Exhibit 10.1
 

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
 
 
BY AND AMONG
 
TRUMP MARINA ASSOCIATES, LLC, AS SELLER,
 
LANDRY’S A/C GAMING, INC., AS BUYER,
 
AND, SOLELY FOR THE SECTIONS SPECIFIED HEREIN,
 
TRUMP ENTERTAINMENT RESORTS, INC., AS SELLER PARENT,
 
AND
 
LANDRY’S RESTAURANTS, INC., AS BUYER PARENT
 


 
DATED AS OF FEBRUARY 11, 2011
 


 

--------------------------------------------------------------------------------








 
TABLE OF CONTENTS
           
Page
     
1.
PURCHASE AND SALE OF ASSETS
1
 
1.1
Purchase and Sale of Assets
1
 
1.2
Excluded Assets
2
 
1.3
Excluded Liabilities
3
 
1.4
Assumed Liabilities
4
 
1.5
Retention and Removal of Excluded Assets
5
 
1.6
Assignability and Consents
6
 
1.7
Use of “Trump Name.”
8
 
1.8
Use of “Trump One Card.”
8
     
2.
PURCHASE PRICE AND DEPOSIT
9
 
2.1
Purchase Price.
9
 
2.2
Deposit
9
 
2.3
Balance of the Purchase Price.
9
 
2.4
Initial Working Capital Adjustment.
10
 
2.5
Final Working Capital Adjustment
10
     
3.
CLOSING
13
 
3.1
Closing.
13
 
3.2
Deliveries at Closing
13
     
4.
REPRESENTATIONS AND WARRANTIES OF SELLER
16
 
4.1
Organization of Seller
16
 
4.2
Authority; No Conflict; Required Filings and Consents.
16
 
4.3
Financial Statements.
18
 
4.4
No Undisclosed Liabilities.
18
 
4.5
Intellectual Property.
19
 
4.6
Agreements, Contracts and Commitments.
20
 
4.7
Litigation; Orders.
20
 
4.8
Environmental Matters.
21
 
4.9
Permits; Compliance with Laws.
21
 
4.10
Labor Matters
22
 
4.11
Employee Benefits.
23
 
4.12
Brokers
24
 
4.13
Insurance
25
 
4.14
Personal Property
25
 
4.15
Condemnation Proceedings
25
 
4.16
Computer Software
25
 
4.17
Taxes
25
 
4.18
Assets
26
 
4.19
Potential Conflicts of Interest
26
 
4.20
Absence of Certain Changes.
26
     
5.
REPRESENTATIONS AND WARRANTIES OF BUYER
27
 
5.1
Organization
27
 
5.2
Authority; No Conflict; Required Filings and Consents
28
 
5.3
Brokers
29
 
5.4
Licensability of Principals; Required Licensees
29
 
5.5
Compliance with Gaming Laws
29
 
5.6
Litigation
30
 
5.7
Financial Ability to Perform
30
 
5.8
Solvency
30
     
6.
COVENANTS
30
 
6.1
Conduct of Business of Seller
31
 
6.2
Cooperation; Notice; Cure
34
 
6.3
Maintenance of Assets; Budgeted Capital Expenditures
34
 
6.4
Ownership of Purchased Assets
35
 
6.5
Employee Matters
35
 
6.6
Access to Information and the Property
38
 
6.7
Governmental Approvals
40
 
6.8
Publicity
43
 
6.9
Further Assurances and Actions
44
 
6.10
Taxes; HSR Filing Fee; Bulk Sales
44
 
6.11
Accounts Receivable
46
 
6.12
Reservations; Chips; Front Money; Guests
46
 
6.13
Insurance Policies
48
 
6.14
Certain Transactions
48
 
6.15
Insurance; Casualty and Condemnation
49
 
6.16
Certain Notifications
49
 
6.17
Use of Customer Lists
50
 
6.18
No Control
50
 
6.19
Utilities
50
 
6.20
Seller Parent Name
50
 
6.21
Further Action
51
 
6.22
Financial Statements
52
 
6.23
Seller Cooperation
52
 
6.24
Transferred Employees’ Retained Knowledge
52
 
6.25
No Solicitation
53
 
6.26
Non-Solicitation of Certain Customers
53
 
6.27
Buyer’s Right to Make Certain Improvements
53
 
6.28
Website Links
54
     
7.
CONDITIONS TO CLOSING
54
 
7.1
Conditions to Each Party’s Obligation to Effect the Closing
54
 
7.2
Additional Conditions to Obligations of Buyer
55
 
7.3
Additional Conditions to Obligations of Seller
56
     
8.
TERMINATION AND AMENDMENT
56
 
8.1
Termination
56
 
8.2
Effect of Termination
58
 
8.3
Application of the Deposit.
58
 
8.4
Additional Seller Termination Right
59
     
9.
SURVIVAL; INDEMNIFICATION
60
 
9.1
Survival of Representations, Warranties, Covenants and Agreements
60
 
9.2
Indemnification
60
 
9.3
Interpretation
61
 
9.4
Procedure for Claims between Parties
62
 
9.5
Defense of Third Party Claims
62
 
9.6
Limitations on Indemnity
63
 
9.7
Payment of Damages
64
 
9.8
Exclusive Remedy
64
 
9.9
Treatment of Indemnification Payments
64
     
10.
PROPERTY
64
 
10.1
As Is
64
 
10.2
Title to Real Property
65
     
11.
MISCELLANEOUS
67
 
11.1
Definitions
67
 
11.2
CRDA Application
78
 
11.3
Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury
79
 
11.4
Notices
80
 
11.5
Interpretation
81
 
11.6
Headings
81
 
11.7
Entire Agreement
81
 
11.8
Severability
81
 
11.9
Assignment
82
 
11.10
Parties of Interest; No Third Party Beneficiaries
82
 
11.11
Counterparts
82
 
11.12
Mutual Drafting
82
 
11.13
Amendment
82
 
11.14
Extension; Waiver
82
 
11.15
Time of Essence
83
 
11.16
Disclosure Letters
83
 
11.17
Non-Solicitation of Employees
83
 
11.18
Other Assets; Other Properties
83
 
11.19
Specific Performance
84
 
11.20
Additional Provisions
84
     




 
EXHIBITS
   
Exhibit A
Escrow Agreement
 
Exhibit B
Form of Bill of Sale
 
Exhibit C
Form of Assignment and Assumption Agreement – Assumed Contracts and Assumed
Liabilities
 
Exhibit D
Form of Marina Database
 
Exhibit E
Form of Trademark Assignment
 
Exhibit F
Land
 
Exhibit G
Intentionally Omitted
 
Exhibit H
Title Insurance Commitment
 
Exhibit I
UCC Search
 
Exhibit J
Transition Services Agreement
 
Exhibit K
Form of Assignment and Assumption of Marina Lease
 
Exhibit L
Content of Customer Mailer
 
Exhibit M
Marketing, Entertainment and Promotional Plan





Index of Defined Terms
 





 
Page
   
Accounts Receivable
68
Acquired Personal Property
68
Acquisition Proposal
68
Affiliate
68
Agreement
1
Assumed Contracts
68
Assumed Liabilities
4
Assumed Software
69
Auditor
12, 69
Balance Sheet
18
Bankruptcy and Equity Exception
17
Base Purchase Price
9
Books and Records
69
Broker
25
Business Day
69
Buyer
1
Buyer Disclosure Letter
28
Buyer Indemnified Parties
61
Buyer Indemnified Party
61
Buyer Material Adverse Effect
69
Buyer Parent
1
Buyer Permits
30
Cap
63
Capital Lease Liability
70
Casualty Termination Event
70
Chip Liability
70
Closing
13
Closing Date
13
Closing Date Working Capital
11
Closing Gaming Approvals
70
Code
70
Collective Bargaining Agreements
23
Condemnation Amount
49
Confidentiality Agreement
70
Contract
70
Contract Transactions
70
Current Assets
70
Current Liabilities
70
Customer Database
71
Damages
61
Deposit
9
Detailed Balance Sheet
71
Determination Date
12
Environmental Laws
71
Environmental Liabilities
71
ERISA
23
ERISA Affiliate
24
Escrow Agent
9
Escrow Agreement
9
Estimated Balance of the Purchase Price
10
Excepted Items
38
Exchange Act
71
Excluded Assets
2
Excluded Contracts
71
Excluded Intellectual Property
71
Excluded Liabilities
3
Excluded Personal Property
71
Excluded Software
72
Exclusive Customers
72
Final Working Capital Adjustment
13
Financial Information
18
Fixtures
72
Front Money
72
GAAP
72
Gaming Approvals
72
Gaming Authorities
72
Gaming Laws
72
Governmental Approvals
41
Governmental Entity
17
Guest Ledger
73
Hazardous Material
73
House Funds
2
HSR Act
18
Indemnified Parties
62
Indemnified Party
62
Indemnifying Parties
62
Indemnifying Party
62
Initial Qualifier
73
Initial Working Capital Adjustment
10
Inspection
38
Intellectual Property
73
Intercompany Payables
73
Intercompany Receivables
73
Inventoried Vehicles
48
IRS
73
knowledge
74
Land
74
Law
74
Leases
74
Legal Proceeding
74
Liabilities
74
Licensed Party
29
Licensing Affiliates
29
Liens
74
List of Inventoried Baggage
48
Marina Database
74
Marina Lease
74
Markers
75
Material Assumed Contracts
75
Mechanics’ Liens
75
Monetary Liens
66
Multiemployer Plans
24
Non-Assignable Asset
7
Nonrepresented Employee
75
Notice
62
Notice Defects
66
Operating Agreements
75
Order
75
Ordinary Course of Business
75
Other Assets
85
Other Properties
85
Outside Date
75
Passenger/Delivery Vehicles
75
Permitted Encumbrances
75
Person
76
Personal Property
76
Pre-Closing Employee Liabilities
76
Pre-Closing Tax Liabilities
77
Pre-Closing Worker Compensation Liabilities
77
Pre-Closing Working Capital
10
Pre-Closing Working Capital Statement
10
Prepaids
77
Progressive Liabilities
77
Property
77
Property Employee
24
Property Material Adverse Effect
77
Purchase Price
9
Purchased Assets
1
Quarterly Financials
52
Release
78
Representative
78
Represented Employee
78
Required Licensees
30
Residual Knowledge
53
Room Cleaning Liability
78
Securities Act
78
Seller
1
Seller Audited 2009 Financials
18
Seller Benefit Plans
23
Seller Created Encumbrances
66
Seller Disclosure Letter
16
Seller Indemnified Parties
61
Seller Indemnified Party
61
Seller Parent
1
Seller Permits
22
Seller’s 401(k) Plan
24
Seller’s Bankruptcy Proceedings
27
Shared Customers
78
Solvent
78
Subsidiary
78
Sub-Threshold
63
Survey
66
Survival Period
60
Target Closing Date
13
Tax Return
79
Taxes
79
Third Party Claim
62
Threshold
63
Title Commitment
79
Transfer Taxes
45
Transfer Time
79
Transferred Employee Records
79
Transferred Intellectual Property
79
Trump License Agreement
79
Trump One Card
79
UCC Search
80
Working Capital
80
Working Capital Benchmark
80
Working Capital Statement
11



 


 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
February 11, 2011, by and among TRUMP MARINA ASSOCIATES, LLC, a New Jersey
limited liability company (“Seller”), TRUMP ENTERTAINMENT RESORTS, INC., a
Delaware corporation (“Seller Parent”), LANDRY’S A/C GAMING, INC., a New Jersey
corporation (“Buyer”), and LANDRY’S RESTAURANTS, INC., a Delaware corporation
(“Buyer Parent”); provided, however, that notwithstanding anything herein to the
contrary, Seller Parent shall be a party to this Agreement only for purposes of
Articles 9 and 11 and Sections 6.1, 6.2, 6.3, 6.6.1, 6.7, 6.8, 6.9, 6.10.4(iii),
6.12.1, 6.14, 6.16, 6.25 and 6.26 hereof, and Buyer Parent shall be a party to
this Agreement only for purposes of Articles 9 and 11 and Sections 6.2, 6.7,
6.8, 6.9, 6.14, 6.16, 6.17 and 6.27 hereof.  Capitalized terms used herein and
not otherwise defined shall have the meanings set forth in Section 11.1 hereof.
 
WHEREAS, Seller owns and operates the Property (commonly known as “Trump Marina
Hotel and Casino”); and
 
WHEREAS, Seller desires to sell, transfer and assign to Buyer, and Buyer desires
to purchase, acquire and accept from Seller, Seller’s interest in the Property
and Buyer desires to assume certain Liabilities related to the Property and the
operation of the Property, all on the terms and subject to the conditions set
forth herein;
 
NOW, THEREFORE, the parties hereto, in consideration of the premises and of the
mutual representations, warranties and covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree as follows:
 
 
1.            PURCHASE AND SALE OF ASSETS
 
1.1          Purchase and Sale of Assets
 
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Seller shall sell, convey, assign and transfer to Buyer, and Buyer
shall purchase, acquire and accept from Seller, all of Seller’s right, title and
interest in, to and under the Purchased Assets, free and clear of all Liens
(other than Permitted Encumbrances).  “Purchased Assets” shall mean the
following rights and assets as of the Closing:
 
1.1.1           the Property;
 
1.1.2           all cash and cash equivalents of Seller located at the Property
as of the Transfer Time, including (i) guest room, meeting facility, customer,
permittee or other deposits (including slip deposits), (ii) negotiable
instruments and other cash equivalents of Seller located in cages, drop boxes,
slot machines and other gaming devices at the Property, and (iii) cash on hand
for the Property manager’s petty cash fund and cashiers’ banks, coins and slot
hoppers, carousels, slot vault and poker bank at the Property (collectively, the
“House Funds”), but shall not include Front Money, which shall be treated in
accordance with Section 6.12.3;
 
1.1.3           the Assumed Contracts;
 
1.1.4           the Acquired Personal Property;
 
1.1.5           the Transferred Intellectual Property;
 
1.1.6           the Books and Records;
 
1.1.7           the Assumed Software;
 
1.1.8           any Seller Permits (and pending applications therefor) held by
Seller or any of its Affiliates as of the Closing Date and used primarily in the
operation of the Property, to the extent transferable by Law without any
material cost to Seller;
 
1.1.9           to the extent transferable by Law, the Transferred Employee
Records;
 
1.1.10         all rights, claims, causes of actions and credits (including all
indemnities, warranties and similar rights) in favor of Seller or any of its
Affiliates after the Closing to the extent arising out of or resulting from (i)
any Purchased Asset (except as set forth in Section 1.2.3, 1.2.6, or 1.2.7 or
(ii) any Assumed Liability;
 
1.1.11         the Marina Database (provided, however, that following the
Closing Date, Seller shall continue to own the Customer Database, and to the
extent the Marina Database remains part of the Customer Database, the Marina
Database shall be jointly owned by Seller and Buyer, other than any portion of
the Marina Database which includes the Exclusive Customers, which shall be owned
solely by Buyer);
 
1.1.12         all guest room, meeting facility, customer, permittee or other
deposits (including slip deposits) and all deposits of Seller required pursuant
to the Marina Lease; and
 
1.1.13         all gaming equipment owned by Seller and located at the Property
(whether on the gaming floor or in storage).
 
1.2           Excluded Assets
 
Notwithstanding anything to the contrary, from and after the Closing, Seller
shall retain all of its right, title and interest in, to and under the Excluded
Assets.  “Excluded Assets” shall mean each of the following assets:
 
1.2.1           all assets described in Section 1.2 of the Seller Disclosure
Letter;
 
1.2.2           the Excluded Contracts;
 
1.2.3           all rights, claims, causes of action and credits (including all
indemnities, warranties and similar rights) in favor of Seller or any of its
Affiliates or Representatives to the extent arising out of or resulting from (i)
any Excluded Asset or (ii) any Excluded Liability;
 
1.2.4           the organizational documents (and related books and records) and
Tax Returns (including supporting schedules) of Seller (copies of which have
been provided to or made available to Buyer, but with respect to Tax Returns,
only to the extent such Tax Returns relate to the Purchased Assets) or any of
its Affiliates;
 
1.2.5           all of Seller’s and its Affiliates’ human resources and other
employee-related files and records, other than the Transferred Employee Records;
 
1.2.6           all refunds, rebates, credits, claims and entitlements with
respect to Taxes of Seller or its Affiliates, or with respect to the Purchased
Assets, attributable to Tax periods (or portions thereof) ending before the
Closing Date;
 
1.2.7           all insurance policies or rights to proceeds thereof relating to
the assets, properties, business or operations of Seller or any of its
Affiliates, subject to Section 6.15;
 
1.2.8           all rights, claims and causes of action of Seller or any of its
Affiliates against third Persons to the extent relating to the Other Assets or
the Other Properties;
 
1.2.9           the Excluded Personal Property;
 
1.2.10         the Excluded Intellectual Property;
 
1.2.11         the Customer Database, other than the Marina Database;
 
1.2.12         all data, files and other materials located on any storage device
(including such data, files and/or materials located on personal computers and
servers) located at the Property (other than any such data, files and other
materials that are Purchased Assets);
 
1.2.13          the “Trump One Card” and any player loyalty or rewards program
of Seller Parent or its Affiliates;
 
1.2.14         the Front Money, which shall be treated in accordance with
Section 6.12.3; and
 
1.2.15         all Intercompany Receivables, all Accounts Receivable, all
Markers, all Prepaids and the Guest Ledger.
 
1.3           Excluded Liabilities
 
Other than the Assumed Liabilities, Buyer is not, and shall not be deemed to be,
assuming or taking the Purchased Assets subject to any obligations or
liabilities of Seller or any of its Affiliates, of any kind or nature
whatsoever, whether known or unknown, fixed or contingent, including the
following (collectively, the “Excluded Liabilities”):
 
1.3.1           any Liability in respect of any Excluded Asset;
 
1.3.2           all Pre-Closing Tax Liabilities and all Pre-Closing Worker
Compensation Liabilities;
 
1.3.3           all Pre-Closing Employee Liabilities not expressly assumed by
Buyer pursuant to Section 6.5 hereof (whether or not such claims are made prior
to the Closing Date and with the understanding that Section 6.5 hereof in no way
provides for Buyer to assume any Pre-Closing Worker Compensation Liabilities);
 
1.3.4           all Liabilities of Seller (i) that by their terms should have
been performed prior to the Closing Date, (ii) arising out of events or
occurrences (including for acts, claims, or pending or threatened litigation)
relating to the Purchased Assets, in each case, occurring prior to the Closing
Date, in each case, other than the Assumed Liabilities (without regard to when
such events or occurrences are known by Seller), and/or (iii) from any claims
incurred prior to the Closing Date, including those which arise or are reported
after the Closing Date which relate to pre-Closing events or occurrences, in
each case, to the extent not otherwise an Assumed Liability;
 
1.3.5           all liabilities of Seller and its Affiliates not arising out of
or resulting from the Property or the operation and support of the business
located at the Property;
 
1.3.6           all Liabilities related to the Seller Benefit Plans (except as
otherwise specifically assumed by Buyer pursuant to Section 6.5) and the
Multiemployer Plans, other than Liabilities accruing from and after the Closing
Date under those Seller Benefit Plans that are Multiemployer Plans;
 
1.3.7           all Intercompany Payables;
 
1.3.8           all Liabilities of Seller and its Affiliates to the Casino
Reinvestment Development Authority of New Jersey incurred prior to the Closing
Date, whether payable prior to or after the Closing Date; and
 
1.3.9           all Environmental Liabilities relating to, resulting from,
caused by or arising out of any events described in Section 1.3.9 of the Seller
Disclosure Letter.
 
1.4           Assumed Liabilities
 
Upon the terms and subject to the conditions set forth in this Agreement, Buyer
agrees that as of, and at all times after, the Closing, Buyer shall assume, and
satisfy, perform, pay and discharge as and when due and payable, and otherwise
be solely responsible for, each of the following Liabilities (the “Assumed
Liabilities”):
 
1.4.1           all Liabilities arising under or in respect of (i) the Purchased
Assets accruing, or arising under or out of events, occurrences, acts or
omissions happening, from and after the Closing Date, and (ii) all Assumed
Contracts to the extent not fully performed (and not required by their
respective terms to have been so performed) prior to the Closing Date; provided,
however, that to the extent such Liabilities under the Assumed Contracts relate
to the delivery of goods or the performance of services prior to the Closing
Date, Seller shall be responsible for making the payments in respect thereof
under such Assumed Contracts;
 
1.4.2           all Liabilities of Seller with respect to entertainment, hotel,
dining and other reservations made by patrons relating to the Property from and
after the Transfer Time, provided that such reservations are made in compliance
with Section 6.12.1;
 
1.4.3           except as otherwise provided herein, all Liabilities for Taxes
arising from or attributable to the Purchased Assets (or the operation of the
Purchased Assets) for any taxable period (or portion thereof) from and after the
Closing Date;
 
1.4.4           all Liabilities relating to Transferred Employees accruing from
and after the Closing Date (other than Pre-Closing Worker Compensation
Liabilities and Pre-Closing Employee Liabilities that are not expressly assumed
by Buyer pursuant to Section 6.5 hereof (with the understanding that Section 6.5
in no way provides for Buyer to assume any Pre-Closing Worker Compensation
Liabilities);
 
1.4.5           all Liabilities (other than the Excluded Liabilities) with
respect to the Property, the operation and support of the business located at
the Property, and the Purchased Assets that occur on or after the Closing Date
(including for claims, litigation, acts, omissions, events or occurrences
relating to the Property, the operation and support of the business located at
the Property and the Purchased Assets from or after the Closing Date);
 
1.4.6           all Environmental Liabilities relating to, resulting from,
caused by or arising out of ownership, operation or control of the Property
(whether arising before or after the Closing Date), other than any Environmental
Liabilities described in Section 1.3.9 of this Agreement;
 
1.4.7           the Current Liabilities; and
 
1.4.8           the Chip Liability.
 
Notwithstanding the foregoing, Liabilities related to the Seller Benefit Plans
shall not be “Assumed Liabilities” except as otherwise specifically assumed by
Buyer pursuant to Section 6.5 hereof.
 
1.5           Retention and Removal of Excluded Assets
 
1.5.1           Notwithstanding anything to the contrary, Seller and its
Affiliates may retain and use at their own expense, archival copies of all of
the Assumed Contracts and other documents transferred hereunder, in each case,
which (i) are necessary to operate Seller’s or its Affiliates’ businesses, other
than the business conducted at the Property, (ii) Seller in good faith
determines it is reasonably likely to need access to in connection with any
claim or the defense (or any counterclaim, cross-claim or similar claim in
connection therewith) of any claim, suit, action, proceeding or investigation by
or against Seller or any of its Affiliates or (iii) Seller in good faith
determines it or its Affiliate is reasonably likely to need access to in
connection with any filing or report to, or investigation by, any Governmental
Entity.  Buyer and its Affiliates may retain and use, at their own expense, (A)
archival copies of all contracts relating to the Assumed Liabilities and (B) all
documentation used in connection with the preparation of the Pre-Closing Working
Capital Statement outlined in Section 2.4.
 
1.5.2           No items located at the Property that constitute Excluded Assets
may be removed prior to the Closing Date.  Subject to the Transition Services
Agreement, all items located at the Property that constitute Excluded Assets
shall be removed within 45 days after the Closing Date by Seller, its
Affiliates, the owners of the Excluded Assets, or their respective
Representatives, with the removing party making all repairs necessitated by such
removal, but without any obligation on the part of Seller, its Affiliates, or
any removing party to replace any item so removed; provided, however, that any
such removal of Excluded Assets shall not unreasonably interfere with Buyer’s
business operations at the Property, including its receipt of any services under
the Transition Services Agreement.  In the event any Excluded Assets are removed
within the 45-day period after the Closing Date, Seller shall provide Buyer
prior written notice and Buyer shall be permitted, at its sole discretion, to
have a representative present during such removal of the Excluded
Assets.  Seller recognizes that Buyer will be replacing some or all of the
Excluded Software used in the operation and support of the business located at
the Property and Seller agrees to cooperate reasonably with Buyer at Buyer’s
cost and expense, in Buyer’s effecting of the transition from Excluded Software
to replacement software; provided that such cooperation shall not unreasonably
interfere with Seller’s operations at the Property before the Closing Date;
provided, further, that the cost of any replacement software shall be borne by
Buyer or Seller in accordance with Section 1.6.2 hereof; and provided, further,
that any and all information received by Buyer through such cooperation shall be
subject to the terms of the Confidentiality Agreement and shall not be used by
Buyer in a manner that competitively disadvantages Seller or any of its
Affiliates.  Unless any such Excluded Software is necessary in connection with
the provision by Seller and/or its Affiliates of services under the Transition
Services Agreement, Buyer shall, within 90 days after the Closing Date,
uninstall Excluded Software that is installed on personal computers at the
Property; provided that Buyer shall provide Seller at least 10 days’ prior
written notice of the date(s) of such uninstallation and Seller shall, at its
sole discretion, be permitted to have a representative present during such
uninstallation.  Buyer’s agreements pursuant to this Section 1.5.2 shall survive
the Closing, shall be covered by Buyer’s indemnification obligations in Article
9 hereof and shall be enforceable by Seller by any means available at Law or
equity, including injunctive relief, which Buyer hereby agrees is an appropriate
remedy.  All risk of loss relating to any Excluded Assets that are located on
the Property after the Closing Date shall remain with Seller.  If Seller does
not remove any of the Excluded Assets within 45 days following the Closing Date,
all such remaining Excluded Assets shall be deemed to be abandoned and Buyer,
upon 15 days written notice to Seller, may retain any such remaining Excluded
Assets or dispose of any such remaining Excluded Assets in a reasonable manner
at Seller’s sole cost and expense.
 
1.6           Assignability and Consents
 
1.6.1           Nothing in this Agreement nor the consummation of the
transactions contemplated hereby shall be construed as an attempt or agreement
to assign any Purchased Asset, including any Contract, Seller Permit,
certificate, approval, authorization or other right, which by its terms or by
Law is non-assignable without the consent of a third Person (including any
Governmental Entity) or is cancelable by a third Person in the event of an
assignment (a “Non-Assignable Asset”) unless and until consent from such third
Person shall have been obtained.  With respect to Material Assumed Contracts,
Seller shall use its commercially reasonable efforts to cooperate with Buyer at
its request for up to nine months following the Closing Date in endeavoring to
obtain such consents, in which case (i) Seller shall be responsible for paying
any and all consent or transfer fees, including fees to third Persons to obtain
consents, up to an aggregate amount of $500,000 and (ii) Buyer shall be
responsible for paying any and all consent or transfer fees, including fees to
third Persons to obtain consents, in excess of $500,000; provided, however, that
such efforts shall not require Seller or any of its Affiliates to incur any
expenses or Liabilities in excess of $500,000 in the aggregate (other than
incidental legal fees of Seller’s counsel), provide any financial accommodation,
or remain secondarily or contingently liable for any Assumed Liability to obtain
any such consent.  Subject to the foregoing, Buyer and Seller shall use their
respective commercially reasonable efforts to obtain, or cause to be obtained,
any consent, substitution, approval or amendment required to novate all
Liabilities under any and all Assumed Contracts or other Liabilities that
constitute Assumed Liabilities, or to obtain in writing the unconditional
release of Seller and its Affiliates, so that, in any such case, Buyer shall be
solely responsible for such Liabilities; provided, however, that such efforts
shall not require Buyer or any of its Affiliates to accept changes to the
material terms of any Material Assumed Contracts or provide any financial
accommodation to obtain any such consent (in each case, unless Buyer consents
thereto, such consent not to be unreasonably withheld, conditioned or delayed,
provided, that for the avoidance of doubt, it shall not be deemed unreasonable
for Buyer to withhold, condition or delay its consent to changes to the material
terms of a Material Assumed Contract or provide any financial accommodation in
order to obtain consent).  To the extent permitted by applicable Law and the
terms of the Non-Assignable Assets, in the event that consents to the assignment
thereof cannot be obtained, such Non-Assignable Assets shall be held, as of and
from the Closing Date, by Seller (or the applicable Affiliate of Seller) in
trust for Buyer and the covenants and obligations thereunder shall be performed
by Buyer at its expense and in Seller’s name and all benefits and obligations
existing thereunder shall be for Buyer’s account (and Seller shall promptly pay
over to Buyer all money received by it under such Non-Assignable Assets in
respect of periods after the Closing Date); provided, that Seller may, after
providing prior written notice to Buyer with reasonable detail, withhold any
performance under a Non-Assignable Asset that may otherwise be reasonably
requested by Buyer until Buyer shall have provided Seller with requisite funds
and other resources necessary for such performance.  As of and from the Closing
Date, Seller authorizes Buyer, to the extent permitted by applicable Law and the
terms of the Non-Assignable Assets, at Buyer’s expense, to perform all the
obligations and receive all the benefits of Seller under the Non-Assignable
Assets with respect to the Property.  Buyer agrees to indemnify and hold Seller
and its Affiliates, agents, successors and assigns harmless from and against any
and all Liabilities and Damages based upon, arising out of or relating to
Buyer’s performance of, or failure to perform, obligations under the
Non-Assignable Assets.  Notwithstanding anything to the contrary contained in
this Agreement, during the Transition Period set forth in the Transition
Services Agreement, Buyer may designate one or more Excluded Contracts as
Non-Assignable Assets.
 
1.6.2           Buyer understands and agrees that it is solely Buyer’s
responsibility to obtain any and all Operating Agreements necessary to operate
and support the business located at the Property from and after the Closing
Date, including any replacement software license agreements for the software
that would replace the Excluded Software; provided that at Buyer’s request (i)
Seller shall be responsible for paying any and all licensing fees to third
Persons to obtain such Operating Agreements, including replacement software,
and/or consent to the assignment of Excluded Software, up to an aggregate amount
for all such Operating Agreements, software and/or consents, that, when taken
together with any amounts paid by Seller pursuant to Section 1.6.1, shall not
exceed $500,000 and (ii) Buyer shall be responsible for paying any and all such
fees in excess thereof.  Notwithstanding anything to the contrary contained in
this Agreement, all Operating Agreements or software that constitutes Excluded
Software for purposes of this Agreement shall, upon Buyer’s request by written
notice to Seller, be deemed to be Assumed Software for purposes of this
Agreement; provided that (i) consent shall have been obtained in accordance with
Section 1.6.1 and (ii) such consent includes an acknowledgement that Seller
shall have no liability with respect to such Operating Agreement or software
from and after the assignment thereof.
 
1.6.3           Subject to the terms and conditions hereof, Buyer shall be
responsible for obtaining new licenses and permits for the operation of the
Property.  Except as set forth in Sections 1.1.3, 1.1.7 and 1.1.8 hereof, no
licenses or permits will be transferred by Seller in connection with the sale of
the Property.
 
1.6.4           Buyer understands and agrees that the assignment of certain
Contracts as contemplated hereunder may require the delivery by Buyer of certain
deposits to the third Persons that are party to such Contracts and that Buyer
shall be responsible for the timely delivery of such deposits in accordance with
requirements of such Contracts with such third Persons.
 
1.7           Use of “Trump Name.”
 
Seller hereby authorizes Buyer, to the extent Seller has the right to grant such
authorization under the Trump  License Agreement, to use the domain name
“www.trumpmarina.com” and the names “Trump” and “Trump Marina” during the period
of 180 days following the Closing Date, but only in accordance with the
provisions of Section 9.2.2 and other applicable provisions of the Trump License
Agreement.
 
1.8           Use of “Trump One Card.”
 
Seller and Buyer agree to use good faith efforts and reasonably cooperate with
the other party to, if reasonably feasible, continue the use of the “Trump One
Card” by customers of the Property from and after the Closing (including issuing
new or replacement “Trump One Cards”) for a period of up to of 180 days after
the Closing.  Buyer shall be responsible for any technical costs incurred by
Seller or its Affiliates pursuant to this Section 1.8, and such costs shall be
determined in a manner consistent with the determination of costs pursuant to
the Transition Services Agreement.  Seller may change the terms and conditions
of the “Trump One Card” program from time to time in its sole discretion.
 
2.           PURCHASE PRICE AND DEPOSIT
 
2.1           Purchase Price.
 
Upon the terms, and subject to the satisfaction or, if permissible, waiver of
the conditions of this Agreement, in consideration for Contract Transactions, at
the Closing, Buyer shall deliver or cause to be delivered by electronic transfer
of immediately available funds to an account designated by Seller (i) an amount
in cash equal to Thirty Eight Million Dollars ($38,000,000) (the “Base Purchase
Price”), PLUS OR MINUS (ii) the Working Capital Adjustment, if any, as provided
for in Sections 2.4.1 and 2.5 hereof, MINUS (iii) the CapEx Purchase Price
Adjustment, if any, as provided for in Section 6.3, MINUS (iv) 90% of the
aggregate amount of Chip Liability as of the Closing Date (collectively, the
“Purchase Price”).  The Base Purchase Price shall be deemed paid through the
transfer to Seller of the Deposit and the Estimated Balance of the Purchase
Price in accordance with the terms of the Escrow Agreement.  At Closing, in lieu
of the final full Working Capital Adjustment, the amount of the Purchase Price
to be delivered or caused to be delivered by Buyer at such time shall be
calculated using the Initial Working Capital Adjustment as determined in
accordance with Section 2.4.1 hereof, with subsequent final adjustment as
provided for in Section 2.5.3 hereof.  For the avoidance of doubt, in
calculating the Purchase Price, if the Working Capital Adjustment or Initial
Working Capital Adjustment, as applicable, shall (i) be a positive number then
the amount thereof shall be added to the Base Purchase Price or (ii) be a
negative number then the amount thereof shall be subtracted from the Base
Purchase Price.  Further, the amount of the prorations described in Section
2.5.2 owed by Buyer or Seller shall be paid to Buyer by Seller or to Seller by
Buyer, as the case may be, on the Closing Date and shall be treated as an
adjustment to the Purchase Price paid by Buyer to Seller on the Closing Date.
 
2.2           Deposit
 
2.2.1           On the date of the execution and delivery of this Agreement by
Buyer, Buyer shall deposit an amount in cash equal to Five Million Dollars
($5,000,000) (such amount, including the interest accrued thereon, the
“Deposit”) with Chicago Title Insurance Company (the “Escrow Agent”) pursuant to
an escrow agreement in the form annexed hereto as Exhibit A and executed and
delivered by Seller, Buyer and the Escrow Agent as of the date hereof (the
“Escrow Agreement”).
 
2.2.2           In the event of any inconsistency between the terms and
provisions of the Escrow Agreement and the terms and provisions of this
Agreement, the terms and provisions of this Agreement shall control, absent an
express written agreement between the parties hereto to the contrary which
acknowledges this Section 2.2.2, except that as to the Escrow Agent, the terms
of the Escrow Agreement shall control.
 
2.3           Balance of the Purchase Price.
 
Not later than 11:00 am, New York City time, on the Closing Date, Buyer shall
deposit an amount in cash equal to the Base Purchase Price minus the Deposit, as
adjusted by the Initial Working Capital Adjustment (such amount, including the
interest accrued thereon, the “Estimated Balance of the Purchase Price”) with
the Escrow Agent pursuant to the Escrow Agreement.
 
2.4           Initial Working Capital Adjustment.
 
2.4.1           At least five Business Days prior to the Closing Date, Seller
shall deliver to Buyer a statement of Working Capital of the business conducted
at the Property substantially in the form of the Detailed Balance Sheet (the
“Pre-Closing Working Capital Statement”), which shall be calculated in
accordance with the working capital calculation example set forth on Section 2.4
of the Seller Disclosure Letter.  The Pre-Closing Working Capital Statement
shall be prepared in accordance with GAAP and on a basis consistent with the
accounting policies, practices, procedures and principles used in preparing the
Detailed Balance Sheet.  The Pre-Closing Working Capital Statement will contain
a good faith estimate, set forth in reasonable detail, of the amount of Working
Capital of the business conducted at the Property as of the Closing Date (the
“Pre-Closing Working Capital”).  As promptly as practicable, but not later than
two Business Days prior to the Closing Date, Buyer shall identify any
adjustments that it believes are required to the calculation of Pre-Closing
Working Capital.  If Buyer identifies any such adjustments, the Parties shall
use commercially reasonable efforts to resolve such dispute, after which Seller
shall re-deliver to Buyer the Pre-Closing Working Capital Statement reflecting
such adjustments and the Working Capital set forth on such statement shall be
the Pre-Closing Working Capital.  Seller and Buyer each shall bear its own
expenses in the preparation and review of the Pre-Closing Working Capital
Statement.  The “Initial Working Capital Adjustment” (which may be a positive or
negative number but shall in no event exceed Ten Million Dollars ($10,000,000))
shall equal (i) if the Pre-Closing Working Capital is greater than the Working
Capital Benchmark, the positive number that is the amount of such excess (which
shall be added to the Base Purchase Price pursuant to Section 2.1), and (ii) if
the Pre-Closing Working Capital is less than the Working Capital Benchmark, the
negative number that is the amount of such difference (which shall be subtracted
from the Base Purchase Price pursuant to Section 2.1).
 
2.4.2           At the Transfer Time, Seller shall conduct a cash count and the
drop for one hundred percent (100%) of the gaming device “hoppers” and shall run
a slot system report and a Representative of Buyer may, subject to applicable
Gaming Laws, if any, be present to observe such cash count, hopper drop and slot
system report if it so elects.  Such cash count, hopper drop and slot system
report shall be used in the preparation of the Working Capital Statement,
provided that in the event of any conflict between such information, the amount
of cash counted shall control.
 
2.5           Final Working Capital Adjustment
 
2.5.1           As soon as reasonably practicable following the Closing Date,
but in no event more than 30 days after the Closing Date, Buyer shall cause to
be prepared and delivered to Seller a statement of Working Capital of the
business conducted at the Property substantially in the form of the Pre-Closing
Working Capital Statement and the Detailed Balance Sheet (the “Working Capital
Statement”).  The Working Capital Statement shall be prepared in accordance with
GAAP and on a basis consistent with the accounting policies, practices,
procedures and principles used in preparing the Detailed Balance Sheet, and
shall be calculated in accordance with the working capital calculation example
set forth on Section 2.4 of the Seller Disclosure Letter.  The Working Capital
Statement will set forth, in reasonable detail, the amount of Working Capital of
the business conducted at the Property as of the Closing Date (the “Closing Date
Working Capital”).  Notwithstanding any provision of this Agreement to the
contrary, Buyer shall provide reasonable advance notice to Seller of any
physical inventories that will be taken for preparation of the Working Capital
Statement and, subject to applicable Gaming Laws, if any, a Representative of
Seller may be present to observe such physical inventories if Seller so elects;
provided, however, that cash counts or physical inventories of gaming assets
(but not physical inventories of other assets) conducted on the Closing Date
shall be conclusive and binding on the parties and shall be used in the
preparation of the Working Capital Statement.  Seller and Buyer each shall bear
its own expenses in the preparation and review of the Working Capital
Statement.  Subject to applicable Law, Seller will use commercially reasonable
efforts to cooperate with Buyer in connection with the preparation of the
Working Capital Statement and the calculation of Closing Date Working Capital,
and will provide Buyer with reasonable access to any of Seller’s records not
otherwise available to Buyer as a result of the transactions contemplated by
this Agreement, to the extent reasonably related to the preparation of the
Working Capital Statement and the calculation of Closing Date Working Capital.
 
2.5.2           Notwithstanding any provision in this Article 2 to the contrary,
in preparing the Working Capital Statement, the following provisions shall be
observed.
 
A.           Subject to Section 6.10.2, as of the Closing, all real and personal
property Taxes and similar ad valorem obligations related to the Purchased
Assets for Tax periods beginning before and ending after the Closing Date shall
be prorated separately on a per diem basis as of the Closing Date using the
latest available rates and assessments, and Seller shall be responsible for
Seller’s proportionate share of its property Taxes and similar ad valorem
obligations (which shall be determined on a per diem basis from the beginning of
the relevant Tax period through the day prior to the Closing Date), provided,
however, that with the exception of the foregoing and the Pre-Closing Tax
Liabilities and subject to Buyer’s indemnity rights under Article 9, all Taxes
becoming a Lien on any of the Purchased Assets on or after the Closing Date or
which become due and payable on or after the Closing Date shall be paid solely
by Buyer.
 
B.           Utilities (which shall include water, gas, electric, sewer, fuel
and the like) meters shall be read, to the extent that the utility company will
do so, during the daylight hours on the Closing Date (or as near as practicable
prior thereto), with charges to that time paid by Seller and charges thereafter
paid by Buyer.  Prepaid utility charges shall be prorated on a per diem basis
based upon the last available invoice therefor as of the Closing, and Buyer
shall pay Seller for Buyer’s prorated share thereof (which shall be determined
on a per diem basis from the Closing to the end of the relevant
period).  Charges for utilities which are un-metered, or the meters for which
have not been read on the Closing Date, will be prorated between Buyer and
Seller as of the Transfer Time.
 
C.           The “Accrued Payroll” line item with respect to accrued vacation
liabilities shall be $2,552,733.
 
2.5.3           If Seller shall disagree with the calculation of Closing Date
Working Capital or any element of the Working Capital Statement relevant
thereto, it shall, within 15 Business Days after its receipt of the Working
Capital Statement, notify Buyer of such disagreement in writing, setting forth
in reasonable detail the particulars of such disagreement.  In connection
therewith and subject to applicable Law, Buyer will provide Seller reasonable
access to all of Buyer’s and the Property’s records not otherwise available to
Seller as a result of the transactions contemplated by this Agreement, to the
extent reasonably related to Seller’s review of the Working Capital Statement
and the calculation of Closing Date Working Capital.  In the event that Seller
does not provide such notice of disagreement within such 15 Business Day period,
Seller shall be deemed to have accepted the Working Capital Statement and the
calculation of the Closing Date Working Capital delivered by Buyer.  In the
event any such notice of disagreement is timely provided, Buyer and Seller, in
conjunction with their respective independent accounting firms, shall use
commercially reasonable efforts for a further period of 15 Business Days (or
such longer period as they may mutually agree) to resolve any disagreements with
respect to the calculation of Closing Date Working Capital.  If, at the end of
such period, they are unable to resolve such disagreements, then an independent
accounting firm of recognized national standing with no existing relationship
with either party that is mutually agreed upon by Buyer and Seller (the
“Auditor”) shall resolve any remaining disagreements.  The Auditor shall
determine as promptly as practicable (and in any event, within 30 days) whether
the Working Capital Statement was prepared in accordance with the standards set
forth in this Agreement and, only with respect to the disagreements submitted to
the Auditor, whether and to what extent (if any) Closing Date Working Capital
requires adjustment.  The Auditor shall promptly (and in any event, within 30
days) deliver to Buyer and Seller its determination in writing, which
determination shall be made subject to the definitions and principles set forth
in this Agreement, and shall be (i) consistent with either the position of
Seller or Buyer or (ii) between the positions of Seller and Buyer.  The fees and
expenses of the Auditor shall be borne by Buyer and Seller in proportion to the
degree to which the Closing Date Working Capital differs from the amount of
Working Capital proposed by the payer.  The determination of the Auditor shall
be final, binding and conclusive for purposes of this Agreement and not subject
to any further recourse by Buyer or Seller under any provision hereof, including
Article 9.  The date on which Closing Date Working Capital is finally determined
in accordance with this Section is hereinafter referred to as the “Determination
Date”.
 
2.5.4           Within ten Business Days of the Determination Date, the amount
(which may be a positive or negative number but shall in no event, when combined
with the Initial Working Capital Adjustment, exceed Ten Million Dollars
($10,000,000)) equal to (i) the Closing Date Working Capital MINUS (ii) the
Pre-Closing Working Capital (the “Final Working Capital Adjustment”) shall be
paid in cash by wire transfer of immediately available funds from Buyer to
Seller (if the Final Working Capital Adjustment is a positive amount), or from
Seller to Buyer (if the Final Working Capital Adjustment is a negative amount).
 
3.           CLOSING
 
3.1           Closing.
 
Unless this Agreement is earlier terminated pursuant to Article 8 hereof, the
closing of the transactions contemplated by this Agreement, including the
purchase and sale of the Purchased Assets (the “Closing”), shall take place on
the third Business Day following satisfaction or waiver of the conditions set
forth in Article 7 hereof (other than those conditions that by their nature are
to be satisfied or waived at the Closing, but subject to their satisfaction or
waiver at the Closing) (the “Target Closing Date”), at 10:00 a.m., New York City
time, at the offices of Stroock & Stroock & Lavan LLP located at 180 Maiden
Lane, New York, New York 10038, unless another time or place is agreed to by the
parties; provided, however, that if all of the conditions set forth in Section
7.1 and Section 7.3 hereof (other than Section 7.3.3) are satisfied or waived,
Buyer may, upon written notice to Seller, elect to adjourn the Closing to a date
no later than the earlier of (i) any Business Day after the Target Closing Date
not to exceed the tenth (10th) day after the Target Closing Date and (ii) the
Outside Date (the date on which the Closing takes place being referred to herein
as the “Closing Date”).  Notwithstanding the foregoing, for the purposes of this
Agreement, including, without limitation, the Working Capital Adjustment and
prorations contemplated hereby, the Closing shall be deemed to occur at the
Transfer Time.
 
3.2           Deliveries at Closing
 
The following documents will be executed and delivered, as applicable, by Buyer
or Seller, as applicable, at or prior to the Closing:
 
3.2.1           Bill of Sale.  Seller shall execute and deliver to Buyer, and
Buyer shall execute an acceptance of, a Bill of Sale substantially in the form
attached hereto as Exhibit B, conveying to Buyer (i) the Property, (ii) the
Acquired Personal Property, (iii) the Transferred Intellectual Property, (iv)
the Marina Database, (v) the Books and Records, (vi) any Seller Permits (and
pending applications therefor) included as Purchased Assets, to the extent
transferable by Law and (vii) all cash, cash equivalents, or similar cash items,
in each case included in the Purchased Assets.
 
3.2.2           Assumed Contracts; Assumed Liabilities.  Buyer and Seller shall
execute and deliver an Assignment and Assumption Agreement - Assumed Contracts
and Assumed Liabilities substantially in the form attached hereto as Exhibit C,
to transfer the Assumed Liabilities, Assumed Contracts (including licenses for
Assumed Software) and Transferred Employee Records to Buyer, and Buyer agrees to
execute and deliver such other assumption agreements or other documents
reasonably required by any Person (in such form as is reasonably acceptable to
Buyer) to effectuate the assumption of the Assumed Liabilities.
 
3.2.3           Purchase Price.  Buyer and Seller shall jointly instruct the
Escrow Agent to deliver the Deposit pursuant to the Escrow Agreement.  Buyer
shall instruct the Escrow Agent to deliver the Estimated Balance of the Purchase
Price (as adjusted by any Initial Working Capital Adjustment) in immediately
available funds by electronic transfer pursuant to the Escrow Agreement.  Buyer
shall deliver or cause to be delivered to Seller any Initial Working Capital
Adjustment made in favor of Seller, in immediately available funds by electronic
transfer.
 
3.2.4           Closing Escrow Agent.  If either Buyer or Seller so requests,
Buyer, Seller and the Escrow Agent shall execute and deliver, not later than two
Business Days prior to the Closing, a closing escrow agreement (in form and
substance reasonably acceptable to Buyer, Seller and the Escrow Agent),
providing for the appointment and responsibilities of such Escrow Agent with
respect to implementation of the Closing.
 
3.2.5           Buyer Certificates.  Buyer shall deliver to Seller the
certificates required by Sections 7.3.2 and 7.3.3 hereof.
 
3.2.6           Seller Certificates.  Seller shall deliver to Buyer the
certificates required by Sections 7.2.1 and 7.2.2 hereof.
 
3.2.7           Non-Foreign Affidavit.  Seller (and/or the appropriate Affiliate
of Seller) shall execute and deliver a certificate of non-foreign status that
complies with Treasury Regulation Section 1.1445-2(b).
 
3.2.8           Seller’s Affidavit to Title Insurer.  Seller shall execute and
deliver to the Title Insurer an affidavit from Seller in the form delivered by
the Title Insurer, provided the same is in the usual and customary scope for the
jurisdiction of the Property, which form shall be reasonably acceptable to
Seller.
 
3.2.9           Transfer of Guest Safe Deposit Items.  Buyer and Seller shall
confirm the transfer of guest safe deposit box contents and the contents of the
main safe controlled by Seller belonging to guests of the Property (excluding
safes located in guest rooms) by executing and delivering a confirmation of
transfer of guest items in form and substance as is customary for similar
transactions, subject to any state “escheat” law.
 
3.2.10         Transfer of Inventoried Vehicles.  Buyer and Seller shall confirm
the transfer of Inventoried Vehicles by executing and delivering a confirmation
of transfer of Inventoried Vehicles in form and substance as is customary for
similar transactions.
 
3.2.11         Transfer of Guest Baggage.  Buyer and Seller shall confirm the
transfer of guest baggage entrusted to Seller by executing and delivering a
confirmation of transfer of guest baggage in form and substance as is customary
for similar transactions.
 
3.2.12         Vehicle Titles.  Seller shall execute and deliver to Buyer
certificates of titles, endorsed for transfer to Buyer, for its
Passenger/Delivery Vehicles along with a bill of sale for Passenger/Delivery
Vehicles in form and substance as is customary for similar transactions.
 
3.2.13         Assignment of Leases.  Seller and Buyer shall each execute and
deliver an assignment of leases with respect to the Leases in form and substance
as is customary for similar transactions.
 
3.2.14         Bargain and Sale Deed.  Seller shall execute and deliver to
Buyer, and Buyer shall accept, a bargain and sale deed with covenants against
grantor’s acts in form and substance as is customary for similar transactions
conveying to Buyer all of Seller’s right, title and interest in its Land,
Fixtures and the Property (excluding any leased Land subject to the Marina
Lease), in proper form for recording, free and clear of Encumbrances, except for
Permitted Encumbrances.
 
3.2.15         Reservations/Gift Certificates.  Seller shall deliver to Buyer a
schedule (which may be in electronic form) of (i) all reservations and other
agreements required to be honored by Buyer pursuant to Section 6.12.1 hereof and
(ii) all outstanding gift certificates, the Liability therefor which is to be
transferred to Buyer.
 
3.2.16         Marina Database.  Seller shall deliver to Buyer a copy of the
Marina Database, which shall be in the format set forth on Exhibit D attached
hereto.
 
3.2.17         Assumption of Progressive Post-Closing Slot Machine
Liabilities.  Buyer shall execute and deliver an assumption of post-closing
progressive slot machine liabilities in form and substance as is customary in
similar transactions.
 
3.2.18         Tax Returns.  Seller shall deliver to Buyer copies of all Tax
Returns (including supporting schedules) for sales and use Taxes, payroll Taxes,
property Taxes and casino gross revenue Taxes, in each case relating to the
Purchased Assets, for all open fiscal years.
 
3.2.19         Assignment of Transferred Intellectual Property.  Seller shall
deliver duly executed instruments of assignment with respect to the Transferred
Intellectual Property set forth on Section 4.5.1(i) of the Seller Disclosure
Letter, which instruments are, as to registered United States trademarks and
service marks, in the form attached as Exhibit E, and otherwise are in form and
substance reasonably acceptable to Buyer.
 
3.2.20         Lien Release.  A release in form and substance reasonably
acceptable to Buyer Parent of (i) all Liens and other rights in favor of Beal
Bank as Collateral Agent (and the Lenders thereunder) pursuant to the 2010
Credit Agreement and (ii) all other Liens that are required to be released
pursuant to Section 10.2.2 hereof.
 
3.2.21         Transition Services Agreement.  Seller shall deliver to Buyer the
Transition Services Agreement, duly executed, together with evidence reasonably
satisfactory to Buyer that, to the extent required by the applicable software
license, each party who has licensed software to Seller that is to be used by
Seller in performing the services required under the Transition Services
Agreement has consented to such use.
 
3.2.22         Assignment of Marina Lease.  Seller and Buyer shall each execute
and deliver to the other, an Assignment and Assumption of Marina Lease
substantially in the form attached hereto as Exhibit K, assigning to Buyer the
right, title and interest of Seller under the Marina Lease.
 
3.2.23         Other Documents.  Each party shall deliver any other documents,
instruments or agreements which are reasonably requested by the other party that
are reasonably necessary to consummate the transactions contemplated hereby and
have not previously been delivered.
 
3.2.24         Updated Markers Schedule.  Subject to applicable Law, Seller
shall deliver to Buyer an updated schedule of customers of the Property with
Markers outstanding as of the Closing Date and the address of each such
customer.
 
4.           REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer with respect to the Purchased Assets and
the Assumed Liabilities, except as set forth herein and in the Disclosure Letter
delivered by Seller to Buyer on the date of this Agreement (the “Seller
Disclosure Letter”), as follows (it being agreed and understood by the parties
hereto that, notwithstanding anything else contained in this Agreement, Seller
is (i) except to the extent otherwise provided in the representations and
warranties contained in Sections 4.1, 4.2 and 4.12 and 4.17 hereof, making
representations or warranties only with respect to the Property, the Purchased
Assets and the Assumed Liabilities and (ii) making no representations or
warranties with respect to the Other Assets or the Other Properties):
 
4.1           Organization of Seller
 
Seller is a limited liability company duly organized and validly existing under
the laws of the State of New Jersey and has all requisite power and authority to
carry on its business as now being conducted.  Seller is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the property owned, leased or operated by it or the nature of the business
conducted by it makes such qualification or licensing necessary, except where
the failure to be so qualified, licensed or in good standing would not have a
Property Material Adverse Effect.  Seller does not have any
Subsidiaries.  Seller has provided Buyer with true and correct copies of the
limited liability company operating agreement of Seller in effect as of the date
hereof.  Seller’s sole member is Trump Entertainment Resorts Holdings,
L.P.  There are no documents evidencing the grant of any options, warrants,
calls, conversion rights or commitments with respect to membership interests in
Seller in effect as of the date hereof.
 
4.2           Authority; No Conflict; Required Filings and Consents.
 
4.2.1           Seller has all requisite power and authority to enter into this
Agreement and the other agreements contemplated hereby and to consummate the
transactions that are contemplated by this Agreement and the other agreements
contemplated hereby.  The execution and delivery of this Agreement and the other
agreements contemplated hereby by Seller and the consummation by Seller of the
transactions that are contemplated by this Agreement and the other agreements
contemplated hereby have been duly authorized by all necessary action on the
part of Seller.  This Agreement and the Escrow Agreement have been, and the
other agreements contemplated hereby have been, or will be at Closing, as
applicable, duly executed and delivered by Seller, and assuming this Agreement,
the Escrow Agreement, and the other agreements contemplated hereby constitute,
or will constitute at Closing, as applicable, the valid and binding obligation
of the other parties hereto, this Agreement and the Escrow Agreement and the
other agreements contemplated hereby constitute, or will constitute at Closing,
as applicable, the valid and binding obligations of Seller, enforceable against
Seller in accordance with their respective terms, subject, as to enforcement, to
(i) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws now or hereinafter in effect affecting creditors’ rights generally and (ii)
general principles of equity (the “Bankruptcy and Equity Exception”).
 
4.2.2           The execution and delivery of this Agreement by Seller does not,
and the consummation by Seller of the transactions that are contemplated by this
Agreement will not, (i) conflict with, or result in any violation or breach of,
any provision of the organizational documents of Seller or Seller Parent, (ii)
except as set forth in Section 4.2.2 of the Seller Disclosure Letter, result in
any violation or breach of, or constitute (with or without notice or lapse of
time, or both) a default (or give rise to a right of acceleration of any
material obligation of Seller or Seller Parent or loss of any material benefit
to Seller or Seller Parent) under, any of the terms, conditions or provisions of
any material bond, mortgage, indenture, Material Assumed Contract, Lease, or
other material Contract or obligation to which Seller or Seller Parent is a
party or by which Seller, Seller Parent or any of their respective properties or
assets may be bound, or (iii) except as set forth in Section 4.2.2 of the Seller
Disclosure Letter and subject to the governmental filings, consents and other
matters referred to in Section 4.2.3 hereof, contravene, conflict with, or
result in a violation of any of the terms or requirements of any Law or
judgment, or give any Governmental Entity the right to revoke, cancel or
terminate any governmental or regulatory permit, concession, franchise or
license, in each case applicable to Seller, Seller Parent or any of their
respective properties or assets, other than, in the case of clauses (ii) and
(iii), for such violations, breaches, defaults, accelerations, losses,
contraventions, conflicts, revocations, cancellations or terminations that would
not reasonably be expected to have a Property Material Adverse Effect.
 
4.2.3           Except as set forth in Section 4.2.3 of the Seller Disclosure
Letter, no consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency, commission, Gaming
Authority or other governmental authority or instrumentality (a “Governmental
Entity”) is required by or with respect to Seller in connection with the
execution and delivery of this Agreement by Seller or the consummation by Seller
of the transactions that are contemplated hereby, except for (i) the filing of
the pre-merger notification report under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (“HSR Act”), (ii) any approvals or filing
of notices required under the Gaming Laws, (iii) such consents, approvals,
orders, authorizations, permits, filings, declarations or registrations related
to, or arising out of, compliance with statutes, rules or regulations regulating
the consumption, sale or serving of alcoholic beverages or the renaming or
re-branding of the operations at the Property, and (iv) such other filings,
consents, approvals, orders, authorizations, permits, registrations and
declarations (A) required of or by Buyer or any of its Affiliates or key
employees (including under the Gaming Laws) or (B) the failure of which to
obtain would not be material to the operation and support of the business
located at the Property.
 
4.3           Financial Statements.
 
Section 4.3 of the Seller Disclosure Letter contains a copy of the audited
balance sheets, statements of income and cash flow statements relating to the
business conducted at the Property for the 12 month periods ended December 31,
2007, December 31, 2008, and December 31, 2009, as well as the unaudited balance
sheet and statements of income and cash flow statements relating to the business
conducted at the Property for the three months ended March 31, 2010, June 30,
2010 and September 30, 2010 (collectively, the “Financial Information”).  The
audited financial statements with respect to the 12 month period ended December
31, 2009 are referred to herein as the “Seller Audited 2009 Financials”.  Except
as noted therein (and except, with respect to the unaudited quarterly financial
statements, for normal period end adjustments and the lack of footnotes), the
Financial Information was prepared in accordance with GAAP (except as may be
indicated in the notes to such financial statements) and fairly present in all
material respects the financial position of the business conducted at the
Property as of their respective dates.  Notwithstanding the foregoing, Buyer
acknowledges that such Financial Information was prepared by Seller or its
Affiliates for internal purposes, reflects allocation of some but not
necessarily all costs incurred by Affiliates of Seller for its benefit, and that
no representation or warranty is made that Buyer will be able to operate the
Property for the costs reflected in the Financial Information.  Section 4.3 of
the Seller Disclosure Letter sets forth the allocation of costs incurred by
Affiliates of Seller or Seller Parent for the benefit of the Property.  The
audited balance sheet as of December 31, 2009 included in the Financial
Information is referred to herein as the “Balance Sheet.”
 
Except as noted therein (and except, with respect to the unaudited quarterly
financial statements, for normal period end adjustments and the lack of
footnotes), the Quarterly Financials will be prepared in accordance with GAAP
(except as may be indicated in the notes to such financial statements) and
fairly present in all material respects the financial position of the business
conducted at the Property as of their respective dates, and will be prepared on
a consistent basis with Seller’s past practice and the financial statements
previously delivered by Seller, including, for the avoidance of doubt, with
respect to the allocations contained therein.  Notwithstanding the foregoing,
Buyer acknowledges that such Quarterly Financials will have been prepared by
Seller or its Affiliates for internal purposes, may reflect allocation of some
but not necessarily all costs incurred by Affiliates of Seller for its benefit
(which allocation shall be consistent with prior financial statements delivered
by Seller), and that no representation or warranty is made that Buyer will be
able to operate the Property for the costs reflected in such Quarterly
Financials and Seller Audited 2009 Financials.
 
4.4           No Undisclosed Liabilities.
 
Except for (i) Liabilities reflected or reserved against in the Financial
Information or the notes thereto, (ii) Excluded Liabilities, (iii) Liabilities
incurred in the Ordinary Course of Business, (iv) Liabilities that are not
Assumed Liabilities and (v) Liabilities that would not reasonably be expected to
have a Property Material Adverse Effect, Seller has no Liabilities with respect
to the operation and support of the business located at the Property that would
have been required to be reflected in, reserved against or otherwise described
in the Balance Sheet or the notes thereto in accordance with GAAP.
 
4.5           Intellectual Property.
 
4.5.1           Section 4.5.1(i) of the Seller Disclosure Letter lists all (i)
trademark and service mark registrations and applications, patents and patent
applications, copyright registrations and web domain urls that are included in
the Transferred Intellectual Property, and (ii) trademark, service mark and
trade name license agreements that are included in the Transferred Intellectual
Property.  Seller owns or possesses adequate, valid and enforceable rights to
use the Transferred Intellectual Property required to be listed on Section
4.5.1(i) of the Seller Disclosure Letter and, to the knowledge of Seller, owns
or possesses adequate, valid and enforceable rights to use all other Transferred
Intellectual Property, in each case, in connection with the operation and
support of the business located at the Property.  Except as set forth in Section
4.5.1(ii) of the Seller Disclosure Letter, the execution, delivery and
performance of this Agreement and the other agreements contemplated hereby, and
the consummation of the transactions contemplated hereby and thereby, will not
result in a material loss or impairment of, or give rise to any right of any
third Person to terminate a material right of Seller or its Affiliates to own or
use, the Transferred Intellectual Property (including Assumed Software), except
for such losses, impairments or rights of termination that would not reasonably
be expected to have a Property Material Adverse Effect.
 
4.5.2           Except as set forth in Section 4.5.2 of the Seller Disclosure
Letter, (i) to the knowledge of Seller, Seller and its Affiliates have not
infringed, misappropriated, diluted or otherwise violated any Intellectual
Property rights of any Person in the operation of the business conducted at the
Property or in the use of the Transferred Intellectual Property; and (ii)
neither Seller nor any of its Affiliates has received any written charge,
complaint, claim, demand, or notice during the two years preceding the date of
this Agreement (including, for the avoidance of doubt, any such charge,
complaint, claim, demand or notice that was first asserted prior to the two
years preceding the date of this Agreement, and then was reasserted, whether or
not in writing, during the two years preceding the date of this Agreement)
alleging any such infringement, misappropriation, dilution or other
violation.  Notwithstanding anything to the contrary in this Agreement, no
representation or warranty is made with respect to any infringement,
misappropriation, dilution or other violation of any Intellectual Property
rights of any Person by Seller or its Affiliates, other than in this Section.
 
4.5.3           Except as set forth in Section 4.5.3 of the Seller Disclosure
Letter, (i) to the knowledge of Seller, no Person is infringing,
misappropriating, diluting or otherwise violating any rights of Seller or its
Affiliates in the Transferred Intellectual Property; and (ii) neither Seller nor
any of its Affiliates has made or asserted any written charge, complaint, claim,
demand or notice against any Person during the two years preceding the date of
this Agreement (including, for the avoidance of doubt, any such charge,
complaint, claim, demand or notice that was first asserted prior to the two
years preceding the date of this Agreement, and then was reasserted, whether or
not in writing, during the two years preceding the date of this Agreement)
alleging any such infringement, misappropriation, dilution or other violation.
 
4.5.4           From and after the Closing Date, and for a period of 180 days
thereafter, Buyer shall have the right to use the name “Trump” in connection
with the operation of the business at the Property as such business is currently
operated, subject to and in accordance with the terms and conditions set forth
in the Trump License Agreement.
 
4.6           Agreements, Contracts and Commitments.
 
Copies of the Assumed Contracts as of the date of this Agreement (other than
purchase orders entered into in the Ordinary Course of Business, Contracts that
are cancelable on 30 days’ or less notice without payment or penalty, and any
Contract involving a total remaining commitment of less than $50,000) have been
made available to Buyer and a list of such Assumed Contracts is included in
Section 11.1(a) of the Seller Disclosure Letter. Each Material Assumed Contract
is valid and binding upon Seller and, to Seller’s knowledge, all other Persons
thereto (in each case, subject to the Bankruptcy and Equity Exception), and
there is no breach or violation by Seller of, or default by Seller under, the
Material Assumed Contracts (and no event has occurred with respect to Seller
which, with notice or lapse of time or both, would constitute a breach or
violation by Seller of, or default by Seller under, the Material Assumed
Contracts) and, to Seller’s knowledge, there is no breach or violation by any
other Person of, or default by any other Person under, the Material Assumed
Contracts, in each case under this sentence, except for failures to be valid and
binding, or breaches, violations or defaults, that would not reasonably be
expected to have a Property Material Adverse Effect. Except as set forth in
Section 4.6 of the Seller Disclosure Letter, since January 1, 2010, neither the
Seller nor its Affiliates has (i) removed customers from or otherwise materially
modified the Marina Database in a manner that adversely affects the Marina
Database as compared to the balance of the Customer Database, other than routine
removals or modifications consistent with past practices, or (ii) materially
modified the marketing (including advertising in any format), promotion,
pricing, expense allocation, or facilities of the Property as it relates to the
Other Properties or of the Other Properties as they relate to the Property,
where such modification provided a materially greater benefit to the Other
Properties or otherwise materially decreased the value of the Property. Except
for the Material Assumed Contracts and the Excluded Software, Seller does not
hold any Contracts the failure of the assumption of which by Buyer will have a
Property Material Adverse Effect. The true and correct expiration date of all
Assumed Contracts that constitute leases from Seller to third party lessees for
portions of the Property are listed in Section 11.1(f) of the Seller Disclosure
Letter.
 
4.7           Litigation; Orders.
 
Except as set forth in Section 4.7 of the Seller Disclosure Letter, as of the
date of this Agreement, (a) there are no Legal Proceedings pending (or, to
Seller’s knowledge, threatened) against Seller or any of its Affiliates, or to
which Seller or any of its Affiliates is otherwise a party, in each case,
relating to the business conducted at the Property or any of the Purchased
Assets which, if adversely determined, (i) would reasonably be expected to
result in a liability for Seller or any of its Affiliates in excess of $250,000
not otherwise covered in full by insurance or (ii) could reasonably be expected
to prevent or materially delay Seller from completing any of the transactions
contemplated by this Agreement; and (b) neither Seller nor any of its Affiliates
is subject to any Order relating to the business conducted at the Property or
any of the Purchased Assets, except to the extent the same (i) would not
reasonably be expected to result in a liability for Seller or any of its
Affiliates in excess of $250,000 not otherwise covered in full by insurance, or
(ii) would not reasonably be expected to have a material adverse effect on the
ability of Seller to perform its obligations under this Agreement or to
consummate the transactions contemplated hereby.
 
4.8           Environmental Matters.
 
4.8.1           Except as set forth in Section 4.8 of the Seller Disclosure
Letter, and except as would not reasonably be expected to have a Property
Material Adverse Effect:
 
A.           With respect to the Property, Seller is in compliance with
Environmental Law, which compliance includes obtaining, maintaining and
complying with all permits, licenses and or authorizations required by
Environmental Laws.
 
B.           There are no pending or, to the knowledge of Seller, threatened in
writing claims or Legal Proceedings against the Property or Seller with respect
to the Property alleging noncompliance with or liability under any Environmental
Law.
 
C.           To Seller’s knowledge, no investigation is pending or threatened in
writing against the Property or Seller with respect to the Property relating to
the Release of Hazardous Materials or the violation of Environmental Laws.
 
D.           To Seller’s knowledge, there have been no Releases of Hazardous
Materials at, on or under the Property of types or in quantities or locations
that would reasonably be expected to require the owner or operator of the
Property to undertake remedial action pursuant to Environmental Law.
 
E.           To Seller’s knowledge, there are no Hazardous Materials stored,
used, handled, manufactured, generated or otherwise located at, in, on or under
the Property or transported to or from the Property except for such quantities
and types of Hazardous Materials reasonably required for the construction,
operation or maintenance of the Property and that are stored, used, handled,
manufactured, generated, located or transported in compliance with Environmental
Laws.
 
4.8.2           No filing or approval pursuant to the New Jersey Industrial Site
Recovery Act is required for the completion of the transactions contemplated by
this Agreement.
 
4.8.3           This Section (and Section 4.8.1, to the extent related to any
Seller Permits required pursuant to Environmental Law) represent the sole and
exclusive representations and warranties of Seller regarding environmental
matters, Environmental Laws, Hazardous Materials or Releases.
 
4.9           Permits; Compliance with Laws.
 
4.9.1           Seller holds all material permits, registrations, findings of
suitability, licenses, variances, exemptions, certificates of occupancy, orders
and approvals of all Governmental Entities (including authorizations under
Gaming Laws) necessary to conduct the business and operations at the Property as
presently conducted (the “Seller Permits”), each of which is in full force and
effect in all material respects.  To Seller’s knowledge, no event has occurred
which permits or is reasonably likely to result in, or upon the giving of notice
or passage of time, or both, would permit or would be reasonably likely to
result in, revocation, non-renewal, modification, suspension, limitation or
termination of any Seller Permit that currently is in effect, except where such
revocation, non-renewal, modification, suspension, limitation or termination
would not reasonably be expected to have a Property Material Adverse Effect.
 
4.9.2           Seller has not received any written notice to the effect that
any of Seller’s directors, officers, and Persons performing management functions
similar to officers, with respect to the operation and support of the business
conducted at the Property, does not hold all material permits, registrations,
findings of suitability, licenses, variances, exemptions, orders and approvals
of all Governmental Entities (including authorizations under Gaming Laws)
necessary for their conduct of the business and operations conducted at the
Property, except as would not reasonably be expected to have a Property Material
Adverse Effect.
 
4.9.3           Seller has not received any written notice to the effect that
the business conducted by Seller at the Property is being conducted in violation
of any applicable Law of any Governmental Entity (including any Gaming Laws),
except for any such violation as would not reasonably be expected to have a
Property Material Adverse Effect.  No representation or warranty is made with
respect to that the creation or use of the Marina Database in the business
conducted by Seller at the Property does not violate any applicable Law of any
Governmental Entity (including any Gaming Laws).  Seller has not received a
written notice of or been charged with the violation of any Laws in connection
with the business conducted by Seller at the Property, except for any such
violation as would not reasonably be expected to have a Property Material
Adverse Effect.
 
4.10         Labor Matters
 
4.10.1           Seller has provided or made available to Buyer a list setting
forth, as of a date not more than 20 days prior to the date of this Agreement,
the following information for each Property Employee, including each employee on
leave of absence or layoff status:  name, job title (or positions held), date of
hire, the current annual base salary (or hourly rate) and most recent bonus
paid, and vacation accrued.  As of the date of this Agreement, Seller is a party
to the collective bargaining agreements listed on Section 4.10 of the Seller
Disclosure Letter (the “Collective Bargaining Agreements”).  Except as listed on
Section 4.10 of the Seller Disclosure Letter, as of the date of this Agreement:
(i) Seller has not received notice of any pending demands for arbitration under
any of the Collective Bargaining Agreements, except in each case as would not
have a Property Material Adverse Effect; (ii) there are no unfair labor practice
charges, complaints or petitions for elections pending against Seller before the
National Labor Relations Board, or any similar labor relations governmental
bodies, or for which Seller has received notice, except in each case as would
not have a Property Material Adverse Effect; and (iii) there is no strike,
slowdown, work stoppage or lockout, or, to the knowledge of Seller, threat
thereof, by or with respect to any employees that work at the Property.
 
4.10.2           Seller is in compliance with all material requirements of the
Worker Adjustment Retraining and Notification Act (the “WARN Act”), including
all obligations to promptly and correctly furnish all notices required to be
given thereunder in connection with any “plant closing” or “mass layoff” to
“affected employees”, “representatives” and any state dislocated worker unit and
local government officials.  No reduction in the notification period under the
WARN Act is being relied upon by Seller.  Section 4.10.2 of the Seller
Disclosure Letter sets forth an accurate, correct and complete list of all
employees of the Property that have been terminated (except with cause, by
voluntarily departure or by normal retirement), laid off or subjected to a
reduction of more than 50% in hours or work during the two (2) full calendar
months and the partial month preceding the date of this Agreement.
 
4.10.3           During the period beginning six months prior to the date of
this Agreement and ending on the date of this Agreement, Seller has not
transferred any Property Employees from the Property to any of the Other
Properties other than as described in Section 4.10.3 of the Seller Disclosure
Letter.
 
4.11         Employee Benefits.
 
4.11.1           For the purposes of this Agreement, “Seller Benefit Plans”
means: (i) “employee benefit plans,” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations thereunder (“ERISA”); and (ii) employment, retention, compensation,
equity, bonus, stock option, stock purchase, restricted stock, incentive, fringe
benefit, profit-sharing, pension or retirement, deferred compensation, health,
medical, life insurance, disability, accident, salary continuation, severance,
accrued leave, vacation, sick pay, sick leave, supplemental retirement and
unemployment benefit plans, agreements, programs, arrangements, commitments
and/or practices (whether or not insured and whether or not written) which are
maintained, administered or contributed to by Seller, the Property or any ERISA
Affiliate for the benefit of Property Employees (as defined below), or with
respect to which Seller, the Property or any ERISA Affiliate has any
Liabilities.  Section 4.11.1 of the Seller Disclosure Letter sets forth a list
of all Seller Benefit Plans which are maintained, administered or contributed to
by Seller, the Property or any ERISA Affiliate for any Person performing or who
previously performed substantially all of his or her services at the Property
(each, a “Property Employee”).  For purposes of this Agreement, ERISA Affiliate
means any entity which is (or, at any relevant time, was) considered one
employer with Seller or the Property under Section 4001 of ERISA or Section 414
of the Code (each, an “ERISA Affiliate”).
 
4.11.2           True and complete copies of the Seller Benefit Plans which are
maintained, administered or contributed to by Seller, the Property or an ERISA
Affiliate for any Property Employee (which shall include (i) each Seller Benefit
Plan and all amendments thereto, all plan descriptions and summary plan
descriptions for which Seller is required to prepare, file and distribute plan
descriptions and summary plan descriptions (including the most recent financial
or annual reports, if applicable), (ii) all summaries and descriptions furnished
to participants and beneficiaries for which a plan description or summary plan
description is not required, and (iii) all insurance policies purchased by or to
provide benefits under any Seller Benefit Plans), have been made available by
Seller to Buyer.  The Trump Capital Accumulation Plan (“Seller’s 401(k) Plan”)
has been established and maintained in all material respects in accordance with
its terms and in compliance with all applicable Laws, including ERISA and the
Code.  The Seller’s 401(k) Plan is qualified under Section 401(a) of the Code
and Seller is not aware of any facts or circumstances that would be reasonably
likely to adversely affect such qualification.  With respect to the Seller
401(k) Plan, (i) the most recent Internal Revenue Service determination letter,
and (ii) the most recently filed Annual Report on Form 5500 have been made
available by Seller to Buyer.
 
4.11.3           No Seller Benefit Plan has terms requiring assumption thereof
by Buyer. There are no Liabilities, breaches, violations or defaults under or
with respect to any Seller Benefit Plan that could subject the Property, Buyer
or any of Buyer’s employee benefit plans to any material Lien, tax, penalty or
other Liability (whether absolute or contingent).
 
4.11.4           Section 4.11.4 of the Seller Disclosure Letter lists all
“multiemployer plans” as defined in Section 3(37) or 4001(a)(3) of ERISA
contributed to by Seller or to which Seller is required to contribute
(“Multiemployer Plans”).  To the best of Seller’s knowledge:  (i) no
Multiemployer Plan has been terminated; (ii) no Multiemployer Plan is in
reorganization under Section 4241 of ERISA, or is insolvent under Section 4245
of ERISA; (iii) no proceeding has been initiated by any Person (including the
Pension Benefit Guaranty Corporation) to terminate a Multiemployer Plan; (iv) a
mass withdrawal, as defined in PBGC Regulation Section 4001.3 with respect to
such Multiemployer Plan has not occurred; (v) there are no facts or
circumstances that would be reasonably likely to result in the termination,
reorganization or mass withdrawal of any Multiemployer Plan; and (vi) no
Multiemployer Plan is endangered, seriously endangered or critical status, as
defined in Section 305 of ERISA or Section 432 of the Code.
 
4.11.5           No Seller Benefit Plans (excluding Multiemployer Plans) are
subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code
and no ERISA Affiliate has any plans (excluding multiemployer plans) subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code.
 
4.12         Brokers
 
Except for CB Richard Ellis, Inc. (the “Broker”), neither Seller nor any of its
Representatives or Affiliates have employed any broker, financial advisor or
finder or incurred any Liability for any brokerage fees, sales commissions or
finder’s fees in connection with the transactions contemplated by this
Agreement.  Seller (or one of its Affiliates) shall be solely obligated to pay
the Broker any and all fees, commissions and finder fees in connection with this
transaction and Seller agrees to indemnify, defend and hold Buyer free and
harmless from and against any and all loss, liability, cost, damage and expense,
including reasonable attorneys’ fees in connection with any such fees owed to
the Broker.  Notwithstanding anything herein to the contrary, the provisions of
this Section shall survive the Closing or earlier termination of this Agreement.
 
4.13         Insurance
 
The insurance policies maintained by Seller or its Affiliates in respect of the
Property, each of which is set forth on Section 4.13 of the Seller Disclosure
Letter, insure against risks and liabilities customary in the hotel and casino
industry.
 
4.14         Personal Property
 
Except for Permitted Encumbrances and Mechanics’ Liens, Seller owns and has good
and valid title to or other legal right to all tangible personal property
included in the Purchased Assets, other than the Purchased Assets set forth on
Section 4.14 of the Seller Disclosure Letter (the “Leased Assets”).  With
respect to the Leased Assets, Seller has a valid leasehold interest in the
Leased Assets.  Notwithstanding anything contained in this Section, the
representations contained herein do not concern Intellectual Property, which is
the subject of the representations contained in Section 4.5 hereof.
 
4.15         Condemnation Proceedings
 
There are no pending or, to Seller’s knowledge, threatened judicial proceedings
seeking to condemn the Property.  Seller has not entered into any agreement in
lieu of condemnation therefor.
 
4.16         Computer Software
 
The Assumed Software includes all computer software used in the operation of the
business located at the Property that, subject to Section 1.6, will be available
for use by Buyer immediately after the Closing.  Section 4.16 of the Seller
Disclosure Letter sets forth a true and correct list of all other computer
software used in the operation and support of the business located at the
Property by Seller and its Affiliates, including Excluded Software, that is
material to the operation of the business located at the Property.
 
4.17         Taxes
 
4.17.1           To the extent the Purchased Assets could be subject to, or
Buyer could be liable for, Taxes as a result of Seller’s or its Affiliates’
failure to properly file any Tax Returns or pay or withhold any Taxes (i) Seller
and its Affiliates have timely filed, or there have been timely filed on
Seller’s behalf, all material Tax Returns required to be filed with the
appropriate Tax authorities (taking into account any extension of time to file
granted or to be obtained on behalf of Seller), and such returns are accurate in
all material respects, (ii) all Taxes payable by Seller and its Affiliates with
respect to such Tax Returns have been timely paid, and (iii) Seller and its
Affiliates have complied in all material respects with all applicable Laws
relating to the payment and withholding of material Taxes, and have duly and
timely withheld and paid over to the appropriate Tax authority all material
amounts required to be so withheld and paid under all applicable Laws.
 
4.17.2           Seller has not granted any extension of the statute of
limitations for the assessment or collection of Taxes with respect to the
Purchased Assets.
 
4.17.3           Seller is not a “foreign person” within the meaning of Section
1445 of the Code.
 
4.18         Assets
 
The sale of the Purchased Assets to Buyer pursuant to this Agreement will,
taking into account the Transition Services Agreement and the other agreements
contemplated hereby (and assuming receipt of all Governmental Approvals,
including Gaming Approvals, and third Person consents, approvals and
authorizations, necessary for Buyer and its Affiliates to operate and support
the business located at the Property), convey or otherwise provide to Buyer at
the Closing Date, all of the assets, properties and rights necessary to allow
Buyer immediately after the Closing to operate the business located at the
Property as operated as of the date hereof, in each case, other than the items
set forth on Section 4.18 of the Seller Disclosure Letter; provided, however,
that nothing in this Section shall be deemed to constitute a representation or
warranty as to the amounts of cash or working capital necessary to operate same.
 
4.19           Potential Conflicts of Interest
 
Except as set forth on Section 4.19 of the Seller Disclosure Letter, none of
Seller or any of its Affiliates, nor to the knowledge of Seller, any executive
officer of Seller or any of its Affiliates: (i) owns, directly or indirectly,
any interest in (other than ownership of not more than five percent (5%) of the
equity held solely for investment purposes, of any Person that is listed on any
national securities exchange or regularly traded in the over-the-counter
market), or (ii) is an owner, sole proprietor, stockholder, partner, director,
officer, employee, consultant or agent of, any Person which is a material
lessor, lessee, customer, licensee or supplier of the operation of the business
located at the Property (other than purchases of “Trump” branded products, or
pursuant to arrangements on terms that would be obtained on an arms’ length
basis).  Section 4.19 of the Seller Disclosure Letter sets forth all the
services currently provided to the Property by Seller Parent or any Affiliate of
Seller Parent (other than Seller).
 
4.20           Absence of Certain Changes.
 
Since January 1, 2010, except as disclosed in the Financial Information or in
Seller Parent’s filings with the Securities and Exchange Commission or as set
forth in Section 4.20 of the Seller Disclosure Letter, there has not been:
 
i.           any Property Material Adverse Effect;
 
ii.          any damage, destruction or loss (whether or not covered by
insurance), alone or in the aggregate, materially and adversely affecting the
Property or any of the Purchased Assets;
 
iii.         any increase in the compensation, bonus, sales commissions or fee
arrangement payable or to become payable by Seller to any of its officers,
managers, members, employees, consultants or agents of the Property, except for
ordinary and customary bonuses and salary increases for employees in accordance
with past practice;
 
iv.         any sale or transfer, or any agreement to sell or transfer, any
material assets, property or rights of Seller, relating to the business
conducted at the Property or any of the Purchased Assets, to any Person outside
of the ordinary course of business;
 
v.          any cancellation, or agreement to cancel, any indebtedness owing to
Seller relating to the business conducted at the Property or any Property
Liabilities, in each case, other than in the ordinary course of Seller’s
business;
 
vi.         any purchase or acquisition of, or agreement, plan or arrangement to
purchase or acquire, any property, rights or assets relating to the Property or
its business, which is outside of the ordinary course of Seller’s business;
 
vii.        any waiver of any material rights or claims of Seller relating to
the business conducted at the Property or any of the Purchased Assets;
 
viii.       other than in connection with bankruptcy proceedings involving
Seller and certain of its affiliates before the United States Bankruptcy Court
for the District of New Jersey (“Seller’s Bankruptcy Proceedings”), any
transaction by Seller relating to the business conducted at the Property or any
of the Purchased Assets outside the ordinary course of its business;
 
ix.          other than in connection with Seller’s Bankruptcy Proceedings, any
settlement of any claim, suit, action, arbitration or proceeding relating to the
business conducted at the Property or any of the Purchased Assets, in excess of
$50,000; or
 
x.           any declaration or payment of any distribution in respect of the
Seller’s membership interests or any direct or indirect redemption, purchase or
other acquisition of any of the membership interests of the Seller;
 
5.           REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller, except as set forth herein and in the
Disclosure Letter delivered by Buyer to Seller on February 11, 2011 and updated
on the date of this Agreement (the “Buyer Disclosure Letter”), as follows:
 
5.1           Organization
 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of New Jersey and has all requisite corporate power
and authority to carry on its business as now being conducted.  Buyer is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification or licensing necessary,
except where the failure to be so qualified, licensed or in good standing would
not have a Buyer Material Adverse Effect.
 
5.2           Authority; No Conflict; Required Filings and Consents
 
5.2.1           Buyer has all requisite power and authority to enter into this
Agreement and the other agreements contemplated hereby and to consummate the
transactions that are contemplated by this Agreement and the other agreements
contemplated hereby.  The execution and delivery of this Agreement and the other
agreements contemplated hereby by Buyer and the consummation by Buyer of the
transactions that are contemplated by this Agreement and the other agreements
contemplated hereby have been duly authorized by all necessary action on the
part of Buyer.  This Agreement and the Escrow Agreement have been, and the other
agreements contemplated hereby have been or will be at Closing, as applicable,
duly executed and delivered by Buyer, and assuming this Agreement and the other
agreements contemplated hereby constitute, or will constitute at Closing, as
applicable, the valid and binding obligation of the other Persons hereto, this
Agreement and the Escrow Agreement constitute, and the other agreements
contemplated hereby will constitute at Closing, the valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms, subject, as to enforcement, to the Bankruptcy and Equity
Exception.
 
5.2.2           The execution and delivery of this Agreement by Buyer does not,
and the consummation by Buyer of the transactions that are contemplated by this
Agreement will not, (i) conflict with, or result in any violation or breach of,
any provision of the organizational documents of Buyer or Buyer Parent, (ii)
result in a violation or breach of, or constitute (with or without notice or
lapse of time, or both) a default (or give rise to a right of acceleration of
any material obligation of Buyer or Buyer Parent or loss of any material benefit
to Buyer or Buyer Parent) under, any of the terms, conditions or provisions of
any material bond, mortgage, indenture, lease, license, or other material
Contract or obligation to which Buyer or Buyer Parent is a party or by which
Buyer, Buyer Parent or any of their respective properties or assets may be
bound, or (iii) subject to the governmental filings and other matters referred
to in Section 5.2.3 hereof, contravene, conflict with, or result in a violation
of any of the terms or requirements of any Law or judgment, or give any
Governmental Entity the right to revoke, cancel or terminate any regulatory or
governmental permit, concession, franchise or license, in each case, applicable
to Buyer, Buyer Parent or any of their respective properties or assets, other
than, in the case of clauses (ii) and (iii) for such breaches, violations, or
defaults, that would not reasonably be expected to have a Buyer Material Adverse
Effect.
 
5.2.3           No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to Buyer or any of its Affiliates in connection with the
execution and delivery of this Agreement by Buyer or the consummation by Buyer
of the transactions that are contemplated hereby, except for (i) the filing of
the pre-merger notification report under the HSR Act, (ii) any approvals or
filing of notices required under the Gaming Laws, and (iii) such consents,
approvals, orders, authorizations, permits, filings, declarations or
registrations related to, or arising out of, compliance with statutes, rules or
regulations regulating the consumption, sale or serving of alcoholic beverages
or the renaming or re-branding of the operations at the Property.
 
5.3           Brokers
 
Neither Buyer nor Buyer Parent nor any of their Affiliates or Representatives
have employed any broker, financial advisor or finder or incurred any Liability
for any brokerage fees, commissions or finder’s fees in connection with the
transactions contemplated by this Agreement.  Buyer agrees to indemnify, defend
and hold Seller free and harmless from and against any and all loss, liability,
cost, damage and expense, including reasonable attorneys’ fees in connection
with any such fees owed to any broker, financial advisor or finder retained by
Buyer.  Notwithstanding anything herein to the contrary, the provisions of this
Section shall survive the Closing or earlier termination of this Agreement.
 
5.4           Licensability of Principals; Required Licensees
 
5.4.1           Neither Buyer nor Buyer Parent nor any of their principals,
Representatives or Affiliates nor any of their respective directors or officers
(such Persons, the “Licensing Affiliates”) has ever been denied, or had revoked,
a gaming license by a Governmental Entity or Gaming Authority.  Buyer and each
of its Licensing Affiliates that is licensed (each a “Licensed Party”) is in
good standing in each of the jurisdictions in which Buyer or such other Licensed
Party owns or operates gaming facilities.  Section 5.4.1 of the Buyer Disclosure
Letter sets forth each Licensed Party.
 
5.4.2           Buyer has no knowledge of any facts, which if known to the
Gaming Authorities, would (a) reasonably be expected to result in the denial,
revocation, limitation or suspension of a Gaming Approval with respect to Buyer,
any of its Licensing Affiliates or any of their respective officers, directors,
key employees or Persons performing management functions similar to an officer,
or (b) reasonably be expected to result in a negative outcome to any finding of
suitability proceedings currently pending, or under the suitability proceedings
necessary to obtain a Gaming Approval required to consummate the transactions
contemplated by this Agreement.  Section 5.4.1 of the Buyer Disclosure Letter
sets forth each Licensing Affiliate that Buyer believes must obtain a Gaming
Approval in order to consummate the transactions contemplated by this Agreement
(together, the “Required Licensees”).
 
5.5           Compliance with Gaming Laws
 
To Buyer’s knowledge, each Licensed Party and their respective directors,
officers, key employees and Persons performing management functions similar to
officers hold (or are reasonably anticipated to obtain and hold prior to the
Closing Date) all Gaming Approvals necessary to conduct the business and
operations of Buyer and its Affiliates, each of which is (or will be on the
Closing Date) in full force and effect in all material respects (the “Buyer
Permits”) and, to the knowledge of Buyer, no event has occurred which permits,
or upon the giving of notice or passage of time or both would permit,
revocation, non-renewal, modification, suspension, limitation or termination of
any Buyer Permit that currently is in effect.  Each Licensed Party, and to
Buyer’s knowledge, each of their respective directors, officers, key employees
and Persons performing management functions similar to officers are in
compliance, in all material respects, with the terms of the Buyer
Permits.  Neither Buyer nor, to the knowledge of Buyer, any Licensing Affiliate
has received notice of any investigation or review by any Gaming Authority with
respect to Buyer, any of its Licensing Affiliates, or any of their respective
officers, directors, key employees or Persons performing management functions
similar to an officer, that is pending, and, to the knowledge of Buyer, (i) no
investigation or review is threatened, nor (ii) has any Gaming Authority
indicated any intention to conduct the same.  Other than routine matters in
connection with the updating of Licensing Affiliates’ disclosure obligations in
the State of Nevada, neither Buyer, nor, to the knowledge of Buyer, any Licensed
Party or director, officer, key employee or partner of a Licensed Party has (i)
received any written claim, demand, notice, complaint, court order or
administrative order from any Governmental Entity in the past three (3) years
under, or relating to any violation or possible violation of, any Gaming Laws
which did or would be reasonably likely to result in fines or penalties of
$50,000 or more, or (ii) suffered a suspension or revocation of any Buyer
Permit.
 
5.6           Litigation
 
There are no actions, claims, suits or proceedings pending or, to Buyer’s
knowledge, threatened against Buyer or any of its Affiliates or to which Buyer
or any of its Affiliates is otherwise a party before any Governmental Entity,
which, if determined adversely, would reasonably be expected to prevent or
materially delay Buyer from completing any of the transactions contemplated by
this Agreement.  Neither Buyer nor any of its Affiliates is subject to any Order
except to the extent the same would not reasonably be expected to have a
material adverse effect on the ability of Buyer to perform its obligations under
this Agreement or to consummate the transactions contemplated hereby.
 
5.7           Financial Ability to Perform
 
Buyer or Buyer Parent has, and at all times through the Closing Date will
continue to have, cash or availability under Buyer Parent’s existing credit
facility in an aggregate amount sufficient for Buyer to pay the Purchase Price
and to perform all of its obligations under this Agreement.
 
5.8           Solvency
 
After giving effect to the transactions contemplated by this Agreement and any
repayment or assumption of debt contemplated in this Agreement, payment of all
amounts required to be paid in connection with the consummation of the
transactions contemplated by this Agreement, and payment of all related fees and
expenses, Buyer will be Solvent as of the Closing and immediately after the
consummation of the transactions contemplated hereby.
 
6.           COVENANTS
 
6.1           Conduct of Business of Seller
 
6.1.1           During the period from the date of this Agreement and continuing
until the earlier of the termination of this Agreement pursuant to Section 8.1
hereof or the Closing, subject to the limitations set forth below, Seller shall,
and with respect to the Purchased Assets only, Seller Parent shall and shall
cause Seller Parent’s other subsidiaries to (in each case, except as otherwise
contemplated by this Agreement, required by applicable Law, or to the extent
that Buyer shall otherwise consent in writing, which consent may not be
unreasonably withheld, delayed or conditioned), carry on its business in the
usual, regular and ordinary course in substantially the same manner as
previously conducted in calendar years 2006 through 2009 (including keeping and
maintaining amounts of supplies and inventory), to pay its debts and Taxes when
due (subject to good faith disputes over such debts and Taxes), and, to the
extent consistent with the operation of the Purchased Assets in the Ordinary
Course of Business, use commercially reasonable  efforts consistent with past
practices and policies in effect during calendar years 2006 through 2009 to
preserve intact its present business organization, keep available the services
of its present key employees and preserve its relationships with customers,
suppliers and distributors (including not referring customers to the Other
Properties, provided that Seller and Seller Parent shall have the right to
continue marketing and promoting the Property and the Other Properties together
in the Ordinary Course of Business and providing existing services and benefits,
including “Trump One Card” benefits, to customers of the Property who visit the
Other Properties.   Without limiting the generality of the foregoing, except as
contemplated by this Agreement, required by applicable Law or as disclosed on
Section 6.1 of the Seller Disclosure Letter, during the period from the date of
this Agreement and continuing until the earlier of the termination of this
Agreement pursuant to Section 8.1 hereof or the Closing, without the written
consent of Buyer (which consent shall not be unreasonably withheld, delayed or
conditioned), Seller and Seller Parent agree, only as it relates to the
Purchased Assets, that they shall not:
 
A.           sell, pledge, lease, license or dispose of or grant any of the
Purchased Assets, except for (1) dividends or distributions of cash or cash
equivalents, (2) payments of cash, and sales or other transfers of current
assets, in the Ordinary Course of Business to Persons other than Seller Parent
or Affiliates of Seller or Seller Parent in connection with the operation of the
Property (provided that Seller may pay intercompany payables on account of (i)
services rendered by Seller Parent or Affiliates of Seller or Seller Parent
provided for the benefit of Seller in the Ordinary Course of Business and (ii)
Personal Property purchased by Seller Parent or Affiliates of Seller or Seller
Parent on behalf of Seller in the Ordinary Course of Business), (3) sales of
equipment, personal property and other non-current assets in the Ordinary Course
of Business to Persons other than Seller Parent or Affiliates of Seller or
Seller Parent in an amount not to exceed, individually or in the aggregate,
$100,000 (provided that (x) the net proceeds of any such sales are reinvested by
Seller in other assets that are, or will become, Purchased Assets hereunder and
(y) in the case of any individual asset having a value of more than $10,000, the
sale of such asset and the reinvestment of the proceeds generated therefrom are
approved by Buyer, such approval not to be unreasonably withheld), and (4)
leases and rentals in the Ordinary Course of Business, which, in each case,
shall be subject to Section 6.1.1.G;
 
B.           except for Liens securing indebtedness referred to in clause
6.1.1.C(C) below, subject the Purchased Assets to a Lien, other than Permitted
Encumbrances and Mechanics’ Liens;
 
C.           incur (with respect to Seller), or allow Seller to incur (with
respect to Seller Parent), any indebtedness for borrowed money, except (A) in
the Ordinary Course of Business though not to exceed, individually or in the
aggregate, $1,000,000, (B) indebtedness among Seller and Seller Parent or its
Affiliates, and (C) indebtedness under any credit facility of Seller Parent or
its Affiliates and in respect of guarantees under the 2010 Credit Agreement;
provided, however, that all Liens with regard to the indebtedness described in
(A), (B) and (C) must be released at Closing;
 
D.           modify or amend in any material respect, or terminate, any of the
Assumed Contracts, or waive, release or assign any material rights or claims,
except in the Ordinary Course of Business (provided, however, that (i) the term
of any Assumed Contract may be extended by Seller, so long as (x) such Assumed
Contract, as so extended, does not expire later than the Closing Date or (y)
such Assumed Contract is terminable after the Closing Date by Buyer’s giving no
greater than 30 days’ notice, without the payment of any consideration for early
termination, at Buyer’s sole discretion, and (ii) in the case of any contract
relating to the Property and also to one or more of the Other Properties, Seller
shall be permitted to modify or amend such contract to the extent reasonably
necessary to allow for the assignment to (and assumption by) Buyer of such
contract with respect to the Property, as contemplated by this Agreement, so
long as the economic terms of such agreement applicable to the Property are not
materially modified);
 
E.           fail to maintain all existing insurance coverage relating to the
Purchased Assets (however, in the event any such coverage shall be terminated or
lapse, to the extent available at reasonable cost, Seller may procure
substantially similar substitute insurance policies which in all material
respects are in at least such amounts and against such risks as are currently
covered by such policies);
 
F.           award or increase any bonuses, salaries, or other compensation,
except as required by an existing Contract or arrangement or as set forth on
Section 6.1 of the Seller Disclosure Letter, to any Property Employee, or enter
into any employment, severance or similar Contract with any Property Employee
(provided, however, that Seller shall be permitted in its discretion to
establish retention and/or severance arrangements for Property Employees after
consultation with Buyer regarding same, so long as Buyer has no liability for
any such retention and/or severance arrangements and such arrangements do not
encourage the Property Employees to terminate their employment at the Property
or become employed at the Other Properties);
 
G.           enter into any Contract to be assumed by Buyer under this Agreement
which (A) expires later than the Closing Date (unless such Contract is
terminable after the Closing Date by Buyer’s giving no greater than 30 days’
notice, without the payment of any consideration for early termination, at
Buyer’s sole discretion); (B) involves aggregate consideration during the
remaining term thereof in excess of $0; or (C) is between Seller and any
Affiliate of Seller; provided, however, that Seller may enter into the following
Contracts without any consent from Buyer: (1) any reservations, advance booking
contracts, room allocation agreements and banquet facility and service
agreements entered into in accordance with Section 6.12.1 and at market rates in
the Ordinary Course of Business; and (2) any purchase order in the Ordinary
Course of Business for which Buyer will not have any liability on or after the
Closing.  Anything herein or elsewhere to the contrary notwithstanding, Seller
may enter into or modify any collective bargaining agreement, including the
Collective Bargaining Agreements, without any consent from Buyer, provided (i)
doing so is required by applicable Law, (ii) not doing so would result in Seller
and/or Seller Parent breaching another material agreement to which either Seller
or Seller Parent is a party, and/or (iii) Seller Parent, in its good faith
judgment, reasonably determines that failure to modify the Collective Bargaining
Agreements (A) could result in labor unrest at the Property or the Other
Properties and/or (B) could negatively impact in a material respect Seller
Parent’s relationship with any of the unions at the Other Properties (provided
that any such Collective Bargaining Agreement is substantially the same as the
Collective Bargaining Agreement that covers the Property as of the date
hereof).  Further, Seller shall request that Buyer be permitted to attend any
collective bargaining negotiation session with union representatives where the
Collective Bargaining Agreements will be negotiated;
 
H.           except as set forth in Section 6.1 of the Seller Disclosure Letter,
transfer any Personal Property or Property Employee from the Property to any
other location of Seller Parent (except for Personal Property transferred in the
Ordinary Course of Business and having an aggregate value not greater than
$10,000);
 
I.            subject to Section 6.15, fail to maintain the Property in a good
condition of repair in all material respects consistent with the condition of
the Property during calendar years 2006 through 2009, ordinary wear and tear
excepted;
 
J.           modify or rescind any of the material transferable Seller Permits
to be transferred to Buyer at the Closing, except modifications in the Ordinary
Course of Business, or fail to use good faith efforts to obtain any renewal or
extension, as may be required by Law, of any material Seller Permits in the
Ordinary Course of Business;
 
K.           allow any Hazardous Materials to be Released at, in, on or under
the Property, except for such quantities or types of Hazardous Materials that
are reasonably required for the operation of the Property and in compliance with
Environmental Law;
 
L.           except as otherwise expressly permitted or required by this
Agreement, enter into any transactions with any Affiliate of Seller (other than
consistent with past practice as described in the Seller Disclosure Letter);
 
M.          take any action to (A) remove customers from or otherwise modify the
Marina Database, other than routine removals or modifications consistent with
past practices, including, without limitation changes to customer information
listed on the Marina Database and the addition of customers to the Marina
Database or (B) materially modify the marketing (including advertising in any
format), promotion, pricing, expense allocation or facilities of the Property as
they relate to the Other Properties or of the Other Properties as it relates to
the Property, where such modification provides a disproportionate benefit to the
Other Properties;
 
N.           enter into a Contract to do any of the foregoing prohibited by this
Section 6.1.1, or authorize or announce any intention to do any of the foregoing
prohibited by this Section 6.1.1;
 
O.           fail to implement and maintain a marketing, entertainment and/or
promotional plan (the “Marketing Plan”) for the Property that is substantially
consistent with the Marketing Plan attached hereto as Exhibit M;
 
P.            lay off or terminate any Property Employee other than for cause;
or
 
Q.           grant, award or give away “free play” except pursuant to the
Marketing Plan or otherwise in the Ordinary Course of Business.
 
6.1.2           If Buyer does not grant or deny consent to a proposed action
within five Business Days of its receipt of a written request by Seller to take
such action, Buyer shall be deemed to have consented to the taking of such
action by Seller notwithstanding any other provision of Section 6.1.1 hereof.
 
6.1.3           Notwithstanding anything herein to the contrary (including the
restrictions set forth in Section 6.1.1 hereof), nothing herein shall preclude
Seller from taking any action that is required by Law or any Governmental Entity
in order to consummate the transactions contemplated hereby.
 
6.2           Cooperation; Notice; Cure
 
Subject to compliance with applicable Law (including antitrust Laws and Gaming
Laws), from the date hereof until the earlier of the termination of this
Agreement or the Closing, Seller and Buyer shall confer on a regular and
frequent basis with one or more Representatives of the other party to report on
the general status of ongoing operations of the Property and to discuss
marketing, promotion and entertainment plans for the Property to confirm that
the Property is being operated as required by this Agreement.  Seller, Buyer and
their respective Affiliates shall promptly notify each other in writing of, and
will use commercially reasonable efforts to cure before the Closing Date, any
event, transaction or circumstance, as soon as practical after it becomes known
to such party, that causes or will cause any covenant or agreement of Seller or
of Buyer under this Agreement to be breached in any material respect or that
renders or will render untrue in any material respect any representation or
warranty of Seller or of Buyer contained in this Agreement.  Nothing contained
in Section 6.1 hereof shall prevent Seller from giving such notice, using such
efforts or taking any action to cure or curing any such event, transaction or
circumstance.  No notice given pursuant to this Section shall have any effect on
the representations or warranties, or the covenants or agreements contained in
this Agreement other than this Section for purposes of determining satisfaction
of any condition contained herein.
 
6.3           Maintenance of Assets; Budgeted Capital Expenditures
 
During the period from the date hereof until the Closing, Seller agrees to
maintain the Purchased Assets in the Ordinary Course of Business, ordinary wear
and tear excepted, and as required by Section 6.1 hereof, and to make the
budgeted capital expenditures as directed by Buyer as set forth in Section 6.3
of the Seller Disclosure Letter (the “CapEx Schedule”) in the amounts indicated
thereon; provided, however, that nothing in this Agreement shall require Seller
to maintain any specific amount of cash on hand so long as such amounts are
consistent with Seller’s past practices.  At the Closing, the sum of specified
amounts of any budgeted capital expenditures set forth on the CapEx Schedule
which have not been paid prior to the Closing Date shall be deducted from the
Base Purchase Price as a purchase price adjustment, as set forth in Section 2.1
hereof (such amounts, in the aggregate, the “CapEx Purchase Price Adjustment”).
 
6.4           Ownership of Purchased Assets
 
To the extent that Seller Parent or its subsidiaries (other than Seller) hold
any right, title and interest in, to and under the Purchased Assets, Seller will
acquire all such right, title and interest prior to the Closing and will convey
such right, title and interest to Buyer at the Closing.
 
6.5           Employee Matters
 
6.5.1           Between the date hereof and the Closing Date, Buyer shall make
offers of employment, effective as of the Closing Date, to at least eighty five
percent (85%) of all Property Employees employed at the Property as of thirty
(30) days prior to the Closing Date, excluding (i) any Property Employees on
leave from employment including, without limitation, under the Family and
Medical Leave Act and analogous state and local law and the Uniformed Services
Employment and Reemployment Act and analogous state and local law, on short or
long term disability leave or workers compensation leave, each of whom is
separately identified on Part I of Section 6.5.1 of the Seller Disclosure Letter
(the “Excluded Employees”), which schedule shall be updated not earlier than ten
(10) Business Days prior to the Closing Date (provided that Buyer shall make
offers of employment to the Excluded Employees if such Excluded Employees return
to work at the Property within one year of the Closing Date or such longer
period as may be required by law), and (ii) the Property Employees that are set
forth on Part II of Section 6.5.1 of the Seller Disclosure Letter.  Anything
herein to the contrary notwithstanding, Buyer shall (i) make offers of
employment to Represented Employees subject to the terms of the Collective
Bargaining Agreements, including, without limitation, the seniority provisions
therein and (ii) not later than thirty (30) days prior to the Closing Date,
provide Seller, in writing, a list of the number of Represented Employees in
each job category under each of the Collective Bargaining Agreements that Buyer
intends to make such offers of employment.  Further, all such offers made by
Buyer to Represented Employees shall be on terms and conditions of employment
identical to the terms and conditions of employment under the Collective
Bargaining Agreements and offers made to Property Employees who are not
Represented Employees shall be on terms comparable to those of similarly
situated employees of Buyer and its Affiliates.  The Property Employees who
accept Buyer’s offers of employment shall commence employment with Buyer
effective as of the Closing Date (or such later date that any Excluded Employee
commences employment in accordance with this Section 6.5.1) and are herein
collectively referred to as the “Transferred Employees.”  Property Employees who
(i) are not Transferred Employees, whether or not offered employment by Buyer,
or (ii) are listed on Part II of Section 6.5.1 of the Seller Disclosure Letter
are herein referred to as “Retained Employees.”  Nothing herein shall restrict
Buyer from terminating the employment, for any reason, of any Transferred
Employee following the Closing Date.  Notwithstanding anything to the contrary
contained in this Agreement, Buyer shall, in connection with the Closing, have
the right to make offers of employment to those employees of Seller Parent or
its Affiliates who are not Property Employees and who are listed in Part III of
Section 6.5.1 of the Seller Disclosure Letter.
 
6.5.2           Subject to the terms of the Collective Bargaining Agreements and
subject to Section 6.5.6, for a period of at least one year immediately
following the Closing Date, Buyer shall provide compensation and benefits to
each Transferred Employee who remains employed by Buyer during such period that
are comparable to those provided to similarly situated employees of Buyer and
its Affiliates.
 
6.5.3           With respect to any employee or employee benefit plan, program
or arrangement maintained by Buyer (including any severance plan), for all
purposes of determining eligibility to participate and vesting but not for
purposes of benefit accrual, a Transferred Employee’s service with Seller shall
be treated as service with Buyer; provided, however, that such service need not
be recognized to the extent that such recognition would result in any
duplication of benefits.
 
6.5.4           Buyer shall waive, or cause to be waived, to the extent
permitted by Buyer’s benefit plan, any pre-existing condition limitation under
any welfare benefit plan maintained by Buyer or any of its Affiliates in which
Transferred Employees (and their eligible dependents) will be eligible to
participate from and after the Closing, except to the extent such pre-existing
condition limitation would have been applicable under the comparable Seller
welfare benefit plan immediately prior to the Closing.  Buyer shall recognize
the dollar amount of all expenses incurred by each Transferred Employee (and his
or her eligible dependents) during the calendar year in which the Closing occurs
for purposes of satisfying such year’s deductible and co-payment limitations
under the relevant welfare benefit plans in which they will be eligible to
participate from and after the Closing, to the extent such deductibles and
co-payments credits are permitted by Buyer’s benefit plans.
 
6.5.5           Prior to the Closing Date, Seller shall take all necessary
actions to provide that the Transferred Employees shall be fully vested in their
accrued benefits under Seller’s 401(k) Plan.
 
6.5.6           In the event that Buyer terminates a sufficient number of
employees to effect a “plant closing” or “mass layoff” within the first 90 days
following the Closing Date under the WARN Act and each other similar Law, Buyer
shall indemnify Seller and hold Seller harmless for and against any WARN Act and
each other similar Law-related liabilities that may arise as a result of the
actions of Buyer from or after the Closing Date.  Seller shall notify Buyer of
any layoffs of Property Employees during the 90-day period immediately prior to
the Closing Date.  Buyer agrees that from and after the Closing, Buyer shall be
responsible for any Liabilities, notification or other requirements under the
WARN Act and each other similar Law with respect to the Transferred Employees.
 
6.5.7           At or prior to the Closing, Seller will provide Buyer with a
list of Property Employees who were involuntarily terminated during the 90 day
period immediately prior to the Closing Date, together with the date and
(subject to limitations on disclosure under applicable Law) reason (in
reasonable detail) for each such termination.
 
6.5.8           Upon the Closing, Buyer shall assume the Collective Bargaining
Agreements and all Liabilities and obligations thereunder accruing from and
after the Closing, and be bound by the Collective Bargaining Agreements for
matters arising from and after the Closing.
 
6.5.9           The employment of each Property Employee employed by Seller as
of the Closing Date (other than the Retained Employees) shall be deemed
terminated by Seller as of the Transfer Time.  Seller shall provide, or shall
have provided, notices required under the WARN Act and each other similar Law
(each such notice, a “WARN Notice”) to all Property Employees pursuant to a
written instruction delivered by Buyer to Seller, as well as union
representatives, the Commissioner of Labor and Workforce Development, any State
Dislocated Worker Unit and Local Government Officials required to receive WARN
Notices, which WARN Notices shall, with respect to each such individual, either
be delivered by Seller to such individual or addressed to such individual and
deposited in first class United States mail, postage paid, in either case within
four (4) days following Seller’s receipt of such written instructions from Buyer
(the “WARN Notice Delivery Period”); provided, however, that the form and
substance of any such WARN Notice shall be approved by Buyer, which approval
shall not be unreasonably withheld or delayed.  Buyer shall have no obligations
or responsibilities of any kind for, and Seller shall remain or be solely
obligated and responsible for, any and all liability, claims, actions, damages,
judgments, penalties, costs, and expenses that may arise in connection with said
termination and the employment of such Property Employee with Seller, including
without limitation, claims for wages, severance and/or benefits (including
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985);
provided, however, Seller have no obligations or responsibilities of any kind
for, and Buyer shall remain or be solely obligated and responsible for, any and
all liability, claims, actions, damages, judgments, penalties, costs, and
expenses that may arise in connection with (i) Buyers’ selection of Property
Employees to whom it extends an offer of employment and (ii) subject to Seller
following the written instructions of Buyer, the failure to provide notice under
the WARN Act or any other similar Law.  Further, Seller shall have no
liabilities or obligations with respect to Transferred Employees arising out of
their employment with, or termination of employment by, Buyer after the Closing
Date.
 
6.5.10         Nothing in this Section shall create any third Person beneficiary
right in any Person other than the parties to this Agreement, including any
current or former employee or Transferred Employee, any participant in any
Seller Benefit Plan, or any dependent or beneficiary thereof, or any right to
continued employment with Seller, the Property, Buyer or any of their respective
Affiliates.  Nothing in this Section shall constitute an amendment to any Seller
Benefit Plan or any other plan or arrangement covering employees or Transferred
Employees.  Seller and Buyer shall each cooperate with each other and shall
provide each other such documentation, information and assistance as is
reasonably necessary to effect the provisions of this Section.
 
6.6           Access to Information and the Property
 
6.6.1           Upon reasonable notice, and subject to the Transition Services
Agreement and to applicable Law (including antitrust Laws and Gaming Laws),
Seller and Seller Parent shall afford Buyer’s Representatives reasonable access,
during normal business hours during the period from the date hereof until the
earlier of the termination of this Agreement pursuant to Section 8.1 hereof or
the Closing, to the Property and the other Purchased Assets and to all
personnel, premises, information, books and records and Contracts related to the
operation of the business at the Property, expressly excluding, however, (A) the
Excluded Assets, (B) the Excluded Liabilities, (C) the Other Assets, and (D) the
Other Properties ((A) through (D) collectively, the “Excepted Items”), and,
during such period, Seller shall (x) furnish promptly to Buyer all material
information concerning the operation of the business located at the Property and
concerning the Property Employees (other than Excepted Items) as Buyer may
reasonably request (collectively, the “Inspection”); (y) instruct its counsel,
financial advisors, and other Buyer’s Representatives to cooperate with Buyer in
its investigation of the Purchased Assets and (z) otherwise reasonably assist
Buyer and Buyer’s Representatives in becoming familiar with the Property and the
Purchased Assets; provided, however, that (i) Buyer shall provide Seller with at
least 24 hours’ prior notice of any Inspection; (ii) if Seller so requests,
Buyer’s Representatives shall be accompanied by a Representative of Seller;
(iii) except as permitted in Section 6.6.3 below, Buyer shall not initiate
contact with employees or other representatives of Seller, other than
individuals designated by Seller, without the prior written consent of Seller,
which consent shall not be unreasonably withheld or delayed; (iv) Buyer’s
Representatives shall not be entitled to perform any physical testing of any
nature with respect to any portion of the Property (except that Buyer’s
Representatives may, at Buyer’s expense, perform physical testing recommended by
a Phase I Environmental Site Assessment of the Property issued by GZA
GeoEnvironmental, Inc. at the request and expense of Buyer, provided that such
testing shall be done at times reasonably acceptable to Seller and otherwise in
a manner that minimizes any disruption of or interference with the operation and
support of the business located at the Property, and Buyer shall commit in
writing to indemnify Seller for any adverse consequences of any such testing
other than as a result of the discovery of any contamination or other adverse
findings); (v) Buyer shall not unreasonably interfere with the operation and
support of the business located at the Property; (vi) Buyer shall, at its sole
cost and expense, promptly repair any damage to the Property or any other
property arising from or caused by such Inspection, and shall reimburse Seller
for any loss arising from or caused by any Inspection, and restore the Property
or such other third Person property to substantially the same condition as
existed prior to such Inspection, and shall indemnify, defend and hold harmless
Seller and its Affiliates from and against any personal injury or property
damage claims, liabilities, judgments or expenses (including reasonable
attorneys’ fees) incurred by any of them arising or resulting therefrom; (vii)
Seller and Seller Parent shall not be required to provide access to any
materials if the same could jeopardize an attorney-client or other applicable
privilege in favor of Seller or its Affiliates; and (viii) in no event shall the
results of any such Inspection or Buyer’s satisfaction therewith be a condition
to Buyer’s obligations hereunder, it being the intent of Buyer to purchase the
Property on an “As Is, Where Is” basis as set forth in Section 10.1 hereof.  For
the avoidance of doubt, such access to the Property shall include reasonable
access to, and cooperation from, Seller’s information technology systems and
employees to permit the integration of such systems with those of Buyer and the
implementation of Buyer’s own systems.  Buyer will hold and cause its
Representatives to hold all such information furnished to it by or on behalf of
Seller in confidence in accordance with the Confidentiality Agreement.  The
Confidentiality Agreement shall survive the Closing and continue in full force
and effect thereafter.  Notwithstanding anything to the contrary, Buyer and
Seller agree that in the event any proprietary information or knowledge relating
to an Excepted Item is obtained, revealed or otherwise made known to Buyer,
Buyer shall not reveal, disclose, employ or otherwise use any such proprietary
information and will hold such information in confidence in accordance with the
Confidentiality Agreement.  Solely for purposes of this Section 6.6.1,
“Representatives” of Buyer shall be deemed to include Buyer’s potential debt or
equity financing sources and their directors, officers, employees, agents and
advisors (including financial advisors, counsel and accountants).
 
6.6.2           No information or knowledge obtained in any investigation
pursuant to Section 6.6.1 shall affect or be deemed to excuse the inaccuracy of
any representation or warranty contained in this Agreement or to modify the
conditions to the obligations of the parties to consummate the transactions
contemplated herein.
 
6.6.3           Following execution of this Agreement and notwithstanding
anything to the contrary contained herein, Buyer shall be permitted to hold
joint meetings with all Property Employees and, to the extent applicable, any
bargaining representatives of such Property Employees, at which Buyer may
provide such Property Employees and bargaining representatives with preliminary
information relating to the transactions contemplated by this Agreement, and
thereafter Buyer shall be entitled to conduct one-on-one meetings with all
Property Employees (other than Retained Employees) at such times as Buyer shall
reasonably request and at space provided by Seller at the Property; provided,
however, a representative of Seller may be present at such group or one-on-one
meetings.  From and after the date of this Agreement, Seller shall provide Buyer
with reasonable space at the Property on an as-needed basis and at no cost to
Buyer in order for Buyer to handle employment and transition related matters.
Buyer in exercising its aforementioned rights shall comply with Gaming Laws and
any other Law, in each case, as applicable.
 
6.6.4           Following the Closing, at Seller’s reasonable request, Buyer
will cause its employees to prepare the books and records and financial
statements required by Seller or its Affiliates (and which are not otherwise the
responsibility of Buyer under this Agreement, including with respect to Buyer’s
obligations under Section 2.4 hereof) in connection with any filing with a
Governmental Entity (including Tax Returns which are prepared by Property
Employees as of the Closing Date, and filings under the Exchange Act and other
applicable securities laws) in respect of the period prior to the Closing Date,
as promptly as practicable and in any event no later than ten days in advance of
any applicable deadlines and/or required filing dates.  Seller will reimburse
Buyer for the cost of having such employees prepare any of the foregoing
financial statements requested by Seller pursuant to this Section 6.6.4 if Buyer
would not otherwise prepare such financial statements.
 
6.6.5           Following the Closing and subject to applicable Law, upon
Buyer’s reasonable request, Seller shall provide Buyer with copies of documents
of Seller and its Affiliates which Buyer in good faith determines it is
reasonably likely to need access to in connection with any claim or the defense
(or any counterclaim, cross-claim or similar claim in connection therewith) of
any claim, suit, action, proceeding or investigation by or against Buyer or any
of its Affiliates, in each case, to the extent related to the Purchased Assets
or Assumed Liabilities.
 
6.6.6           Subject to applicable Law, no more than fifteen (15) Business
Days following the date hereof, Seller shall deliver to Buyer a schedule of
customers of the Property with Markers outstanding as of such date and the
address of each such customer.
 
6.7           Governmental Approvals
 
6.7.1           Buyer, Seller and their respective Affiliates shall cooperate
with each other and use their commercially reasonable efforts to (i) as promptly
as practicable, take, or cause to be taken, all appropriate action, and do or
cause to be done, all things necessary, proper or advisable under applicable Law
or otherwise to consummate and make effective the transactions governed by this
Agreement as promptly as practicable, (ii) obtain from Governmental Entities all
consents, licenses, permits, waivers, approvals, authorizations or orders,
including Buyer’s Gaming Approvals, required (A) to be obtained or made by
Seller or Buyer or any of their respective Affiliates or any of their respective
Representatives and (B) to avoid any action or proceeding by any Governmental
Entity (including those in connection with the HSR Act and antitrust and
competition Laws of any other applicable jurisdiction), in connection with the
authorization, execution and delivery of this Agreement and the consummation of
the transactions governed herein, (iii) obtain the consent of the State of New
Jersey as landlord to the assignment of the Marina Lease to Buyer, and (iv) make
all necessary filings, and thereafter make any other required submissions, with
respect to this Agreement, as required under (1) any applicable federal or state
securities Laws, (2) the HSR Act and antitrust and competition Laws of any other
applicable jurisdiction, (3) Gaming Laws and (4) any other applicable Law
(collectively, the “Governmental Approvals”), and to comply with the terms and
conditions of all such Governmental Approvals.  Except for filings with respect
to the HSR Act and antitrust and competition Laws of any other applicable
jurisdiction, which filings shall be made by the parties hereto and their
respective Representatives and Affiliates within 45 days after the date of this
Agreement, Buyer, Buyer Parent and their respective Representatives and
Affiliates shall file or cause to be filed, as soon as reasonably practicable
(and no more than 45 days after the date hereof), (x) all required initial
applications and documents in connection with obtaining the Governmental
Approvals (including under applicable Gaming Laws) with respect to Initial
Qualifiers (and Buyer hereby represents and warrants to Seller that Section 6.7
of the Buyer Disclosure Letter sets forth a true and complete list of the
Initial Qualifiers) and (y) the initial petition for interim casino
authorization.  Buyer, Buyer Parent and their respective Representatives and
Affiliates shall promptly (i) obtain confirmation in writing from the Division
of Gaming Enforcement that the proposed list of Initial Qualifiers is complete
and that no other entities or persons are required to submit filings for
purposes of Interim Casino Authorization and (ii) file or cause to be filed the
filings required as to each of them necessary for a completed application for
Interim Casino Authorization.  Buyer and Buyer Parent shall file or cause to be
filed, as soon as reasonably practicable (and no more than 45 days after the
date hereof), all applications for qualification and documents in connection
with obtaining the Governmental Approvals (including under applicable Gaming
Laws) for any entity and individual qualifiers (including any financial source,
if applicable).  Applications for qualifiers who, at the discretion of the
Division of Gaming Enforcement, are requested to file an application shall be
filed or caused to be filed by Buyer and Buyer Parent promptly.  Notwithstanding
anything to the contrary, Buyer and Buyer Parent shall file or cause to be
filed, as soon as reasonably practicable (and no more than 45 days after the
date hereof), a completed application for Interim Casino Authorization and all
applications for qualification and documents in connection with obtaining the
Governmental Approvals (including under applicable Gaming Laws) for each and
every entity and individual qualifier (and financial source, if applicable), and
such additional materials and information as shall be necessary for the
applicable Governmental Entities to deem all such applications and filings
complete.  With respect to all filings, the parties hereto and their respective
Representatives and Affiliates shall act diligently and promptly to pursue the
Governmental Approvals, including filing such additional applications and
documents as may be required, and shall cooperate with each other in connection
with the making of all filings referenced in the preceding sentences, including
providing copies of all such documents to the non-filing party and its advisors
prior to filing and, if requested, to accept all reasonable additions, deletions
or changes suggested in connection therewith.  Buyer and Seller shall use their
respective commercially reasonable efforts to schedule and attend any hearings
or meetings with Governmental Entities to obtain the Governmental Approvals as
promptly as possible.  Buyer and Seller shall have the right to review in
advance and, to the extent practicable, each will consult the other parties
hereto on, in each case, subject to applicable Laws relating to the exchange of
information (including antitrust laws and any Gaming Laws), all the information
relating to Buyer or Seller, as the case may be, and any of their respective
Affiliates or Representatives which appear in any filing made with, or written
materials submitted to, any third Person or any Governmental Entity in
connection with the transactions governed by this Agreement.  Without limiting
the foregoing, but in any event subject to applicable Law, Buyer, Buyer Parent
and their respective Representatives and Affiliates shall promptly provide
Seller with copies of all material correspondence to and from all Governmental
Entities with respect to the Interim Casino Authorization and Buyer and Seller
will notify the other party hereto promptly of the receipt of material comments
or requests from Governmental Entities relating to Governmental Approvals, and
will supply the other party with copies of all correspondence between the
notifying party or any of its Representatives and Governmental Entities with
respect to Governmental Approvals.  Notwithstanding anything in this Agreement
to the contrary, no party shall be required hereunder to furnish to the other
party hereto any non-public financial information, proprietary information,
personal information or other confidential information regarding the officers,
directors, employees, partners, shareholders of it or any of its affiliates if
such information is submitted on a confidential basis to any Government Entity
or members of their respective staffs, whether contained in the applicable
disclosure forms, business entity forms or otherwise.
 
6.7.2           Notwithstanding anything to the contrary herein, nothing in this
Section 6.7 shall require Buyer or Seller to pay any amounts (other than
required filing fees) or make any material economic concession to obtain the
consent of the State of New Jersey as landlord to the assignment of the Marina
Lease to Buyer (other than Buyer posting a letter of credit in respect of the
Marina Lease in amounts and on terms consistent with the existing requirements).
 
6.7.3           Without limiting Section 6.7.1 hereof, Buyer and Seller shall
each use its commercially reasonable efforts to (i) avoid the entry of, or to
have vacated or terminated, any decree, order, or judgment that would restrain,
prevent or delay the Closing, including defending through litigation on the
merits any claim asserted in any court by any Person, and (ii) avoid or
eliminate each and every impediment under any Law that may be asserted by any
Governmental Entity with respect to the Closing so as to enable the Closing to
occur as soon as reasonably possible (and in any event no later than the Outside
Date), including implementing, contesting or resisting any litigation before any
court or quasi-judicial administrative tribunal seeking to restrain or enjoin
the Closing.  Without limiting the foregoing, Buyer agrees to use its
commercially reasonable efforts to take promptly any and all steps necessary to
avoid or eliminate each and every impediment under any antitrust or competition
Laws or Gaming Laws that may be asserted by any Governmental Entity, so as to
enable the parties to close the transactions contemplated by this Agreement as
expeditiously as possible, including effecting or committing to effect (by
consent decree, hold separate orders, trust or otherwise) the sale, license or
other disposition of such of its assets, rights or businesses as are required to
be divested in order to avoid the entry of, or to effect the dissolution of, any
decree, order, judgment, injunction, temporary restraining order or other order
in any suit or preceding, that would otherwise have the effect of preventing or
materially delaying the consummation of the transactions contemplated by this
Agreement.
 
6.7.4           Buyer and Seller shall promptly advise each other upon receiving
any communication from any Governmental Entity whose consent or approval is
required for consummation of the transactions governed by this Agreement which
causes such party to reasonably believe that there is a reasonable likelihood
that such consent or approval from such Governmental Entity will not be obtained
or that the receipt of any such approval will be materially delayed.  Buyer and
Seller shall use their commercially reasonable efforts to take, or cause to be
taken, all actions reasonably necessary to (i) defend any lawsuits or other
legal proceedings challenging this Agreement or the consummation of the
transactions governed by this Agreement, (ii) seek to prevent the entry by any
Governmental Entity of any decree, injunction or other order challenging this
Agreement or the consummation of the transactions governed by this Agreement,
and (iii) appeal as promptly as possible any such decree, injunction or other
order and to seek to have any such decree, injunction or other order vacated or
reversed.
 
6.7.5           From the date of this Agreement until the Closing, each party
shall promptly notify the other party hereto in writing of any pending or, to
the knowledge of Buyer or Seller, as appropriate, threatened action, suit,
arbitration or other proceeding or investigation by any Governmental Entity or
any other Person (i) challenging or seeking damages in connection with the
Closing or any of other transaction governed by this Agreement or (ii) seeking
to restrain or prohibit the consummation of the Closing.
 
6.7.6           Without limiting Section 6.7.1 hereof, Buyer, Buyer Parent and
their respective Representatives and Affiliates shall file, or cause to be
filed, with the appropriate New Jersey Gaming Authority, as soon as reasonably
practicable (and no more than 30 days after the date hereof), (A) a correct and
complete application for licensure or qualification that complies with
applicable Gaming Laws, for all of the Initial Qualifiers, and (B) a correct and
complete application for licensure or qualification that complies with
applicable Gaming Laws, for each entity and any related individual qualifiers
that require approvals under applicable Gaming Laws (and any financial source
and its Affiliates, if applicable).  If Buyer determines or is otherwise made
aware that any other Person must obtain Gaming Approval in order to consummate
the transactions contemplated by this Agreement, as promptly as reasonably
practicable (and in any event within five Business Days) Buyer shall provide
notice thereof to Seller (after which time such Person shall be considered a
Required Licensee) and as promptly as reasonably practicable (and in any event
within 30 days), Buyer shall cause such Person to file with the appropriate New
Jersey Gaming Authority a correct and complete application for licensure or
qualification that complies with applicable Gaming Laws.  Buyer shall use its
commercially reasonable efforts to promptly comply (and cause each such Person
making an application to comply) with any request of any New Jersey Gaming
Authority related to any such applications and to obtain approval of the
appropriate New Jersey Gaming Authority for all such applications as promptly as
reasonably practicable and to avoid or eliminate each and every impediment under
any Law that may be asserted by the appropriate New Jersey Gaming Authority with
respect to the Closing so as to enable the Closing to occur as soon as
reasonably practicable (and in any event no later than the Outside Date).  Buyer
shall keep Seller informed on a reasonably current basis and in reasonable
detail of the status of all such applications.
 
6.8           Publicity
 
Seller and Buyer shall agree on the form and content of any press release
regarding the transactions contemplated hereby and thereafter shall consult with
each other before issuing, provide each other the opportunity to review and
comment upon and use commercially reasonable efforts to agree upon, any press
release or other public statement with respect to any of the transactions
contemplated hereby.  Seller, Buyer and their respective Affiliates shall not
issue any such press release or make any such public statement prior to such
consultation and prior to considering in good faith any such comments, except as
may be required by applicable Law (including the Securities Act, the Exchange
Act and any Gaming Laws) or by obligations pursuant to any listing agreement
with any national securities exchange or national securities quotation
system.  Notwithstanding anything to the contrary herein, Buyer and Seller or
their respective Affiliates may make any public statement in response to
specific questions by the press, analysts, investors or those attending industry
conferences or financial analyst conference calls, so long as any such
statements are not inconsistent with previous press releases, public disclosures
or public statements made jointly by Buyer and Seller and do not reveal
non-public information relating to the other party.  Further, during the period
between the date of this Agreement and the Closing Date, Seller shall, on up to
four occasions designated by Buyer in writing (which shall be at least six weeks
apart), and at Buyer’s sole cost and expense, cause to be mailed to each person
or entity listed in the Marina Database a mailer containing substantially the
same or similar substance as the information set out in Exhibit L hereto, which
mailers will be produced by Buyer and delivered to Seller at least five Business
Days prior to each applicable date of mailing as provided in this Section.
 
6.9           Further Assurances and Actions
 
6.9.1           Subject to the terms and conditions herein (including, without
limitation Section 1.6 hereof), each party hereto agrees to use its commercially
reasonable efforts to take, or cause to be taken, all appropriate action, and to
do, or cause to be done, all things reasonably necessary, proper or advisable
under applicable Laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including using their respective
commercially reasonable efforts (i) to obtain all Seller Permits and Buyer
Permits, as applicable and consents of Persons to Contracts as are necessary for
consummation of the transactions contemplated by this Agreement, and (ii) to
fulfill all conditions precedent applicable to such party pursuant to this
Agreement; provided, however, that such efforts shall not require Seller or any
of its Affiliates to remain secondarily or contingently liable for any Assumed
Liability to obtain any such consent; provided further, however, that neither
Buyer nor Seller shall be required to make any payments to any counterparty to
Material Assumed Contracts, and Buyer shall not be required to agree to
modifications of the terms of any Material Assumed Contracts in order to obtain
such consents (other than Buyer posting a letter of credit or a cash deposit in
respect of the Marina Lease in amounts and on terms consistent with the existing
requirements).
 
6.9.2           In case at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement or to vest Buyer with
title to the Purchased Assets (or to record or evidence the same) or to cause
Buyer to further confirm its assumption of all Assumed Liabilities, in each
case, as contemplated by this Agreement, the proper officers and/or directors of
Buyer and Seller and their respective Affiliates shall take all action
reasonably necessary (including executing and delivering further notices,
assumptions, assignments and releases) to effect the same; provided that if such
action is necessary due to events or circumstances particular to Buyer, Buyer
shall bear the full cost of such action.
 
6.10           Taxes; HSR Filing Fee; Bulk Sales
 
6.10.1           All transfer, documentary, sales, use, stamp, registration and
other such Taxes (including all applicable real estate transfer, mansion or
gains Taxes) and related fees (including any penalties, interest and additions
to Tax) incurred with respect to the transfer of the Purchased Assets pursuant
to this Agreement (collectively, the “Transfer Taxes”) shall be borne fifty
percent (50%) by Seller and fifty percent (50%) by Buyer.  Seller shall
indemnify, defend, and hold harmless Buyer and its Affiliates with respect to
Seller’s share of such Transfer Taxes, and Buyer shall indemnify, defend, and
hold harmless Seller and its Affiliates with respect to Buyer’s share of such
Transfer Taxes.  Seller shall prepare, file and pay, in a timely manner and
subject to Buyer’s reasonable approval (which approval shall not be withheld or
delayed unreasonably), any Tax Returns required in respect of Transfer
Taxes.  Seller shall make such Tax Returns available for Buyer’s review no later
than 15 days prior to the due date for filing such Tax Return.
 
6.10.2           If Seller has heretofore filed applications for the reduction
of the assessed valuation of the Property and/or instituted certiorari
proceedings to review such assessed valuations (a “Tax Appeal”) for any tax
years prior to the 2011 tax year, and provided written notice to Buyer of such
action is given to Buyer prior to the Closing, Buyer acknowledges and agrees
that Seller shall have sole control of such proceedings, including the right to
withdraw, compromise and/or settle the same or cause the same to be brought on
for trial and to take, conduct, withdraw and/or settle appeals, and Buyer hereby
consents to such actions as Seller may take therein, provided that such actions
(i) do not materially and adversely affect the assessment of the Property from
and after Closing and (ii) do not restrict Buyer from taking any action
reasonably necessary with respect to the Property subsequent to Closing.  Seller
shall timely file a Tax Appeal for the 2011 tax year and shall not withdraw,
compromise or settle the same without the consent of Buyer.  Any refund or the
savings or refund for any year or years prior to the tax year in which the
Closing herein occurs shall belong solely to Seller.  Any tax savings or refund
for the tax year in which the Closing occurs shall be prorated between Seller
and Buyer after deduction of attorneys’ fees and other expenses related to the
proceeding and all sums payable to tenants under the Leases.  Buyer and Seller
agree that all sums payable to tenants under the Leases on account of such tax
savings or refund shall be promptly paid to such tenants following receipt of
such tax savings or refund.  Buyer shall execute all consents, receipts,
instruments and documents which may reasonably be requested in order to
facilitate settling such proceeding and collecting the amount of any refund or
tax savings.
 
6.10.3           The filing fees pursuant to the pre-merger notifications under
the HSR Act shall be borne fifty percent (50%) by Buyer and fifty percent (50%)
by Seller.
 
6.10.4           With respect to the sale of the Purchased Assets contemplated
by this Agreement, Buyer and Seller shall comply with the requirements of
N.J.S.A. 54:50-38 (the “Bulk Sales Act”).  In connection therewith:
 
i.           At least 10 Business Days prior to Closing, Buyer shall file Form
C-9600 with the New Jersey Division of Taxation, Bulk Sale Section (the
“Division”), which shall include a copy of this Agreement;
 
ii.          Seller shall provide to Buyer all information requested by Buyer in
order to complete Form C-9600 in accordance with the requirements of the Bulk
Sales Act, including but not limited to Form TTD, or such similar or successor
form that may be promulgated by the New Jersey Division of Taxation; and
 
iii.         Seller and Seller Parent shall indemnify, defend and hold harmless
Buyer from and against any liability under the Bulk Sales Act and any liability
of Buyer related to Seller’s failure to timely pay any tax due to any taxing
authority.
 
6.10.5           Seller shall deliver to Buyer copies of all Tax Returns
(including supporting schedules) for sales and use Taxes, payroll Taxes,
property Taxes and casino gross revenue Taxes, in each case relating to the
Purchased Assets, for all open fiscal years.
 
6.11           Accounts Receivable
 
Buyer agrees that after the Closing Date, Seller shall have the right and
authority to collect for its own account or the account of its Affiliates all
Accounts Receivables which are retained by Seller, including any Accounts
Receivable that arose prior to the Closing Date but that are not reflected on
Seller’s Books and Records.  Buyer agrees that it will promptly transfer and
deliver to Seller any cash or other property which Buyer may receive in respect
of such Accounts Receivables.
 
6.12           Reservations; Chips; Front Money; Guests
 
6.12.1           Reservations.  Buyer will honor the terms and rates of all
reservations (in accordance with their terms) made prior to the Closing at the
Property by guests or customers, including advance reservation cash deposits,
for rooms or services confirmed by Seller for dates on or after the Closing Date
in the Ordinary Course of Business of the business located at the
Property.  Buyer recognizes that such reservations may include discounts or
other benefits, including benefits extended under the Trump One Card or any
other frequent player or casino awards programs, group discounts, other
discounts or requirements that food, beverage or other benefits be delivered by
Buyer to the guest(s) holding such reservations, provided that all such
discounts or other benefits shall be provided in the Ordinary Course of Business
of operating and supporting the business located at the Property.  Buyer will
honor all room allocation agreements and banquet facility and service agreements
which have been granted to groups, persons or other customers that (i) have been
entered into as of the date hereof, or (ii) are entered into in the Ordinary
Course of Business of operating and supporting the business located at the
Property, at the rates and terms provided in such agreements.  Buyer agrees that
Seller cannot make any representation or warranty that any party holding a
reservation or agreement for rooms, facilities or services will utilize such
reservation or honor such agreement.  Buyer, by the execution hereof, solely
assumes the risk of non-utilization of reservations and non-performance of such
agreements from and after the Closing.  Seller agrees that it will update the
terms and conditions of its reservations and other booking agreements to include
its overbooking policy, set forth in reasonable detail, no later than the time
that comparable terms and conditions relating to Seller Parent’s Other
Properties are updated to include Seller Parent’s overbooking
policy.  Notwithstanding anything herein to the contrary, Seller and Seller
Parent agree to use their commercially reasonable efforts to relocate any
advance booking contract, room allocation agreements and banquet facility and
service agreements and room or other reservation, in each case for time periods
after the Transfer Time, to Seller Parent’s Other Properties upon Buyer’s
request.
 
6.12.2           Redemption and Destruction of Chips, Tokens and
Tickets.  Pursuant to applicable Gaming Laws, Seller shall, at least 30 days
prior to the Closing, submit for approval of the New Jersey Gaming Authority a
plan for the redemption and destruction of all gaming chips, tokens and tickets
used at the Property.  After such plan is approved by the New Jersey Gaming
Authority, Buyer shall redeem for cash all of Seller’s gaming chips, tokens and
tickets issued prior to the Closing at the Property for a period of not less
than 120 days.  Following the Closing, except in connection with the redemption
and destruction of Seller’s gaming chips, tokens and tickets described in such
plan, Buyer shall cease to issue or use (and Buyer shall not reissue or reuse)
any of Seller’s gaming chips or tokens.  After the Closing, (i) Buyer shall
introduce new gaming chips, tokens and tickets in accordance with the
requirements of applicable Gaming Authorities, and (ii) Buyer shall be solely
responsible and liable for compliance with applicable Gaming Laws and
regulations of Gaming Authorities with respect to operation and support of the
business located at the Property, including any obligation to destroy such
gaming chips, tokens and tickets.
 
6.12.3           Front Money.  Effective as of the Transfer Time,
Representatives of each of Buyer and Seller shall take inventory of all Front
Money and identify what Persons are entitled to what portions of such Front
Money.  All such Front Money shall be retained in the Property cage and listed
in an inventory prepared and signed jointly by Representatives of Buyer and
Seller no later than the Transfer Time.  From and after the Transfer Time, Buyer
shall distribute Front Money only to the Persons and only in the amounts as
determined pursuant to this Section 6.12.3.  Pursuant to Article 9 hereof,
Seller shall be responsible for and indemnify Buyer against claims of alleged
missing Front Money not contained on the inventory, and Buyer shall be
responsible for and indemnify Seller against claims of alleged missing Front
Money listed on the inventory.
 
6.12.4           Guests’ Baggage.  Effective as of the Transfer Time,
Representatives of each of Seller and Buyer shall take inventory of:  (i) all
baggage, suitcases, luggage, valises and trunks of hotel guests checked or left
in the care of Seller at the Property; (ii) all luggage or other property of
guests retained by Seller as security for unpaid Accounts Receivable; and (iii)
the contents of the baggage storage room; provided, however, that no such
baggage, suitcases, luggage, valises or trunks shall be opened.  Except for the
property referred to in (ii) above with respect to Accounts Receivable to be
retained by Seller, which shall be removed from the Property by Seller or its
Affiliates pursuant to the terms of Section 1.5.2 hereof, all such baggage and
other items shall be sealed in a manner to be agreed upon by the parties and
listed in an inventory prepared and signed jointly by said Representatives of
Seller and Buyer as of the Closing Date (the “List of Inventoried
Baggage”).  Said baggage and other items shall be stored as Buyer shall
choose.  Pursuant to Article 9 hereof, Seller shall be responsible for and
indemnify Buyer against claims of alleged missing baggage not contained on the
List of Inventoried Baggage, and Buyer shall be responsible for and indemnify
Seller against claims of alleged missing baggage listed on the List of
Inventoried Baggage.
 
6.12.5           Guests’ Safe Deposit Boxes.  Not later than 30 days prior to
the anticipated Closing Date, Seller shall use commercially reasonable efforts
to send a notice by certified mail to the last known address of each Person who
has stored personal property in safe deposit boxes located at the Property,
advising them that they must make arrangements with Buyer to continue use of
their safe deposit box and that if they should fail to do so within 60 days
after the date such notice is sent, the box will be opened in the presence of a
Representative of Seller, a Representative of Buyer, a representative of the
applicable Gaming Authority or its representative (if required by applicable
Law) and a Notary Public (if required by applicable Law, who may also be a
Representative of Buyer or Seller); and the contents of such box will be sealed
in a package by the Notary Public, who shall write on the outside the name of
the Person who rented the safe deposit box and the date of the opening of the
box in the presence of the Representatives of the Seller and Buyer,
respectively.  Any costs incurred in connection with restoring locks of such
boxes that are opened pursuant to the preceding sentence shall be borne by
Seller.  The Notary Public and the Representatives of each of the Seller and
Buyer shall then execute a certificate reciting the name of the Person who
rented the safe deposit box, the date of the opening of the box and a list of
its contents.  The certificate shall be placed in the package and a copy of it
sent by certified mail to the last known address of the Person who rented the
safe deposit box.  The package will then be placed in a vault arranged by
Buyer.  Pursuant to Article 9 hereof, Seller shall be responsible for and
indemnify Buyer against claims of alleged missing items not contained on the
certificate, and Buyer shall be responsible for and indemnify Seller against
claims of alleged missing items listed on the certificate.  The provisions of
this Section 6.12.5 shall be subject to applicable escheat laws of the State of
New Jersey.
 
6.12.6           Inventoried Automobiles.  Effective as of the Transfer Time,
Representatives of Buyer and Seller shall take inventory of all motor vehicles
that were valet checked and placed in the care of Seller by:  (i) marking all
such motor vehicles with a sticker or tape, (ii) preparing an inventory of such
motor vehicles (“Inventoried Vehicles”) indicating the check number applicable
thereto, and (iii) transferring control of the Inventoried Vehicles to an
authorized Representative of Buyer and securing a receipt for such Inventoried
Vehicles.  Pursuant to Article 9 hereof, Seller shall be responsible for and
indemnify Buyer against claims of alleged missing motor vehicles not contained
on the list of Inventoried Vehicles, and Buyer shall be responsible for and
indemnify Seller against claims of alleged missing motor vehicles listed on the
List of Inventoried Vehicles.
 
6.13           Insurance Policies
 
Following the Closing, Buyer shall have access to any insurance policies and
worker compensation insurance policies of Seller or any of its Affiliates to the
extent providing coverage for any claims or actions that occurred prior to the
Closing Date with respect to any of the Purchased Assets or the Assumed
Liabilities, including any claims or actions which are reported after the
Closing Date, and Seller shall reasonably cooperate with Buyer to assist Buyer
in submitting such claims and actions.
 
6.14           Certain Transactions
 
Prior to the Closing, Buyer, Buyer Parent, Seller and Seller Parent shall not
(and each shall use commercially reasonable efforts to cause its respective
Affiliates not to) take, or agree to commit to take, any action that would or is
reasonably likely to materially delay the receipt of, or materially impact the
ability of a party to obtain, any Governmental Approval necessary for the
consummation of the transactions contemplated by this Agreement.
 
6.15           Insurance; Casualty and Condemnation
 
6.15.1           Seller’s fire and casualty insurance and other insurance
policies will be cancelled by Seller or any of its Affiliates as of or after the
Closing Date, and any refunded premiums shall be retained by Seller.  Buyer will
be solely responsible for acquiring and placing its casualty insurance, business
interruption insurance, liability insurance and other insurance policies for
periods after the Closing.  Subject to Section 6.15.3, Buyer will assume the
risk of loss of the Property and the Purchased Assets upon the Closing, and risk
of such loss shall remain with Seller at all times prior to the Closing,
provided, that if, before the Closing, the Property is damaged by fire or other
casualty, and such damage (i) does not result in a Property Material Adverse
Effect or (ii) does not result in a Casualty Termination Event, then Seller
shall either promptly repair or replace such damaged Property to the condition
it was in immediately prior to such casualty, loss or damage.  In the event it
is not feasible to complete the repair or replacement prior to the Closing Date,
the Closing shall proceed as scheduled and Seller shall pay over to Buyer the
amount of any deductible with respect to such insurance proceeds and at the
Closing Seller shall assign and turn over to Buyer, and Buyer shall be entitled
to keep, all insurance proceeds or any rights thereto.
 
6.15.2           In the event a condemnation proceeding or payment in lieu of
condemnation occurs relative to any part of the Property prior to the Closing
Date, and such proceeding does not result in a Casualty Termination Event, all
rights to payments relative to such condemnation shall be assigned by Seller to
Buyer at the Closing (the “Condemnation Amount”) and all payments actually
received by Seller on account of such condemnation shall be paid over to Buyer.
 
6.15.3           In the event a casualty or condemnation occurs prior to the
Closing Date that results in a Casualty Termination Event, Buyer shall have the
option, by written notice to Seller and the Escrow Agent, to either (i) proceed
with the Closing whereby the provisions of this Section shall govern as if the
casualty or condemnation did not result in a Casualty Termination Event, or (ii)
terminate this Agreement, whereby the Deposit shall be immediately refunded to
Buyer and Buyer shall have no further liability or obligations hereunder;
provided that the foregoing shall not relieve Buyer for liability for any breach
of this Agreement by Buyer accruing prior to such termination of this Agreement.
 
6.16           Certain Notifications
 
From the date of this Agreement until the earlier of the termination of this
Agreement or the Closing, Seller, Buyer and their respective Affiliates shall
promptly notify the other party hereto in writing upon obtaining knowledge of
any fact, circumstance, event or action which will result in, or would
reasonably be expected to result in, the failure of such party to timely satisfy
any of the closing conditions specified in Article 7 hereof.
 
6.17           Use of Customer Lists
 
Neither Buyer nor any of its Affiliates or Representatives shall use any
customer lists acquired, or to which it may otherwise be given access hereunder,
in any illegal manner, or to offer, solicit or promote any illegal, obscene or
pornographic material or activity, or to allow such lists to be used for
“spamming” or similar activities.  It is agreed and understood that the sale of
all or substantially all of the Property shall not be a violation of this
Section.
 
6.18           No Control
 
Except as permitted by the terms of this Agreement, prior to the Closing, Buyer
shall not directly or indirectly control, supervise, direct or interfere with,
or attempt to control, supervise, direct or interfere with, the Property or the
Purchased Assets.  Until the Closing, the operations and affairs of the Property
and the Purchased Assets are the sole responsibility of and under Seller’s
complete control, except as provided for in this Agreement.
 
6.19           Utilities
 
Prior to the Closing, Seller shall notify all utility companies servicing the
Property of the anticipated change in ownership of the Property and request that
all billings after the Closing be made to Buyer at such Property address. Buyer
shall be responsible for paying, before the Closing, all deposits required by
utility companies in order to continue service at the Property for periods after
the Transfer Time and shall take any other action and make any other payments
required to assure uninterrupted availability of utilities at the Property for
all periods after Closing. Following Closing, all utility deposits made by
Seller will be refunded directly to Seller by the utility company holding same.
 
6.20           Seller Parent Name
 
6.20.1           As soon as practicable following the Closing (but in any event
within 180 days following the Closing), Buyer shall take all action necessary to
(i) cause the name and logo of the business operating at the Property to be
changed, in each case, so that the name or logo does not at any time thereafter
contain the word “Trump”, and (ii) designate a new internet domain name for the
business operating at the Property not containing the word “Trump”, to which
Seller will automatically direct all hits to the domain name
“www.trumpmarina.com” for a period of not less than 180 days following the
Closing and for such longer period of time, if any, as is permissible under the
terms of the Trump License Agreement.
 
6.20.2           As soon as practicable following the Closing (but in any event
within 180 days following the Closing), Buyer shall take such action as is
necessary to ensure that any exterior fixture or fitting or other asset visible
from outside the business premises which contains the word “Trump” is changed,
or covered up until such time as it is permanently changed.  Buyer shall, within
180 days following the Closing, remove and destroy, cover or deliver to Seller,
all exterior fixtures and fittings or other assets visible from outside the
business premises which contains the word “Trump”; provided, that any covering
over the word “Trump” by Buyer shall remain until such exterior fixture or
fitting or other asset is either removed or delivered to Seller.
 
6.20.3           Within 180 days following the Closing, Buyer shall remove and
destroy or deliver to Seller all inventory, uniforms, hotel room supplies,
linen, china and other restaurant accessories, unused stationery and promotional
material which contains the word “Trump”, it being understood that Buyer can use
such inventory or supplies during such 180-day period.
 
6.20.4           As soon as practicable following the Closing (but in any event
within 180 days following the Closing), Buyer shall commence such action as is
necessary to ensure that any interior fixture or fitting or other asset which
contains the word “Trump” is changed, or covered up until such time as it is
permanently changed.  Within 180 days following the Closing, Buyer shall remove
and destroy, cover or deliver to Seller, all interior fixtures or fittings on
the premises of the Property, and such equipment or portion thereof, which
contains the words “Trump”; provided, that any covering over the word “Trump” by
Buyer shall remain until such interior fixture or fitting or other asset is
either removed or delivered to Seller.
 
6.20.5           Not later than the last day of such 180-day period, a
responsible officer of Buyer shall certify to Seller that Buyer has complied
with the provisions of this Section 6.20 in all material respects.  After the
Closing, Buyer shall not use (and shall cause each of its Affiliates not to use)
the name “Trump” or any similar name or any logo incorporating such name or any
similar name in any manner, including in connection with the sale of any
products or services or otherwise in the conduct of its business.
 
6.20.6           Following the Closing, (i) Seller Parent and its Subsidiaries
shall not use any trademark, service mark, trade name, brand name, design or
logo containing the word “Marina” or the phrase “Trump Marina”, whether alone or
in connection with other words or phrases, in any casino, hotel, marina, resort
or other property venture located within a 175 mile radius from Atlantic City,
New Jersey, (ii) Seller Parent and its Subsidiaries shall not use any website or
domain name containing the word “Marina” or the phrase “Trump Marina” (other
than, in the case of the website www.trumpmarina.com, for the purpose of
directing internet traffic from such website to the website designated by Buyer
pursuant to Section 6.20.1) (and Seller shall not redirect internet traffic from
the website www.trumpmarina.com to any other website for the benefit of Seller
or Affiliates of Seller), and (iii) Buyer shall have the right to use any
trademark, service mark, trade name, website, domain name, brand name, design or
logo containing the word “Marina” or the phrase “Trump Marina” in any capacity,
including (x) as part of, or in connection with, the name of the Property and
(y) whether alone or in connection with other words and phrases.
 
6.20.7           Notwithstanding anything to the contrary contained herein,
Buyer acknowledges and agrees that (i) the provisions of this Section 6.20 are
subject to the Trump License Agreement, (ii) any use of the word “Trump” is
expressly subject to the Trump License Agreement and (iii) Buyer shall in no
event have the right to introduce any new uses of the word “Trump”.
 
6.21           Further Action
 
Seller covenants and agrees that if, following the Closing, any Purchased Asset
is identified that was not transferred to Buyer or its designee pursuant to this
Agreement, Seller shall, without further consideration, but subject in all cases
to Section 1.6 hereof, promptly transfer or cause the transfer of such asset or
property to Buyer or its designee, enter into such additional partial contract
assignment agreements or otherwise provide Buyer or its designee (subject to
appropriate transition arrangements) with the right to use such property, asset
or contractual right in a manner and on terms substantially similar to how such
property, asset or contractual right was so used or held for use in connection
with the operation or support of the business located at the Property prior to
the Closing.
 
6.22           Financial Statements
 
6.22.1           As soon as reasonably practicable, but in any event no later
than 20 days after each calendar month-end following the date hereof that occurs
prior to the Closing Date, Seller shall deliver to Buyer a copy of the internal
operating balance sheet and internal profit and loss statement of Seller
relating to the business conducted at the Property (as such internal reports are
prepared and delivered to management, including projections and forecasts).
 
6.22.2           As soon as reasonably practicable, but in any event no later
than 45 days after each quarterly period (other than the last quarterly period
of a fiscal year) following the date hereof that concludes at least 45 days
prior to the Closing Date, Seller shall deliver to Buyer the following financial
statements of Seller relating to the business conducted at the Property: the
unaudited balance sheets as of the end of such quarterly period together with
the related unaudited statement of operations and statement of cash flows for
such quarterly period (collectively, the “Quarterly Financials”).
 
6.23           Seller Cooperation
 
Following the Closing, upon Buyer’s reasonable request, Seller and its
Affiliates shall assist, and shall use their commercially reasonable efforts to
cause their auditors to assist, Buyer in the preparation of interim unaudited
financial statements and audited financial statements of the business conducted
at Property for pre-Closing Date periods.
 
6.24           Transferred Employees’ Retained Knowledge
 
Following the Closing, Buyer may retain, use and disclose in the operation of
the business located at the Property the Residual Knowledge known to Transferred
Employees. “Residual Knowledge” means only those generalized ideas, know-how,
and techniques of Seller or its Affiliates that are retained in the unaided
memory of a Transferred Employee (as supplemented by any contact information
contained in such Transferred Employee’s personal address book, rolodex,
cellphone and e-mail accounts) and that were acquired in the ordinary course of
a Transferred Employee’s employment as a Property Employee without any specific
intent to permit intentional disclosure of any Excluded Intellectual Property or
other confidential information following the Closing.  This provision shall be
narrowly construed, and is intended only to alleviate the possibility of
inadvertent use of the Residual Knowledge arising from routine, unaided memory
retention by Transferred Employees.  For the avoidance of doubt, this Section
does not grant any licenses or other rights to any specific Excluded
Intellectual Property or other specific confidential information of the Seller
or its Affiliates.
 
6.25           No Solicitation
 
Subject to obligations imposed by applicable Law, prior to the earlier of the
Closing and the termination of this Agreement in accordance with Section 8.1,
Seller and Seller Parent shall not and shall cause their Affiliates not to,
directly or indirectly, through any of their Representatives (i) provide to any
Person any confidential information concerning the Property in furtherance of an
Acquisition Proposal, (ii) solicit or initiate or facilitate any Acquisition
Proposal, (iii) enter into any agreement with respect to an Acquisition Proposal
or (iv) engage in negotiations with any person (or group of persons) other than
Buyer or its respective Affiliates in furtherance of an Acquisition Proposal;
provided, however, notwithstanding the foregoing or anything to the contrary,
nothing in this Agreement is intended to prohibit or restrict any action by
Seller Parent or its Affiliates or Representatives with respect to any Excluded
Matter (including, without limitation, furnishing any information in furtherance
of, entering into and participating in discussions or negotiations with respect
to, recommending, otherwise seeking to facilitate or implement, or entering into
a definitive agreement providing for, a transaction relating to any Excluded
Matter).  As used herein, “Excluded Matter” means (A) any issuance or sale of
securities of Parent, (B) a merger, consolidation, share exchange, business
combination or similar transaction involving Parent (provided, however, that any
Excluded Matter shall not require Parent or Seller to not fully perform their
obligations, or to breach any of their obligations, in each case as required
under this Agreement), or (C) any sale or other disposition of any asset or
property of Parent or its Affiliates other than the Purchased Assets.
 
6.26           Non-Solicitation of Certain Customers
 
On or prior to the Closing Date, Seller shall deliver to Buyer a list of the
Exclusive Customers as of the Closing Date.  Seller shall cause the Exclusive
Customers to be deleted from the Customer Database within 14 days following the
Closing, it being understood that Seller is under no obligation to cause the
Shared Customers to be deleted from the Customer Database.  From and after the
date hereof until the third anniversary of the Closing Date, neither Seller,
Seller Parent nor any of their respective Affiliates shall (i) engage in any
direct or targeted solicitation of any customers listed on the Marina Database
in a manner different from, or offering a discount, promotion or offer different
from, the manner or discount, promotion or offer that is made to all customers
or potential customers of the Other Properties, or (ii) directly or indirectly
provide marketing materials to a customer listed on the Marina Database to
induce such customer, by way of special promotions for customers of the
Property, to become a customer of, or a greater customer of, the Other
Properties.  From and after the date hereof neither Seller, Seller Parent nor
any of their respective Affiliates shall engage in any direct solicitation of
any of the Exclusive Customers; provided, however, that the foregoing shall not
prohibit Seller, Seller Parent and any of their respective Affiliates from
engaging in any general, indirect advertising not intended to circumvent the
foregoing.
 
6.27           Buyer’s Right to Make Certain Improvements
 
From and after the date hereof and until the Closing, Buyer shall, at its sole
cost and expense, have the right to make improvements to the Property, so long
as (i) Buyer submits complete plans for such improvements to Seller and Seller
approves such plans, such approval not to be unreasonably withheld, (ii) all
work in connection with such improvements (A) is performed on not less than
three (3) Business Days prior notice to Seller during the hours of 8:00 a.m. and
7:00 p.m. (Atlantic City time) on Business Days (or at other times and dates,
subject to Seller’s consent, which consent shall not be unreasonably withheld)
and (B) does not materially interfere with the business conducted at the
Property, (iii) once commenced, all work to be performed by Buyer at the
Property as set forth in such plans is completed (regardless of whether this
Agreement is terminated) in a timely manner at Buyer’s sole cost and expense and
in substantial compliance with the plans approved by Seller and otherwise in a
good and workmanlike manner and in accordance with all governmental
requirements, all requirements of Seller’s insurance policies and any applicable
requirements of the 2010 Credit Agreement and/or the Trump License Agreement,
(iii) Buyer and its contractors carry such insurance as is customary in
connection with such work naming Seller (and any other party required to be so
named under the terms of the 2010 Credit Agreement and/or the Trump License
agreement) as an additional insured, and (iv) regardless of whether this
Agreement is terminated, Buyer pays all costs incurred by Buyer in connection
with the design and construction of such improvements so that no liens are filed
at any time against the Property.  Buyer hereby agrees to indemnify and hold
Seller and its Affiliates, agents, successors and assigns harmless from and
against any and all Liabilities and Damages incurred in connection with, arising
out of or resulting from Buyer’s failure to comply with the terms of this
Section.  Buyer Parent does hereby guaranty the obligations of Buyer under this
Section.  This Section 6.27 shall survive the termination of this Agreement.
 
6.28           Website Links
 
For a period of six (6) months after the Closing Date, Seller Parent shall (to
the extent permitted by the terms and conditions of the Trump License Agreement)
maintain on the www.trumpcasinos.com website a “Trump Marina” link (in the same
location as it currently exists) to the website for the Property that will be
maintained by Buyer, for the purpose of redirecting website traffic from such
“Trump Marina” link to Buyer’s website for the Property.  In addition, from and
after the date hereof and until the earlier to occur of the Closing or the
termination of this Agreement (to the extent permitted by the terms and
conditions of the Trump License Agreement), the Property’s website shall include
a link to a website of Buyer that is reasonably acceptable to Seller, with the
language and design of such link and such website of Buyer to be reasonably
acceptable to Seller.
 
7.           CONDITIONS TO CLOSING
 
7.1           Conditions to Each Party’s Obligation to Effect the Closing
 
The respective obligations of each party to this Agreement to effect the Closing
is subject to the satisfaction of each of the following conditions on or prior
to, and as of, the Closing Date, any of which may be waived in whole or in part
in a writing executed by Seller and Buyer:
 
7.1.1           No Injunctions.  No Governmental Entity of competent
jurisdiction shall have initiated any action seeking, or shall have enacted,
issued, promulgated, enforced or entered any order, executive order, stay,
decree, judgment or injunction or statute, rule or regulation (in each case,
whether temporary, preliminary or permanent) to prevent or prohibit the
consummation of any of the transactions contemplated by this Agreement or to
make it illegal for either party hereto to perform its obligations hereunder.
 
7.1.2           HSR Act.  Any applicable waiting periods, together with any
extensions thereof, under the HSR Act and the antitrust or competition Laws of
any other applicable jurisdiction shall have expired or been terminated.
 
7.2           Additional Conditions to Obligations of Buyer
 
The obligation of Buyer to effect the Closing is subject to the satisfaction of
each of the following conditions on or prior to the Closing Date, any of which
may be waived in whole or in part in writing exclusively by Buyer:
 
7.2.1           Representations and Warranties.  The representations and
warranties of Seller contained in this Agreement shall be true and correct
(without giving effect to any limitation as to “materiality” or “Property
Material Adverse Effect” set forth therein) at and as of the Closing as if made
at and as of such time (except to the extent expressly made as of an earlier
date, in which case as of such earlier date), except for failures of such
representations and warranties to be true and correct which would not,
individually or in the aggregate, result in a Property Material Adverse
Effect.  Buyer shall have received a certificate signed on behalf of Seller by
an executive officer of Seller to such effect.
 
7.2.2           Performance of Obligations of Seller.  Seller shall have
performed in all material respects all covenants, agreements and obligations
required to be performed by it under this Agreement at or prior to the
Closing.  Buyer shall have received a certificate signed on behalf of Seller by
an executive officer of Seller to such effect.
 
7.2.3           Title.  Other than Permitted Encumbrances, the updated Title
Commitment and recertified Survey (if Buyer elects to so recertify) shall not
show any additional Liens from those reflected on the Title Commitment and
Survey, in each case, that have not been cured by Seller, all pursuant to the
terms of Section 10.2 hereof.
 
7.2.4           Marina Lease.  The State of New Jersey shall have executed and
delivered a consent and estoppel providing its consent to the assignment of the
Marina Lease to Buyer and a customary estoppel regarding the Marina Lease in a
form and substance reasonably acceptable to Buyer; provided that such condition
shall be deemed satisfied even if such consent is subject to the Closing or to
the receipt of any Closing Gaming Approvals.
 
7.2.5           Closing Gaming Approvals.  Buyer shall have obtained the Closing
Gaming Approvals that Buyer and its Affiliates are required to obtain under
applicable Gaming Laws in order to consummate the Closing and each of the
foregoing Closing Gaming Approvals shall be in full force and effect at and as
of the Closing Date.
 
7.2.6           Catastrophic Market Material Adverse Effect.  No Catastrophic
Market Material Adverse Effect shall have occurred after the date hereof and be
in existence at and as of the Closing Date.
 
7.3           Additional Conditions to Obligations of Seller
 
The obligations of Seller to effect the Closing are subject to the satisfaction
of each of the following conditions on or prior to the Closing Date, any of
which may be waived in whole or in part exclusively by Seller:
 
7.3.1           Closing Gaming Approvals.  Buyer shall have obtained the Closing
Gaming Approvals that Buyer and its Affiliates are required to obtain under
applicable Gaming Laws in order to consummate the Closing and each of the
foregoing Closing Gaming Approvals shall be in full force and effect at and as
of the Closing Date.  Seller shall have obtained the approvals of Gaming
Authorities that Seller and its Affiliates are required to obtain under
applicable Gaming Laws in order to transfer the Property to Buyer and to
consummate the Closing, and each of the foregoing approvals shall be in full
force and effect at and as of the Closing Date.
 
7.3.2           Representations and Warranties.  The representations and
warranties of Buyer contained in this Agreement shall be true and correct
(without giving effect to any limitation as to “materiality” or “Buyer Material
Adverse Effect” set forth therein) at and as of the Closing as if made at and as
of such time (except to the extent expressly made as of an earlier date, in
which case as of such earlier date), except for failures of such representations
and warranties to be true and correct which would not, individually or in the
aggregate, result in a Buyer Material Adverse Effect.  Seller shall have
received a certificate signed on behalf of Buyer by an executive officer of
Buyer to such effect.
 
7.3.3           Performance of Obligations of Buyer.  Buyer shall have performed
in all material respects all covenants, agreements and obligations required to
be performed by it under this Agreement at or prior to the Closing.  Seller
shall have received a certificate signed on behalf of Buyer by an executive
officer of Buyer to such effect.
 
8.           TERMINATION AND AMENDMENT
 
8.1           Termination
 
This Agreement may be terminated at any time prior to the Closing by written
notice by the terminating party to the other party (except in the case of
termination pursuant to Section 8.1.1 hereof, which requires mutual agreement of
both Seller and Buyer):
 
8.1.1           by mutual agreement of Seller and Buyer;
 
8.1.2           by either Buyer or Seller, if the transactions contemplated
hereby shall not have been consummated on or prior to the Outside Date;
 
8.1.3           by either Buyer or Seller, if any Gaming Authority shall have
made a determination that such Gaming Authority will not issue to Buyer the
Closing Gaming Approvals; provided, however, that the right to terminate this
Agreement under this Section 8.1.3 shall not be available to any party whose
failure (or whose Affiliate’s failure) to fulfill any obligation under this
Agreement has been the primary cause of such Gaming Authority making such
determination not to issue to Buyer the Closing Gaming Approvals;
 
8.1.4           by either Buyer or Seller, if a court of competent jurisdiction
or other Governmental Entity shall have issued a non-appealable final order,
decree or ruling or taken any other non-appealable final action, in each case,
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Closing or the consummation of the transactions contemplated hereby or
making it illegal for either party hereto to perform its obligations hereunder;
provided, however, that the right to terminate this Agreement under this Section
8.1.4 shall not be available to any party whose failure (or whose Affiliate’s
failure) to fulfill any obligation under this Agreement has been the primary
cause of such non-appealable final action;
 
8.1.5           by Buyer, if Seller shall have breached any representation,
warranty, covenant or agreement on the part of Seller set forth in this
Agreement which (i) would result in a failure of a condition set forth in
Sections 7.2.1 or 7.2.2 hereof if such breach was continuing as of the Closing
Date and (ii) is not cured in all material respects within 30 calendar days
after written notice thereof by Buyer to Seller; provided, however, that if such
breach cannot reasonably be cured within such 30-day period but can be
reasonably cured prior to the Outside Date, and Seller is diligently proceeding
to cure such breach, this Agreement may not be terminated pursuant to this
Section on account of such breach; provided, further, that the right to
terminate this Agreement under this Section shall not be available to Buyer if
Buyer shall have materially breached any representation, warranty, covenant or
agreement on the part of Buyer set forth in this Agreement, which material
breach caused the breach of the representation, warranty, covenant or agreement
on the part of Seller for which this Agreement otherwise may have been
terminated under this Section;
 
8.1.6           by Seller, if Buyer shall have breached any representation,
warranty, covenant or agreement on the part of Buyer set forth in this Agreement
which (i) would result in a failure of a condition set forth in Sections 7.3.2
or 7.3.3 hereof if such breach was continuing as of the Closing Date and (ii) is
not cured in all material respects within 30 calendar days after written notice
thereof; provided, however, that if such breach cannot reasonably be cured
within such 30-day period but can be reasonably cured prior to the Outside Date,
and Buyer is diligently proceeding to cure such breach, this Agreement may not
be terminated pursuant to this Section on account of such breach; provided,
however, that the right to terminate this Agreement under this Section shall not
be available to Seller if Seller shall have materially breached any
representation, warranty, covenant or agreement on the part of Seller set forth
in this Agreement, which material breach caused the breach of the
representation, warranty, covenant or agreement on the part of Buyer for which
this Agreement otherwise may have been terminated under this Section; and
 
8.1.7           by Buyer, in accordance with Section 6.15.3(ii); and
 
8.1.8           by Seller, in accordance with Section 8.4, provided that Seller
shall have complied with all provisions thereof.
 
8.2           Effect of Termination
 
8.2.1           Liability.  In the event of termination of this Agreement as
provided in Section 8.1 hereof, this Agreement shall immediately become void and
there shall be no Liability on the part of Buyer or Seller, or their respective
Affiliates or Representatives; provided, however, that the obligations of the
parties set forth in Sections 4.12 and 5.3, clause (vi) of the first sentence,
and the last three sentences of, Section 6.6.1, and Sections 6.10.2, 8.2 and 8.3
and Article 11 hereof, shall survive such termination and shall be enforceable
hereunder, and provided, further, that nothing contained in this Section shall
relieve or limit the Liability of either party to this Agreement for any willful
breach of this Agreement.
 
8.2.2           Fees and Expenses.  Except as otherwise expressly provided in
this Agreement, all fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expenses, whether or not the Closing is consummated.
 
8.3           Application of the Deposit.
 
8.3.1           The Deposit, together with any interest earned thereon, shall be
returned to Buyer if this Agreement is terminated either:
 
 
i.
pursuant to Sections 8.1.1, 8.1.4, 8.1.5, 8.1.7 or 8.1.8 hereof, or

 
 
ii.
pursuant to Section 8.1.2, but only if  (A) as of the date of such termination
(1) a Catastrophic Market Material Adverse Effect shall have been in effect or
(2) any of the conditions set forth in Section 7.2.3 or Section 7.2.4 (other
than those conditions that by their nature are to be satisfied or waived at the
Closing and those conditions that have not been satisfied due to Buyer’s failure
to perform any of its obligations under this Agreement) have not been satisfied,
or (B) after the date of this Agreement Seller shall have become a debtor in a
bankruptcy case under Title 11 of the United States Code and a motion shall have
been filed by Seller as debtor in possession or by Seller’s trustee in
bankruptcy with the applicable U.S. bankruptcy court seeking to reject the
Seller’s obligations under this Agreement; provided, however, that for purposes
of this Section 8.3.1, the condition set forth in Section 7.2.4 shall be deemed
to have been satisfied if Buyer shall have failed to provide the State of New
Jersey with a letter of credit or a cash deposit in respect of the Marina Lease
in amounts and on terms consistent with existing requirements.

 
8.3.2           If (i) this Agreement is terminated pursuant to any provision of
Section 8.1 and (ii) the Deposit is not required to be returned to Buyer
pursuant to the express provisions set forth in Section 8.3.1, then in each such
case, the parties shall cause the Deposit, together with any interest earned
thereon, to be delivered to Seller.  The parties hereby unconditionally and
irrevocably agree that the Deposit shall be fully earned by Seller as of the
date of this Agreement and shall be non-refundable except in the limited
circumstances set forth in Section 8.3.1, and Seller’s entitlement to the
Deposit shall not be subject to counterclaim or set-off for, or be otherwise
affected by, any claim or dispute relating to any matter; provided, however,
that Buyer shall have a continuing interest in the Deposit and the escrow
account, which interest shall be limited to the return of the Deposit from the
escrow account if required pursuant to Section 8.3.1 and which interest shall
continue until the earlier of the Closing or application of the Deposit from the
escrow account pursuant to this Section 8.3.  Notwithstanding anything herein to
the contrary, nothing in this Section 8.3 shall limit Buyer’s rights and
remedies in the event of actual fraud by Seller, Seller Parent or any of their
Affiliates.
 
8.3.3           Prior to the Closing, (i) entitlement to the Deposit pursuant to
Section 8.3.2 shall be the sole and exclusive remedy for Seller for breach of
contract by Buyer that results in a failure to consummate the transactions
contemplated hereunder and (ii) Seller shall not be entitled to specific
performance to compel Buyer to consummate the transactions contemplated
hereunder. Notwithstanding anything herein to the contrary, nothing in this
Section 8.3 shall limit either party’s rights and remedies in the event of
actual fraud by the other party hereto or such other party’s Affiliates.  Except
for entitlement to the Deposit as provided in Section 8.3.2, Seller shall have
no other rights and remedies available under this Agreement, at Law, in equity
or otherwise for any breach of contract by Buyer that results in a failure of
the transactions contemplated hereunder to be consummated, provided, however,
that notwithstanding the foregoing or anything to the contrary, Seller shall be
entitled to all remedies (including monetary damages, specific performance and
injunctive relief) in respect of the matters governed by Section 5.3, clause
(vi) of the first sentence, and the last three sentences of, Section 6.6.1,
Sections 6.10.2, 8.2 and 8.3, or Article 11 (the “Subject Provisions”).
 
8.4           Additional Seller Termination Right
 
Seller may terminate this Agreement pursuant to Section 8.1.8 only if (i) the
Initial Lenders (as defined in the 2010 Credit Agreement) exercise that certain
right of first refusal with respect to the Property pursuant to the 2010 Credit
Agreement, (ii) Seller has notified Buyer in writing of such exercise, (iii)
concurrently with termination of this Agreement Seller enters into a definitive
agreement providing for the implementation of such sale to the Initial Lenders
and (iv) Seller pays Buyer an amount equal to Buyer’s Reimbursable Transaction
Expenses.  As used herein, “Buyer’s Reimbursable Transaction Expenses” shall
mean third-party, out-of-pocket expenses actually and reasonably incurred by
Buyer in connection with the negotiation and preparation of this Agreement,
including attorneys’ fees, and in connection with Buyer’s due diligence
investigation of the Property, provided, however, (i) in no event shall Seller
be obligated under this Agreement to reimburse Buyer for Buyer’s Reimbursable
Transaction Expenses (in the aggregate) in excess of Seven Hundred Fifty
Thousand Dollars ($750,000) and (ii) Seller’s obligation hereunder to reimburse
Buyer for Buyer’s Reimbursable Transaction Expenses shall relate only to Buyer’s
Reimbursable Transaction Expenses with respect to which Buyer delivers to Seller
a third-party invoice (with reasonable supporting information and documentation
and evidence of payment) within 30 days after the date on which Seller gives
Buyer notice of Seller’s termination of this Agreement pursuant to Section
8.1.8.
 
9.           SURVIVAL; INDEMNIFICATION
 
9.1           Survival of Representations, Warranties, Covenants and Agreements
 
The representations and warranties made by Seller and Buyer in this Agreement
shall survive the Closing until (and claims based upon or arising out of such
representations and warranties may be asserted at any time before) the first
anniversary of the Closing Date, except for (i) representations and warranties
contained in Section 4.1 (Organization of Seller), Section 4.2.1 (Authority),
Section 4.14 (Personal Property), Section 5.1 (Organization of Buyer), and
Section 5.2.1 (Authority), each of which shall survive indefinitely, (ii)
Section 4.8 (Environmental Matters), which shall survive for a period of three
(3) years following the Closing Date, and (iii) Section 4.17 (Taxes) and Section
4.11 (Employee Benefits), each of which shall serve until 90 days following the
expiration of the applicable statute of limitations.  The period of time a
representation or warranty survives the Closing pursuant to the preceding
sentence shall be the “Survival Period” with respect to such representation or
warranty.  The parties agree that no claim may be brought based upon, directly
or indirectly, any of the representations and warranties contained in this
Agreement after the Survival Period with respect to such representation or
warranty.  The covenants and agreements of the parties hereto in this Agreement
shall survive the Closing without any contractual limitation on the period of
survival (except to the extent, if any, that a specific survival period is
otherwise expressly set forth herein in connection with the applicable covenant
or agreement).  The termination of the representations and warranties provided
herein shall not affect a party in respect of any claim made by such party in
reasonable detail in a writing received by the indemnifying party prior to the
expiration of the Survival Period provided herein.
 
9.2           Indemnification
 
9.2.1        From and after the Closing, Seller and Seller Parent shall
indemnify, save and hold harmless Buyer and its Affiliates and their respective
Representatives (each, a “Buyer Indemnified Party” and collectively, the “Buyer
Indemnified Parties”) from and against any and all costs, losses, liabilities,
obligations, damages, claims, demands and expenses (whether or not arising out
of third Person claims), including interest, penalties, reasonable attorneys’
fees and all amounts paid in investigation, defense or settlement of any of the
foregoing (collectively, “Damages”), incurred in connection with, arising out of
or resulting from:
 
A.           any breach of any representation or warranty made by Seller in this
Agreement, in each case, when made (it being understood that such
representations and warranties shall be interpreted for all purposes of Sections
9.2, 9.3, 9.4, 9.5 and 9.6 without giving effect to any limitations or
qualifications as to “materiality” (including the word “material”) or Property
Material Adverse Effect set forth therein);
 
B.           any breach of any covenant or agreement made, or to be performed,
by Seller in this Agreement;
 
C.           the Excluded Liabilities; and
 
D.           the Excluded Assets.
 
9.2.2        From and after the Closing, Buyer and Buyer Parent shall indemnify,
save and hold harmless Seller and its Affiliates and their respective
Representatives (each, a “Seller Indemnified Party” and collectively, the
“Seller Indemnified Parties”) from and against any and all Damages incurred in
connection with, arising out of or resulting from:
 
A.           any breach of any representation or warranty made by Buyer in this
Agreement, in each case, when made (it being understood that such
representations and warranties shall be interpreted for all purposes of Sections
9.2, 9.3, 9.4, 9.5 and 9.6 without giving effect to any limitations or
qualifications as to “materiality” (including the word “material”) or Buyer
Material Adverse Effect set forth therein);
 
B.           any breach of any covenant or agreement made, or to be performed,
by Buyer in this Agreement;
 
C.           the Assumed Liabilities, other than Environmental Liabilities
relating to, resulting from, caused by or arising out of ownership, operation or
control of the Property prior to the Closing; and
 
D.           the ownership, use, operation or maintenance of the Property, the
other Purchased Assets and the operation and support of the business located at
the Property from and after the Closing.
 
9.3           Interpretation
 
9.3.1           Notwithstanding anything in this Agreement to the contrary, as
used in this Article 9 the term Damages shall not include any consequential,
incidental, indirect, punitive or special damages, claims for lost profits or
lost business opportunities, or any similar damages, except to the extent of any
such damages that are awarded to an unaffiliated third Person by a court of
competent jurisdiction and constitute (x) an Excluded Liability (with respect to
indemnification obligations of Seller) or (y) a matter described in Section
9.2.2.C or 9.2.2.D (with respect to indemnification obligations of Buyer).
 
9.3.2           Notwithstanding anything in this Agreement to the contrary, no
Buyer Indemnified Party shall be entitled to indemnification pursuant to this
Article with respect to any matter that is taken into account in the calculation
of any adjustment to the Purchase Price pursuant to Article 2 hereof.
 
9.4           Procedure for Claims between Parties
 
If a claim for Damages is to be made by a Buyer Indemnified Party or Seller
Indemnified Party (each, an “Indemnified Party” and collectively, the
“Indemnified Parties”) entitled to indemnification hereunder, such party shall
give written notice briefly describing the claim and the total monetary damages
sought (each, a “Notice”) to the indemnifying party hereunder (the “Indemnifying
Party” and collectively, the “Indemnifying Parties”) as soon as practicable
after such Indemnified Party becomes aware of any fact, condition or event which
may give rise to Damages for which indemnification may be sought under this
Article.  Any failure to submit any such notice of claim to the Indemnifying
Party shall not relieve any Indemnifying Party of any Liability hereunder,
except to the extent that the Indemnifying Party was actually prejudiced by such
failure.
 
9.5           Defense of Third Party Claims
 
If any lawsuit or enforcement action is filed against an Indemnified Party by
any third Person (each, a “Third Party Claim”) for which indemnification under
this Article may be sought, Notice thereof shall be given to the Indemnifying
Party as promptly as practicable.  The failure of any Indemnified Party to give
timely Notice hereunder shall not affect rights to indemnification hereunder,
except to the extent that the Indemnifying Party was actually prejudiced by such
failure.  The Indemnifying Party shall be entitled (if it so elects) at its own
cost, risk and expense, (i) to take control of the defense and investigation of
such Third Party Claim, (ii) to employ and engage attorneys of its own choice
(provided that such attorneys are reasonably acceptable to the Indemnified
Party) to handle and defend the same, unless the named parties to such action or
proceeding include both one or more Indemnifying Parties and an Indemnified
Party, and the Indemnified Party has been advised in writing by counsel that
there may be one or more legal defenses available to such Indemnified Party that
are different from or additional to those available to an applicable
Indemnifying Party such that a conflict of interest exists that would make
separate representation appropriate under applicable principles and canons of
legal representation, in which event such Indemnified Party shall be entitled,
at the Indemnifying Party’s reasonable cost, risk and expense, to separate
counsel (provided that such counsel is reasonably acceptable to the Indemnifying
Party), and (iii) to compromise or settle such claim, which compromise or
settlement shall be made only (x) with the written consent of the Indemnified
Party (such consent not to be unreasonably withheld or delayed) or (y) if such
compromise or settlement contains an unconditional release of the Indemnified
Party in respect of such claim.  If the Indemnifying Party elects to assume the
defense of a Third Party Claim, the Indemnified Party shall cooperate in all
reasonable respects with the Indemnifying Party and its attorneys in the
investigation, trial and defense of such Third Party Claim and any appeal
arising therefrom and shall provide the Indemnifying Party all reasonably
requested documents, including a power of attorney; provided, however, that the
Indemnified Party may, at its own cost, participate in the investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom.  The
parties shall cooperate with each other in any notifications to insurers.  If
the Indemnifying Party fails to assume the defense of such claim within 15
calendar days after receipt of the Notice, the Indemnified Party against which
such claim has been asserted will have the right to undertake, at the
Indemnifying Party’s reasonable cost, risk and expense, the defense, compromise
or settlement of such Third Party Claim on behalf of and for the account and
risk of the Indemnifying Party; provided, however, that such claim shall not be
compromised or settled without the written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld or delayed.  If the Indemnified
Party assumes the defense of the claim, the Indemnified Party will keep the
Indemnifying Party reasonably informed of the progress of any such defense,
compromise or settlement.
 
9.6           Limitations on Indemnity
 
9.6.1           No Buyer Indemnified Party shall seek, or be entitled to,
indemnification under Section 9.2.1.A hereof to the extent (i) the aggregate
amount of Damages incurred by a Buyer Indemnified Party with respect to any
individual matter for which indemnification is sought pursuant to Section
9.2.1.A is less than $25,000 (the “Sub-Threshold”), and (ii) the aggregate of
the individual claims for Damages of the Buyer Indemnified Parties (each of
which is greater than the Sub-Threshold) for which indemnification is sought
pursuant to Section 9.2.1.A hereof is less than $200,000 (the “Threshold”) or
exceeds an amount equal to $5,000,000 (the “Cap”); provided, that if the
aggregate of all individual claims (each of which is greater than the
Sub-Threshold) for Damages for which indemnification is sought pursuant to
Section 9.2.1.A hereof equals or exceeds the Threshold, then Buyer, subject to
the limitations in this Article, shall be entitled to recover for such Damages
only to the extent such Damages exceed the Threshold, but in any event not to
exceed the Cap (it being agreed that in no event shall the aggregate
indemnification to be paid under Section 9.2.1.A exceed an amount equal to the
Cap).  Notwithstanding anything herein to the contrary, Seller’s indemnification
obligations with respect to Taxes, Excluded Liabilities and Excluded Assets
shall not be subject to the limits set forth in this Section, and shall not be
included in the calculation of any amounts for purposes of the Cap or the
Threshold.
 
9.6.2           In calculating the amount of any Damages payable to a Buyer
Indemnified Party or a Seller Indemnified Party hereunder, the amount of the
Damages (i) shall not be duplicative of any other Damage for which an
indemnification claim has been made, (ii) shall be computed net of any amounts
actually recovered by such Indemnified Party under any insurance policy or
otherwise with respect to such Damages (net of any costs and expenses incurred
in obtaining such recovery) and (iii) shall be computed net of any Tax benefit
actually realized by the Indemnified Party with respect to such Damages.  If an
Indemnifying Party pays an Indemnified Party for a claim and subsequently
insurance proceeds in respect of such claim is collected by the Indemnified
Party, then the Indemnified Party promptly shall remit the insurance proceeds
(net of any costs and expenses incurred in obtaining such insurance proceeds) to
Indemnifying Party.  The Indemnified Parties shall use commercially reasonable
efforts to obtain from any applicable insurance company any insurance proceeds
in respect of any claim for which the Indemnified Parties seek indemnification
under this Article.
 
9.6.3           To the extent that an Indemnifying Party pays on an
indemnification pursuant to Section 9.2, and the Indemnified Party has a claim
against a third Person (other than the Indemnifying Party), then the
Indemnifying Party shall be subrogated to the claim of the Indemnified Party to
the extent of the amount of indemnification paid by the Indemnifying Party and
to the extent such payments are duplicative of amounts due to the Indemnified
Party.
 
9.7           Payment of Damages
 
An Indemnified Party shall be paid in cash by an Indemnifying Party the amount
to which such Indemnified Party may become entitled by reason of the provisions
of this Article, within 15 days after such amount is determined either by mutual
agreement of the parties or on the date on which both such amount and an
Indemnified Party’s obligation to pay such amount have been determined by a
final judgment of a court or administrative body having jurisdiction over such
proceeding.
 
9.8           Exclusive Remedy
 
Except to the extent of claims alleging fraud and willful misconduct, after the
Closing, the indemnities provided in this Article shall constitute the sole and
exclusive remedy of any Indemnified Party for Damages arising out of, resulting
from or incurred in connection with any claims regarding matters arising under
or otherwise relating to this Agreement; provided, however, that this exclusive
remedy for Damages does not (a) interfere with or impede the operation of the
provisions of Sections 2.4 and 2.5 hereof providing for resolution of certain
disputes relating to the Purchase Price between the parties and/or the Auditor,
or (b) preclude a party from bringing an action after the Closing for specific
performance or other equitable remedy to require a party to perform its
obligations under this Agreement or any of the other agreements contemplated
hereby to be entered into by the parties, in each case in accordance with
Section 11.19 hereof.  Without limiting the foregoing, Buyer and Seller each
hereby waive (and, by their acceptance of the benefits under this Agreement,
each Buyer Indemnified Party and Seller Indemnified Party hereby waives), from
and after the Closing, any and all rights, claims and causes of action (other
than claims of, or causes of action arising from, fraud or willful misconduct)
such party may have against the other party arising under or based upon this
Agreement or any schedule, exhibit, Disclosure Letter, document or certificate
delivered in connection herewith, and no legal action under any Laws, including
Environmental Laws or otherwise, sounding in tort, statute or strict liability
may be maintained by any party (other than a legal action brought solely to
enforce the provisions of this Article or the provisions of the Assignment and
Assumption Agreement contemplated by this Agreement).  Notwithstanding anything
herein to the contrary, no waiver of any closing condition in Article 7 by any
party shall act as a waiver or a limitation on such party from making a claim
for indemnification pursuant to this Article.
 
9.9           Treatment of Indemnification Payments
 
All indemnification payments made pursuant to this Article shall be treated by
the parties for income Tax purposes as adjustments to the Purchase Price, unless
otherwise required by applicable Law.
 
10.           PROPERTY
 
10.1         As Is
 
Buyer or its Representatives to the extent it so desires shall have examined and
inspected the Purchased Assets prior to the execution of this Agreement, and
subject to the provisions of this Article and Article 4, Buyer agrees to accept
the Purchased Assets in an “AS IS” condition as of the Closing, except as
provided in Article 4 hereof.  Buyer agrees that, except as provided in Article
4 hereof, Buyer is not relying upon any representations, statements, or
warranties (oral or written, implied or express) of any officer, employee, agent
or Representative of Seller, or any salesperson or broker (if any) involved in
this transaction as to the Purchased Assets, including, but not limited to:  (a)
any representation, statements or warranties as to the physical condition of the
Purchased Assets, including implied warranties of merchantability and fitness
for a particular purpose and any other warranties provided or implied by
applicable Law; (b) the fitness and/or suitability of the Purchased Assets for
use as a resort, hotel and/or casino; (c) the financial performance of the
Purchased Assets; (d) the compliance of the Purchased Assets with applicable
building, zoning, subdivision, environmental, or land use Laws, codes,
ordinances, rules or regulations; (e) the state of repair of the Purchased
Assets; (f) the value of the Purchased Assets; (g) the manner or quality of
construction of the Purchased Assets; (h) the income derived or to be derived
from the Purchased Assets; or (i) the fact that the Purchased Assets may be
located in hurricane zones, on earthquake faults or in seismic hazardous
zones.  Subject to the foregoing sentence, Buyer, for itself and its successors
and assigns, waives any right to assert any claim against Seller, at Law or in
equity, relating to any such matter, whether latent or patent, disclosed or
undisclosed, known or unknown, in contract or tort, now existing or hereafter
arising.
 
10.2         Title to Real Property
 
10.2.1           Title Insurance Commitment.  Buyer agrees to accept (i) the
Title Commitment,  and (ii) those certain surveys of the Land with Project No.
30275, dated July 7, 2010 (Hotel), July 8, 2010 (Marina) and July 8, 2010
(Parking Facility), issued by Arthur W. Ponzio Co. & Associates, Inc., as
evidence of the status of Seller’s title to the Land (collectively, the
“Survey”). Should the Buyer elect to obtain title insurance, Buyer shall pay at
Closing, the premium for the policy of title insurance described in the Title
Commitment.
 
10.2.2           Defects.  Buyer agrees to accept title to the Property subject
to all matters shown by the Title Commitment, the Survey and the UCC Search as
well as Permitted Encumbrances, other than any Liens related to the 2010 Credit
Agreement.  Buyer shall use commercially reasonable efforts to obtain an updated
Title Commitment and an updated UCC Search (collectively, the “Updated Title
Documents”) at least 25 days prior to the Closing.  If the Updated Title
Documents show liens or other financial encumbrances or defects in title not
shown by the Title Commitment or the UCC Search (other than Permitted
Encumbrances and Liens created or agreed to by Buyer in writing after the date
hereof), and Seller has received an itemized written notice of such defects
within five Business Days after the date of delivery of the updated Title
Commitment or the updated UCC Search, as applicable, to Buyer (collectively, the
“Notice Defects”), Seller shall have 30 days after receipt of such notice (or,
if longer, until the Closing Date) to cure (including by bonding) any such
Notice Defects, and the Closing Date shall, if necessary, be extended
accordingly pursuant to the provisions of Section 10.2.2 and 10.2.3.  Notice
Defects will be deemed to not include any matters shown by the Title Commitment
or the UCC Search.  Failure to notify Seller within the specified period of
title defects revealed by the Updated Title Documents shall be deemed a waiver
of Buyer’s right to disapprove of the status of Seller’s title, and Buyer shall
then accept such title as is described in the Updated Title Documents without
reserving any claim against Seller for title defects; provided that, if Buyer
obtains a further updated Title Commitment or UCC Search immediately prior to
the Closing Date and such updated Title Commitment or UCC Search shows Liens or
other financial encumbrances or defects in title not shown by the prior Updated
Title Documents, Buyer shall be permitted to notify Seller in writing of such
defects prior to the Closing Date and the provisions of this Section shall apply
as if such defects were originally identified as Notice Defects, including
Seller’s right to extend the Closing Date pursuant to the provisions of Section
10.2.2 and 10.2.3.  Seller shall be under no obligation to remove title defects
and any failure or refusal of Seller to do so shall not be a default of Seller
hereunder, except that Seller shall be obligated to cure (i) monetary liens
which are Notice Defects that are not disclosed by the Title Commitment or the
UCC Search which are unpaid and liquidated at Closing, not to exceed $1,000,000
in the aggregate so long as such monetary liens do not arise as a result of
Seller’s breach of this Agreement (“Monetary Liens”) and (ii) title defects and
encumbrances voluntarily created or agreed to by Seller that are not disclosed
by the Title Commitment or the UCC Search (“Seller Created Encumbrances”), to
the extent such Monetary Liens or Seller Created Encumbrances first encumber the
Property or Seller’s interest therein between the date of the Title Commitment
or the UCC Search, as applicable, and the Closing, in the manner provided
below.  A lien is liquidated only if it is fixed either by agreement of Seller
and the party asserting the lien or by operation of law.  In order to cure a
Monetary Lien or a Seller Created Encumbrance, and if Seller desires to attempt
to cure any other title defects, Seller shall have the option to extend the
Closing Date for a period of 30 days, by giving written notice of such extension
election to Buyer at or before the Closing Date.  Cure of Monetary Liens and
Seller Created Encumbrances may be effected by either (i) payment and release of
such Monetary Lien or Seller Created Encumbrance of record, or (ii) posting a
bond which causes such Monetary Lien or Seller Created Encumbrance to (x) cease
to be a lien on the Property or (y) otherwise be removed from Buyer’s title
policy issued at Closing.
 
10.2.3           Failure to Cure Title Defects.  If Seller fails to cure
Monetary Liens or Seller Created Encumbrance that it is obligated to cure in
accordance with Section 10.2.2 hereof, such failure shall be a default by Seller
subject to the remedies of Article 8 hereof.  If Seller elects not to attempt to
cure or remove any Notice Defects (other than Monetary Liens and Seller Created
Encumbrances which shall be governed by the first sentence of this Section), or
is not successful in its efforts to do so on or before the Closing Date, or the
end of the extension period, if elected, then this Agreement shall, at the
option of Buyer (to be exercised by written notice to Seller given no later than
the earlier of:  (i) the original or extended Closing Date, as applicable, or
(ii) five days after Seller’s notice to Buyer of Seller’s election not to cure
or attempt to cure such title defects), be terminated pursuant to Section 8.1.2)
hereof, and the Deposit, together with all interest earned thereon, shall be
returned to Buyer in accordance with Section 8.3 hereof and Buyer and Seller
shall be released and discharged from any further obligation to each other
hereunder, except those that expressly survive the termination of this
Agreement; provided that unless Buyer so elects to terminate this Agreement,
Buyer shall accept such title as is tendered by Seller without reduction in the
Purchase Price, or reservation of claim against Seller.
 
10.2.4           Survey.  Buyer may, at Buyer’s sole cost and expense, cause the
Survey to be updated and recertified to Buyer at or shortly before the Closing
Date.  If the recertified Survey reveals any of the following matters not shown
on the Survey, then such disclosure shall be a title defect or encumbrance as to
which the provisions of Sections 10.2.2 and 10.2.3 hereof shall govern Buyer’s
and Seller’s rights and obligations:  (a) any material encroachments of the Land
onto property of others; (b) any material encroachments of property of others
onto the Land; (c) the location of any title matter on the Land in a manner that
would materially and adversely affect the ability to use the Land as presently
used; or (d) any other matter which would render Seller’s title to the Land
uninsurable or unmarketable.
 
11.           MISCELLANEOUS
 
11.1           Definitions
 
Certain terms are defined throughout the text of this Agreement, as indicated in
the index of defined terms preceding the text of this document.  In addition,
for purposes of this Agreement, the term:
 
“2010 Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of July 16, 2010, as amended, among Trump Entertainment Resorts
Holdings, L.P., as borrower, Seller Parent, as Guarantor, the Subsidiary
Guarantors, as defined therein, the Initial Lenders, as defined therein, Beal
Bank, SSB, as administrative agent, and the other parties thereto.
 
“Accounts Receivable” means, as of the Closing Date, all accounts receivable
(including receivables and revenues for food, beverages, telephone and casino
credit), or overdue accounts receivable to Seller, in each case, due and owing
by any third Person.  Accounts Receivable shall not include Markers.
 
“Acquired Personal Property” means the Personal Property, excluding the Excluded
Personal Property.
 
“Acquisition Proposal” means a (i) proposal or offer from any Person (other than
Buyer) relating to an acquisition of the Purchased Assets or any portion of the
Land, other than the transaction with Buyer or (ii) proposal or offer from any
Person (other than Buyer) to purchase any equity interest in Seller.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first-mentioned Person.  As used herein,
“control” means the right to exercise, directly or indirectly, more than fifty
percent (50%) of the voting power of the stockholders, members or owners and,
with respect to any individual, partnership, trust or other entity or
association, the power, directly to cause the direction of the management or
actions of the controlled entities.
 
“Assumed Contracts” means (a) the Operating Agreements relating to the operation
of the business conducted at the Property referred to in Section 11.1(a) of the
Seller Disclosure Letter (in each case, only to the extent any such Operating
Agreement relates solely to the Property and not to the other Properties), (b)
all purchase orders entered into in the Ordinary Course of Business of the
business conducted at the Property (in each case, only to the extent any such
purchase order relates solely to the Property and not to the Other Properties),
(c) each other Contract entered into in accordance with Section 6.1 hereof that
Seller hereafter designates as an Assumed Contract (in each case, only to the
extent any such Contract relates solely to the Property and not to the other
Properties), (d) the Collective Bargaining Agreements referred to in Section
4.10, and (e) each license for non-proprietary third Person computer software to
the extent that (i) such software relates to the operation of the business
conducted at the Property and (ii) the rights thereunder may be assigned in part
to Buyer without requiring any payment or financial accommodation to any third
Person (subject to the terms of Section 1.6.1) and without affecting the rights
granted to Seller or its Affiliates in connection with the operation of the
businesses conducted at the Other Properties; provided, that, subject to Section
1.6.1, Assumed Contracts shall not be deemed to include any Excluded
Contracts.  If, prior to the Closing Date, the parties hereto reasonably
determine that there are any Contracts that should be Assumed Contracts
(including licenses for non-proprietary third Person computer software) but were
inadvertently omitted from Section 4.16 or Section 11.1(a) of the Seller
Disclosure Letter (excluding all purchase orders entered into in the Ordinary
Course of Business of the business conducted at the Property referred to in
clause (b) of the preceding sentence), Seller shall amend Section 4.16 (if
applicable) and/or Section 11.1(a) of the Seller Disclosure Letter to include
such Assumed Contracts (including licenses for non-proprietary third Person
computer software) and such Assumed Contracts shall be and hereby are Assumed
Contracts (and, to the extent applicable, Assumed Software) hereunder; provided,
however, that Buyer’s consent shall be required for any such amendment that so
adds any such Contract that involves a total remaining commitment of $25,000 or
more or $100,000 in the aggregate over all added Contracts (which consent shall
not be unreasonably withheld or delayed, and which consent shall be deemed to
have been given if Buyer has not objected to any such amendment within five
Business Days after being provided with notice thereof); provided, further, that
no such consent shall be required for any such amendment to include as an
Assumed Contract a Contract entered into after the date hereof in compliance
with Section 6.1 hereof.
 
“Assumed Software” means (i) the computer software listed on Section (A) of
Section 4.16 of the Seller Disclosure Letter and (ii) any other software that
becomes Assumed Software pursuant to Section 1.6.2 hereof.
 
“Auditor” means an independent accounting firm of recognized national standing
with no existing relationship with either party that is mutually agreed upon by
Buyer and Seller.
 
“Books and Records” means, to the extent transferable by applicable Law, (i) all
books and records of Seller relating to the Property (except (A) to the extent
exclusively related to an Excepted Item, and (B) the Customer Database, not
including the Marina Database), including all architectural, structural, service
manuals, engineering and mechanical plans, electrical, soil, wetlands,
environmental and similar reports, studies and audits for the Property, (ii) all
plans and specifications for the Property, and (iii) all financial records,
reservation records, and any books and records, in each case to the extent
relating to any of the Purchased Assets.
 
“Business Day” means any Monday through Friday, inclusive, other than any such
days that financial institutions within the State of New Jersey are authorized
or required to close; provided, however, any reference in this Agreement to any
day other than a business day shall be deemed a reference to a calendar day.
 
“Buyer Material Adverse Effect” means any change, event or effect that (i) has a
material adverse effect on the business, financial condition or results of
operations of Buyer and its subsidiaries (provided that, for purposes of this
clause (i), there shall be excluded from any determination as to whether a Buyer
Material Adverse Effect under this clause (i) has occurred or could reasonably
be expected to occur: (A) changes in the travel, hospitality or gaming
industries generally, (B) changes in the economy, or financial, banking,
currency or capital markets, in general (including changes in interest or
exchange rates or commodities prices), (C) any change, event or effect resulting
from the entering into or public announcement of the transactions contemplated
by this Agreement or (D) any change, event or effect resulting from any act of
terrorism, commencement or escalation of armed hostilities in the U.S. or
internationally or declaration of war by the U.S. Congress), or (ii) impairs in
any material respect the ability of Buyer to perform its obligations under this
Agreement or prevents or materially delays consummation of the transactions
contemplated by this Agreement.
 
“Capital Lease Liability” means the current portion, as of any particular date,
of liabilities under that certain Three Card Poker Game Capital Lease Agreement,
dated as of July 29, 2005, between Seller and Shuffle Master, Inc.
 
“Casualty Termination Event” means either a loss of access to the Property for a
material amount of time that is continuing beyond the Closing or the Outside
Date or a loss of more than twenty percent (20%) of the Purchase Price.
 
“Catastrophic Market Material Adverse Effect” means any disruption or adverse
change in the financial, banking or capital markets in general, or in the market
for loan syndications or casino acquisitions or development in particular, which
is not in effect at the date of this Agreement but occurred after the date of
this Agreement and is continuing at the date of the proposed termination of this
Agreement, which disruption or adverse change is of such a catastrophic and
material nature as to be equivalent to or more severe than the attack on the
World Trade Center that occurred on September 11, 2001, and which, for the
avoidance of doubt, shall include any change in law, rule or regulation in the
State of New Jersey that would effectively prohibit the operation of the
Property as a casino.
 
“Chip Liability” means all liability incurred by Buyer, including the amount of
cash to be paid, in connection with the redemption of chips, tokens and
tickets  in accordance with Section 6.12.2 hereof.
 
“Closing Gaming Approvals” means all Gaming Approvals that Buyer and its
Affiliates are required to obtain under applicable Gaming Laws in order to
consummate the Closing.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Confidentiality Agreement” means that certain confidentiality agreement, dated
as of July 29, 2010, between Seller Parent and Buyer Parent.
 
“Contract” means any agreement, contract (including, without limitation, the
Collective Bargaining Agreements as defined in Section 4.10 hereof), lease,
power of attorney, note, loan, evidence of indebtedness, purchase order, letter
of credit, settlement agreement, franchise agreement, undertaking, covenant not
to compete, employment agreement, license, instrument, obligation and other
executory commitment to which any Person is a party or to which any of the
assets of such Person are subject, whether oral or written, express or implied.
 
“Contract Transactions” means, collectively, the sale and transfer of the
Purchased Assets.
 
“Current Assets” means the House Funds (excluding any Excluded Assets),
calculated on a basis consistent with the Financial Information.
 
“Current Liabilities” means, without duplication, the sum of the following
items: (i) the Progressive Liabilities, (ii) the Room Cleaning Liability, (iii)
liabilities for reservations and gift certificates to be assumed by Buyer
pursuant to Section 3.2.15, (iv) liabilities for guest room, meeting facility,
customer, permittee or other deposits (including slip deposits), (v) accrued
vacation liability for the Transferred Employees, and (vi) the Capital Lease
Liability, in each case determined in accordance with GAAP, applied on a basis
consistent with the Financial Information, and in each case, excluding any
Excluded Liabilities.
 
“Customer Database” means all customer lists, customer databases and historical
records with respect to the customers of Seller Parent’s and its Subsidiaries’
casino hotel properties collected or maintained by or on behalf of Seller Parent
or its Subsidiaries, including (i) all guest records and history located within
the property management system, (ii) guest records and e-mail addresses
maintained by web booking vendors and GDS vendors, to the extent readily
available to Seller, and (iii) a minimum of 5 years’ history (but all available)
of Booking Recaps, Accounts and Contacts for all sales and catering activity,
subject to data extraction by Newmarket.  The Customer Database shall
distinguish between those customers who are Shared Customers and those who are
Exclusive Customers.
 
“Detailed Balance Sheet” means the unaudited balance sheet, prepared in
accordance with GAAP (subject to the absence of footnotes), and related data of
the business operated at the Property as at September 30, 2010 as set forth on
Section 2.4 of the Seller Disclosure Letter.
 
“Environmental Laws” means all applicable and legally binding foreign, federal,
state and local statutes or laws, judgments, orders, regulations, licenses,
permits, rules and ordinances relating to pollution or the protection or
preservation of the environment, including without limitation the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), Safe Drinking Water Act (42 U.S.C. §
3000(f) et seq.), Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), Clean
Air Act (42 U.S.C. § 7401 et seq.), Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.) and other similar
state and local statutes, in effect as of the date hereof.
 
“Environmental Liabilities” means all Liabilities (including all reasonable
fees, disbursements and expenses of counsel, reasonable expert and consulting
fees and costs of investigations and feasibility studies and responding to
government requests for information or documents, clean-up fees), fines,
penalties, restitution and monetary sanctions, interest, direct or indirect,
known or unknown, absolute or contingent, past, present or future, resulting
from any claim or demand, by any Person, or arising, under any Environmental
Law.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Contracts” means all Contracts listed on Section 11.1(d) of the Seller
Disclosure Letter.
 
“Excluded Intellectual Property” means all Intellectual Property other than
Transferred Intellectual Property.
 
“Excluded Personal Property” means the following:
 
(i)           the Excluded Software; and
 
(ii)          other than the Excluded Software, all records, files and
memorabilia pertaining to Seller or Seller Parent and any past or present
corporate affiliates or predecessors of Seller or Seller Parent, in each case to
the extent not related to the Property or the operation and support of the
business located at the Property.
 
“Excluded Software” means all computer software owned by or licensed for use by
Seller or its Affiliates, including all source codes, user codes and data,
whether on tape, disc or other computerized format, and all related user
manuals, computer records, service codes, programs, stored materials and
databases (including all access codes and instructions needed to obtain access
to and to utilize the information contained on such computer records), together
with any and all updates and modifications of all of the foregoing and all
copyrights related to the computer software, including the Customer Database and
any customer tracking system, in each case, other than Assumed Software and the
Marina Database.
 
“Exclusive Customers” means those customers listed on the Marina Database as
having not wagered at one or more of the casinos located at the Other
Properties, provided, however, that if an Exclusive Customer wagers at one or
more of the casinos located at the Other Properties after Closing (not as a
result of a breach of Section 6.26 by Seller, Seller Parent or their respective
Affiliates), such Exclusive Customer shall no longer be considered an Exclusive
Customer.
 
“Fixtures” means all fixtures owned by Seller and placed on, attached to, or
located at, and used primarily in connection with the operation of, the
Property.
 
“Front Money” means all money stored on deposit at the Property cage belonging
to, and stored in an account for, any Person.
 
“GAAP” means the generally accepted accounting principles in the United States
in effect on the date hereof, consistently applied.
 
“Gaming Approvals” means all licenses, permits, approvals, authorizations,
registrations, findings of suitability, franchises, entitlements, waivers and
exemptions issued by any Gaming Authority necessary for or relating to the
conduct of activities by any party hereto or any of its Affiliates, including
the ownership, operation, management and development of the Property.
 
“Gaming Authorities” means those federal, state, local and other governmental,
regulatory and administrative authority, agency, board and officials responsible
for, or involved in, the regulation of gaming or gaming activities or the sale
of liquor in any jurisdiction, including, within the State of New Jersey,
specifically, the New Jersey Casino Control Commission, the New Jersey Division
of Gaming Enforcement and all other state and local regulatory and licensing
bodies with authority over gaming in the State of New Jersey and its political
subdivisions.
 
“Gaming Laws” mean all laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within the State of New
Jersey, including the Casino Control Act, as codified in Chapter 12 of Title 5
of the New Jersey Statutes, as amended from time to time, and the regulations
promulgated thereunder, as amended from time to time.
 
“Guest Ledger” means any accounts receivable of registered guests who have not
checked out and who are occupying rooms at the Property, on the evening
preceding the Closing and who check in prior to the Transfer Time, including all
revenues from the rental of guest rooms at the Property, together with any sales
or other taxes thereon.
 
“Hazardous Material” means any material, substance, pollutant, contaminant or
waste, whether solid, liquid or gas, that is defined, listed or classified as
hazardous or toxic under, or otherwise regulated as such pursuant to, any
applicable Environmental Law, including any quantity of friable asbestos, urea
formaldehyde foam insulation, PCBs, crude oil or any fraction thereof, petroleum
products or by-products or derivatives, and toxic mold at quantities reasonably
likely to adversely affect human health.
 
“Initial Qualifier” means Buyer, Buyer Parent and any affiliated entity required
to file an application for qualification under applicable Gaming Laws in order
to obtain the Gaming Approvals, and any individual who is an owner, officer or
director of Buyer, or an owner, Corporate Officer (as defined by the New Jersey
Casino Control Act) or director of Buyer Parent, or any individual of any
affiliated entity required to file an application for qualification under
applicable Gaming Laws in order to obtain the Gaming Approvals.
 
“Intellectual Property” means all intellectual property or other proprietary
rights of every kind, foreign or domestic, including all patents, patent
applications, inventions (whether or not patentable), processes, products,
technologies, discoveries, copyrightable and copyrighted works (including
copyrights in software), apparatus, trade secrets, trademarks, trademark
registrations and applications, domain names, web pages, service marks, service
mark registrations and applications, trade names, trade secrets, know-how, trade
dress, copyright registrations, customer lists, customer databases, confidential
business information,  confidential marketing and customer information,
licenses, confidential technical information, all goodwill associated with the
foregoing, and all documentation, copies and tangible embodiments of the
foregoing (in whatever form or medium), and all past, present or future claims
or causes of actions arising out of or related to any infringement, dilution,
misappropriation or other violation of any of the foregoing.
 
“Intercompany Payables” means all intercompany accounts payable, and notes for
those accounts payable, of the business conducted at the Property existing as of
the Closing Date where the obligor is Seller and the obligee is Seller Parent or
a subsidiary of Seller Parent other than Seller.
 
“Intercompany Receivables” means all intercompany accounts receivable, and notes
for those accounts receivable, of the business conducted at the Property
existing as of the Closing Date where the obligee is Seller and the obligor is
Seller Parent or a subsidiary of Seller Parent other than Seller.
 
“IRS” means the Internal Revenue Service, a division of the United States
Treasury Department, or any successor thereto.
 
“knowledge” means (i) when used in the phrase “knowledge of Seller” or “Seller’s
knowledge” and words of similar import, the actual knowledge as of the date of
this Agreement, after reasonable inquiry, of the individuals listed on Section
11.1(e) of the Seller Disclosure Letter; and (b) when used in the phrase
“knowledge of Buyer” or “Buyer’s knowledge” and words of similar import, the
actual knowledge, after reasonable inquiry, of the individuals listed on Section
11.1(i) of the Buyer Disclosure Letter.
 
“Land” means the real property owned or leased by Seller, as more particularly
described in Exhibit F.
 
“Law” means any foreign or domestic law, statute, code, ordinance, rule,
regulation, order, judgment, writ, stipulation, award, injunction, decree or
arbitration award, policies, guidance, court decision, rule of common law or
finding, including, without limitation, the Gaming Laws.
 
“Leases” means leases, subleases and occupancy and concession agreements
affecting the Property, each of which is set forth on Section 11.1(f) of the
Seller Disclosure Letter.
 
“Legal Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before or otherwise
involving any Governmental Entity or arbitrator.
 
“Liabilities” mean any direct or indirect liability, indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of or by any
Person of any type, whether accrued, absolute, contingent, matured, unmatured,
liquidated, unliquidated, known or unknown.
 
“Liens” means any mortgage, pledge, lien, security interest, conditional or
installment sale agreement, right of first refusal or similar option, or other
similar encumbrance.
 
“Marina Database” means that portion of the Customer Database containing
information with respect to those former and current customers of the Property,
including their names and information with respect to their consumption and
gambling tendencies, who are reflected on the Customer Database as (i) having
stayed overnight at the hotel at the Property, docked a vessel overnight at the
marina at the Property or used the catering services of the Property (including
the information related to the Property described in (i), (ii) and (iii) of the
definition of Customer Database) or (ii) having wagered at the casino located at
the Property during either (x) the 36-full month period last completed prior to
the date hereof, (y) the 36-full month period last completed prior to the
Closing Date (excluding any information relating to such customers’ wagering
activities at the Other Properties), or (z) registered for the Trump One Card
(or predecessor player loyalty program of Seller Parent) at the Property, but in
each case only to the extent Seller has collected such information in the
Customer Database as at the relevant time and such information may be
transferred to Buyer under applicable Law.
 
“Marina Lease” means that certain Lease Agreement by and between the State of
New Jersey, acting through the Department of Environmental Protection, Division
of Parks and Forestry, as landlord, and Trump’s Castle Associates Limited
Partnership, as tenant, dated as of September 1, 1990, as amended or
supplemented.
 
“Markers” means, as it relates to Seller, any “counter check”, “slot counter
checks” and other checks issued pursuant to Section 19:45-1.27 of the New Jersey
Administrative Code, entitled “Procedures for granting credit, and recording
checks exchanged, redeemed or consolidated.”
 
“Material Assumed Contracts” means all Assumed Contracts denoted with an
asterisk on Section 11.1(a) of the Seller Disclosure Letter.
 
“Mechanics’ Liens” means Liens for mechanics’ and materialmen’s Liens not filed
of record and charges, assessments and other governmental charges which are not
delinquent or which are currently being contested in good faith by appropriate
proceedings or for which Seller shall have provided bond or other security
reasonably satisfactory to Buyer.
 
“Nonrepresented Employee” means any Property Employee who is not represented by
a union.
 
“Operating Agreements” means all service contracts, equipment leases, software
license agreements, sign leases, Leases and other Contracts affecting the
Property, other than Contracts that relate primarily to the Excluded Assets.
 
“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Entity or by any arbitrator.
 
“Ordinary Course of Business” shall describe any action taken by a Person if
such action is consistent with such Person’s past practices in connection with
such Person’s business and is taken in the ordinary course of such Person’s
normal day to day operations.
 
“Outside Date” means the date that is nine months after the date of this
Agreement.
 
“Passenger/Delivery Vehicles” means those certain passenger or delivery vehicles
and recreational vehicles identified in Section 11.1(g) of the Seller Disclosure
Letter.
 
“Permitted Encumbrances” means:
 
(i)           Liens for real estate and similar Taxes not yet due and payable;
 
(ii)          except as set forth in (iii) below, Liens created or approved in
writing by Buyer after the date hereof;
 
(iii)         zoning and subdivision ordinances and other rights of Governmental
Entities which do not materially impair the use of such property or assets for
the purposes for which they are held;
 
(iv)         Assumed Contracts for any areas of the applicable Land or the
applicable Property, including rights of tenants, as tenants only, under
operating leases existing as of the date hereof (and any extensions or renewals
permitted by their terms);
 
(v)          any Lien or privilege vested in the lessor under the Marina Lease;
 
(vi)         rights of tenants, as tenants only, under leases entered into in
accordance with the terms of this Agreement and rights of guests in possession
or holding reservations for future use or occupancy of the applicable Property
entered into in accordance with the terms of this Agreement;
 
(vii)        any Liens or other matters identified in the Title Commitment
(other than the Liens securing the 2010 Credit Agreement) or (subject to
Section 10.2.4 hereof) the Survey; and
 
(viii)       any Assumed Liability.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
“group” (as defined in Rule 13d-5(b)(1) under the Exchange Act).
 
“Personal Property” means, as it relates to the Property, all office, hotel,
casino, showroom, restaurant, bar, convention, meeting and other furniture,
furnishings, appliances, equipment, equipment manuals, slot machines, gaming
tables and gaming paraphernalia (including parts or inventories thereof),
subject to Section 6.12 hereof, gaming chips and tokens, including, (a) slot
machine tokens not currently in circulation, (b) reserve chips, if any, not
currently in circulation, Passenger/Delivery Vehicles, computer hardware,
software, point of sale equipment, telephone numbers, two-way security radios
and base station, maintenance equipment, tools, supplies, consumable goods,
inventory, signs and signage, office supplies, linens (sheets, towels, blankets,
napkins), uniforms, silverware, glassware, chinaware, pots, pans and utensils,
in each case, owned by Seller and located at or held for use for the Property on
the Closing Date, and (c) any other items of tangible and intangible personal
property (other than intangible personal property consisting of Excluded
Contracts or otherwise included in another category of assets hereunder) owned
by Seller and used primarily by Property Employees for the operation of the
business located at the Property, including uniforms and PDAs.
 
“Pre-Closing Employee Liabilities” means all Liabilities arising out of or
relating primarily to the employment of any Property Employee prior to the
Closing Date, including under the Collective Bargaining Agreements and including
any and all severance obligations or other Liabilities relating to the
termination by Seller of any Property Employees at, prior to or as a result of
the Closing (and including Pre-Closing Worker Compensation Liabilities).
 
“Pre-Closing Tax Liabilities” means any Liability related to (i) Taxes of Seller
and (ii) all Liabilities for Taxes arising from or attributable to the Purchased
Assets (or the operation of the Purchased Assets) for taxable periods (or
portions thereof) ending prior to the Closing Date.
 
“Pre-Closing Worker Compensation Liabilities” means all Liabilities arising out
of or relating primarily to worker compensation claims for Employees relating to
events or injuries occurring prior to the Closing Date (whether or not such
claims are made prior to the Closing Date).
 
“Prepaids” means all prepaid items and expenses, deferred charges, advance
payments, deposits made by Seller (other than deposits made by Seller pursuant
to the Marina Lease), rights of offset, credits, claims for refunds and similar
items of Seller in respect of the operation of the business conducted at the
Property.
 
“Progressive Liabilities” means, collectively, the face amounts reflected on (i)
Seller’s progressive slot machine meters as of the Transfer Time (if not removed
by the vendor at or prior to the Transfer Time); and (ii) the meters for
Seller’s table games which possess an in-house progressive jackpot feature as of
the Transfer Time.
 
“Property” means (i) the Land, (ii) the hotel and casino located on a portion of
the Land, (iii) any property leased or owned by Seller that is used primarily in
connection with the business conducted at such hotel and casino, including the
property subject to the Marina Lease and (iv) any Fixtures at all such Property
described in clauses (i), (ii) and (iii) above and owned by Seller.
 
“Property Material Adverse Effect” means changes, events or effects that have a
materially adverse effect on the business, financial condition or results of
operations of the Property and the business operated at the Property; provided,
that the following shall be excluded from any determination as to whether a
Property Material Adverse Effect has occurred or could reasonably be expected to
occur:  (A) any change in event or affecting, and any effect arising out of or
resulting from a change in or event affecting, (i) the economy, or financial,
banking, currency or capital markets, in general (including, without limitation,
changes in interest or exchange rates or commodities prices), or (ii) the
travel, hospitality or gaming industries generally, or the travel, hospitality
or gaming industries in the markets or jurisdictions where the Property is
located, (B) any change, event or effect resulting from the negotiation,
execution, delivery, performance or public announcement of this Agreement or the
consummation of any of the transactions contemplated by this Agreement
(including the impact thereof on relationships, contractual or otherwise, with
customers, suppliers or employees), (C) any change, event or effect arising in
connection with or resulting from (i) any act of war, sabotage or terrorism, or
any escalation or worsening of any such acts of war, sabotage or terrorism
threatened or underway as of the date of this Agreement, or (ii) hurricanes,
tornados or other natural disasters, (D) the effects of any action taken by
Seller or its Affiliates as expressly permitted by this Agreement or with
Buyer’s consent, or any failure by Seller to take any action as a result of the
restrictions in Article 6 of this Agreement, (F) any change, event or effect
arising from any action taken by Buyer or its Affiliates, (G) the effect of any
changes in (i) applicable Laws (or the effects of any changes in the manner of
enforcement of any applicable Law) or (ii) accounting principles or standards
and (H) any failure to meet revenue or earnings projections (provided that any
change or development causing any such failure to meet projections may be taken
into account in determining whether a Property Material Adverse Effect has
occurred).
 
“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing of Hazardous Materials into the
environment.
 
“Representative” of a Person means any of such Person’s directors, officers,
agents and representatives.
 
“Represented Employee” means any Property Employee whose employment is subject
to any of  the Collective Bargaining Agreements.
 
“Room Cleaning Liability” means the sum of the credits of $35 per room for each
guest room at the hotel located at the Property that is occupied by guests of
such hotel on the night immediately preceding the Closing Date and who checked
in prior to the Transfer Time, which will be cleaned in the Ordinary Course of
Business by appropriate housekeeping staff on the Closing Date.  Room Cleaning
Liability shall not be taken into account when calculating the Working Capital
Benchmark, but shall be used in connection with the Initial and the Final
Working Capital Adjustments.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shared Customers” means those customers listed on the Marina Database as having
wagered at one or more of the casinos located at the Other Properties.
 
“Solvent” means that, as of any date of determination, (a) the amount of the
“fair saleable value” of the assets of such Person will, as of such date, exceed
(i) the value of all “liabilities of such Person, including contingent and other
liabilities,” as of such date, as such quoted terms are generally determined in
accordance with applicable federal Laws governing determinations of the
insolvency of debtors, and (ii) the amount that will be required to pay the
probable liabilities of such Person on its existing debts (including contingent
liabilities) as such debts become absolute and matured, (b) such Person will not
have, as of such date, an unreasonably small amount of capital for the operation
of the businesses in which it is engaged or proposed to be engaged following
such date, and (c) such Person will be able to pay its liabilities, including
contingent and other liabilities, as they mature.  For purposes of this
definition, “not have an unreasonably small amount of capital for the operation
of the businesses in which it is engaged or proposed to be engaged” and “able to
pay its liabilities, including contingent and other liabilities, as they mature
“ means that such Person will be able to generate enough cash from operations,
asset dispositions or refinancings, or a combination thereof, to meet its
obligations as they become due.
 
“Subsidiary” means, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (i) such party or
any other Subsidiary of such party is a general partner or managing member or
(ii) at least 50% of the securities or other equity interests having by their
terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization that is, directly or indirectly, owned or controlled by such party
or by any one or more of its Subsidiaries, or by such party and one or more of
its Subsidiaries.
 
“Taxes” means any and all taxes, charges, fees, levies, tariffs, duties,
liabilities, impositions or other assessments of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity, including income, gross
receipts, profits, gaming, excise, real or personal property, environmental,
sales, use, value-added, ad valorem, withholding, social security, retirement,
employment, unemployment, workers’ compensation, occupation, service, license,
net worth, capital stock, payroll, franchise, gains, stamp, transfer and
recording taxes.
 
“Tax Return” means any report, return (including any information return), claim
for refund, election, estimated Tax filing or payment, request for extension,
document, declaration or other information or filing required to be supplied to
any Governmental Entity with respect to Taxes, including attachments thereto and
amendments thereof.
 
“Title Commitment” means that certain Title Insurance Commitment which is
annexed as Exhibit H to this Agreement.
 
“Transfer Time” means 6:00 a.m., Atlantic City time, on the Closing Date.
 
“Transferred Employee Records” means records of Seller that relate to
Transferred Employees, but only to the extent that such records may be
transferred under applicable Law and to the extent that such records pertain
to:  (i) skill and development training, (ii) seniority histories, (iii) salary
and benefit information, (iv) Occupational, Safety and Health Administration
reports and records, and (v) active medical restriction forms.
 
“Transferred Intellectual Property” means all (i) Intellectual Property owned by
Seller and/or its Affiliates and, (ii) subject to Section 1.6 and the terms of
the Trump License Agreement, rights of Seller and its Affiliates to use
non-owned Intellectual Property, in each case, that is exclusively used, or held
for exclusive use, in the operation of the business located at the Property,
including (x) the items of Intellectual Property listed on Section 4.5.1 of the
Seller Disclosure Letter, and (y) the Assumed Software and the Marina Database.
 
“Transition Services Agreement” means the transitional services agreement
executed by Buyer and Trump Entertainment Holdings, L.P., a Delaware limited
partnership, as of the date hereof, which is annexed as Exhibit J hereto.
 
“Trump License Agreement” means that certain Second Amended and Restated
Trademark License Agreement, dated as of July 16, 2010, among Trump
Entertainment Resorts Holdings, L.P., Seller Parent, certain subsidiaries of
Seller Parent, Donald J. Trump and Ivanka Trump.
 
“Trump One Card” means the player loyalty program of Seller Parent.
 
“UCC Search” shall mean the UCC search annexed as Exhibit I hereto.
 
“Working Capital” means the calculation, in accordance with the methodology set
forth on the Detailed Balance Sheet, of the Current Assets of Seller (other than
Excluded Assets) minus the Current Liabilities of Seller (other than Excluded
Liabilities).
 
“Working Capital Benchmark” means $250,000.
 
11.2           CRDA Application
 
At Buyer’s request, Buyer and Seller shall use good faith efforts to apply for
and obtain from the Casino Reinvestment Development Authority, prior to the
Closing, a designation for the Marina as an Entertainment-Retail District under
the Urban Revitalization Act; provided, however, that nothing herein shall in
any way limit or restrict any right of Seller or any Affiliate of Seller with
respect to the designation of the Property or any other area as an
Entertainment-Retail District or with respect to any other right arising from or
relating to the Urban Revitalization Act.
 
11.3           Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury
 
11.3.1           This Agreement and the transactions contemplated hereby, and
all disputes between the parties under or related to this Agreement or the facts
and circumstances leading to its execution, whether in contract, tort or
otherwise, shall be governed by and construed in accordance with the Laws of the
State of New Jersey, applicable to contracts executed in and to be performed
entirely within such State, without regard to the conflicts or choice of laws
principles or any other Law that would make the laws of any other jurisdiction
other than the State of New Jersey applicable hereto.
 
11.3.2           Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New Jersey State court, or Federal court of the United
States of America, sitting in New Jersey, and any appellate court thereof, in
any action or proceeding arising out of or relating to this Agreement or the
agreements delivered in connection herewith or the transactions contemplated
hereby or thereby or for recognition or enforcement of any judgment relating
thereto, and each of the parties hereby irrevocably and unconditionally (A)
agrees not to commence any such action or proceeding except in such courts, (B)
agrees that any claim in respect of any such action or proceeding may be heard
and determined in such State court or, to the extent permitted by Law, in such
Federal court, (C) waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any such action or proceeding in any such State or Federal court, (D) waives,
to the fullest extent permitted by Law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such State or Federal court,
and (E) to the extent such party is not otherwise subject to service of process
in such State, Buyer has appointed National Registered Agents, Inc. of New
Jersey, 100 Canal Pointe Blvd., Ste. 108, Princeton, New Jersey 08540, as such
party’s agent for acceptance of legal process and agrees that service made on
any such agent shall have the same legal force and effect as if served upon such
party personally within such State.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.  Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 11.4 hereof.  Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by Law.
 
11.3.3           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.4           Notices
 
All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally, telecopied (which is confirmed) or mailed
by registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):
 
11.4.1           if to Buyer, to
 

 
Landry’s A/C Gaming, Inc.
c/o Landry’s Restaurants, Inc.
1510 West Loop South
Houston, Texas  77027
Attn:  Steven L. Scheinthal, Esq.
Facsimile No.:  (713) 386-7070
     
with a copy (which shall not constitute notice) to:
     
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas  77002
 
Attn:
Mark B. Arnold, Esq.
   
J. Wesley Dorman, Jr., Esq.
 
Facsimile Nos.:  (713) 238-7295 and (713) 238-7146



11.4.2           if to Seller, to
 

 
Trump Marina Associates, LLC
c/o Trump Entertainment Resorts, Inc.
15 South Pennsylvania Avenue
Atlantic City, New Jersey  08401
Attention:  General Counsel
Facsimile:  (609) 449-6705
     
with a copy (which shall not constitute notice) to:
     
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York  10038
Attention:  Diana M. Brummer, Esq.
Facsimile:  (212) 806-6006



11.5           Interpretation
 
When a reference is made in this Agreement to Sections, Exhibits or Schedules,
such reference shall be to a Section or Exhibit or Schedule of this Agreement
and the applicable Disclosure Letter, as applicable, unless otherwise
indicated.  All Exhibits and Schedules of this Agreement are incorporated herein
by reference.  The table of contents and headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.” The phrase “made available” in this Agreement
shall mean that the information referred to has been made available if requested
by the party to whom such information is to be made available.  Each of Buyer
and Seller will sometimes be referred to herein individually as a “party” and
collectively as “parties” (except where the context otherwise requires).
 
11.6           Headings
 
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
 
11.7           Entire Agreement
 
This Agreement, the Exhibits and Schedules hereto, the Disclosure Letters and
the Confidentiality Agreement constitute the entire agreement and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof; provided, that the Confidentiality
Agreement shall remain in full force and effect after the Closing.  Each party
hereto agrees that, except for the representations and warranties contained in
this Agreement (as qualified by the respective Disclosure Letters), neither
Seller nor Buyer makes any other representations or warranties, and each hereby
disclaims any other representations and warranties made by itself or any of its
respective Representatives or other representatives, with respect to the
execution and delivery of this Agreement or the transactions contemplated
hereby, notwithstanding the delivery or disclosure to any of them or their
respective representatives of any documentation or other information with
respect to any one or more of the foregoing.
 
11.8           Severability
 
This Agreement shall be deemed severable; if any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.  The parties hereby acknowledge and agree that the agreement set forth
in Section 11.17 hereof is reasonable in scope and in all other respects.  If it
is ever held that any restriction hereunder is too broad to permit enforcement
of such restriction to its fullest extent, each party agrees that such
restriction may be enforced to the maximum extent permitted by law, and each
party hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.
 
11.9           Assignment
 
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by operation of Law (including by merger or consolidation) or
otherwise without the prior written consent of the other party.  Any assignment
in violation of this Section 11.9 shall be void.
 
11.10           Parties of Interest; No Third Party Beneficiaries
 
This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and their respective successors and permitted assigns, and nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
 
11.11           Counterparts
 
This Agreement may be executed by facsimile and/or in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
11.12           Mutual Drafting
 
Each party hereto has participated in the drafting of this Agreement, which each
party acknowledges is the result of extensive negotiations between the
parties.  In the event of any ambiguity or question of intent arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.
 
11.13           Amendment
 
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of Buyer and Seller.
 
11.14           Extension; Waiver
 
At any time prior to the Closing, Buyer and Seller may, to the extent legally
allowed (i) extend the time for or waive the performance of any of the
obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (iii) waive compliance with any of the
agreements or conditions contained here.  Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.
 
11.15           Time of Essence
 
Time is of the essence with respect to this Agreement and all terms, provisions,
covenants and conditions herein.
 
11.16           Disclosure Letters
 
The Seller Disclosure Letter shall be arranged in paragraphs corresponding to
the numbered and lettered paragraphs contained in this Agreement and the
disclosure in any paragraph shall, to the extent applicable, qualify other
paragraphs in this Agreement.  The Buyer Disclosure Letter shall be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Agreement and the disclosure in any paragraph shall, to the extent
applicable, qualify other paragraphs in this Agreement.
 
11.17           Non-Solicitation of Employees
 
11.17.1              Subject to the provisions of the Transition Services
Agreement relating to the employees, and except for those Property Employees to
whom offers are made pursuant to Section 6.5 hereof, Buyer and Buyer Parent
agree that for a period commencing on the date of this Agreement and ending on
the second anniversary of the date of this Agreement, they shall not (and shall
cause their Affiliates not to), directly or indirectly, solicit or hire for
employment or in any other capacity any individual who is currently, or at any
time becomes, employed by Seller, Seller Parent or any of their respective
Affiliates, until such individual has been separated from such employment for at
least 45 days, unless Seller provides Buyer specific prior written consent;
provided, however, that the foregoing shall not prohibit (i) any general
solicitation of employees that is not targeted at such individuals or (ii)
Buyer’s hiring of any such person who contacts Buyer on his or her own
initiative without any direct or indirect solicitation or encouragement from
Buyer (other than a general solicitation permitted by clause (i) above).  For
the avoidance of doubt, this Section shall survive the termination of this
Agreement.
 
11.17.2              Seller and Seller Parent agree that for a period commencing
on the date of this Agreement and ending on the second anniversary of the date
of this Agreement, they shall not (and shall cause their Affiliates not to),
directly or indirectly, solicit or hire for employment or in any other capacity
any individual who is currently, or at any time becomes, employed by Buyer,
Buyer Parent or any of their respective Affiliates , until such individual has
been separated from such employment for at least 45 days, unless Buyer provides
Seller specific prior written consent; provided, however, that the foregoing
shall not prohibit any general solicitation of employees that is not targeted at
such individuals.  For the avoidance of doubt, this Section shall survive the
termination of this Agreement.
 
11.18           Other Assets; Other Properties
 
Buyer agrees and acknowledges that in addition to owning the Purchased Assets
and operating the Property, Seller and/or Affiliates of Seller operate the hotel
and casino properties known as the “Trump Taj Mahal” and the “Trump Plaza” in
Atlantic City, New Jersey (collectively, the “Other Properties”) and own certain
other assets that are not located at, and not related to the operation of the
business located at, the Property (collectively, the “Other Assets”).  Except as
otherwise set forth in this Agreement, the parties hereto agree that:  (i)
Seller is not making any representations or warranties with respect to the Other
Properties or the Other Assets; (ii) Seller is not assigning or transferring to
Buyer any right, title or interest in, to or under the Other Assets or the Other
Properties; and (iii) none of the Other Assets or the Other Properties shall be
subject to any restrictions by virtue of this Agreement.
 
11.19           Specific Performance
 
The parties hereby acknowledge and agree that the failure of Seller to perform
its agreements and covenants hereunder, including its failure to take all
actions as are necessary on its part to consummate the transactions contemplated
hereby, will cause irreparable injury to Buyer, for which damages, even if
available, will not be an adequate remedy.  Accordingly, Seller hereby consents
to the issuance of injunctive relief by any court of competent jurisdiction to
compel performance of Seller’s obligations and to the granting by any court of
the remedy of specific performance of its obligations hereunder and the terms
hereof for the avoidance of doubt, the parties agree that Buyer may seek to
compel specific performance by Seller for the sale of the Property and
consummation of the transactions contemplated hereunder.  Notwithstanding the
foregoing or anything to the contrary, except as set forth in Section 8.3.3,
Seller shall not be entitled to specific performance or injunctive relief or
monetary damages as a result of Buyer’s failure to perform its obligations under
this Agreement.
 
11.20           Additional Provisions
 
For the avoidance of doubt and notwithstanding anything to the contrary
contained in this Agreement, the parties hereto agree that Seller is not
assigning or otherwise transferring to Buyer any of Seller’s rights or remedies
under this Agreement.
 
 
[SIGNATURE PAGE FOLLOWS]
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the date first written above.
 



 
TRUMP MARINA ASSOCIATES, LLC
         
By:
/s/ David R. Hughes    
Name:
David R. Hughes
   
Title:
Chief Financial Officer
                 
LANDRY’S A/C GAMING, INC.
         
By:
/s/ Steven L. Scheinthal    
Name:
Steven L. Scheinthal
   
Title:
Vice President
                   



Signing solely for purposes of the sections referenced in the preamble to this
Agreement as applicable to the undersigned:
 

 
TRUMP ENTERTAINMENT RESORTS, INC.
         
By:
/s/ David R. Hughes    
Name:
David R. Hughes
   
Title:
Chief Financial Officer
                 
LANDRY’S RESTAURANTS, INC.
         
By:
/s/ Steven L. Scheinthal    
Name:
Steven L. Scheinthal
   
Title:
Executive Vice President
                   

 
 
 
 
 
 
 
[Signature Page to Asset Purchase Agreement]